IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      No. AF 06-0263

                                   _________________




IN RE THE APPROVAL OF THE APRIL 2010
MONTANA SUPREME COURT BOND SCHEDULE                                ORDER
FOR COURTS OF LIMITED JURISDICTION




                                   _________________



       The Supreme Court’s Commission on Courts of Limited Jurisdiction Bond Book
Subcommittee, in conjunction with the Office of the Court Administrator, has prepared,
reviewed and approved the attached April 2010 Montana Supreme Court Bond Schedule
for Courts of Limited Jurisdiction.     It is appropriate that this Court enter an order
authorizing use of this revised bond schedule. Therefore,
       IT IS ORDERED that the attached 2010 Montana Supreme Court Bond Schedule
for Courts of Limited Jurisdiction is approved for use by the courts of limited
jurisdiction, provided, however, that this schedule of bonds is RECOMMENDED ONLY
and shall not be deemed to in any way infringe upon the discretion of the judge or justice
of the peace to order or set any lesser or greater bond that may be authorized by law
under the circumstances of the case, and further, that to the extent of any conflict between
recommended bond and a controlling statute, rule or other legal authority, the latter shall
control.
       IT IS FURTHER ORDERED that the Supreme Court Administrator’s Office shall
furnish each judge of a court of limited jurisdiction and each justice of the peace one



                                         1
copy of this Order and the attached April 2010 Montana Supreme Court Bond Schedule,
and post a copy of the document in electronic form on the Judicial Branch website.
      DATED the 20th day of April, 2010.

                                                      /S/ MIKE McGRATH
                                                      /S/ JAMES C. NELSON
                                                      /S/ W. WILLIAM LEAPHART
                                                      /S/ JIM RICE
                                                      /S/ PATRICIA O. COTTER
                                                      /S/ MICHAEL E WHEAT
                                                      /S/ BRIAN MORRIS




                                        2
MONTANA SUPREME COURT
    BOND SCHEDULE




                APRIL 2010

   Developed by the Montana Supreme Court
  and the COCOLJ Bond Book Subcommittee

         301 South Park Avenue, Suite 328
               Helena, MT 59601
                 1-800-284-6017
                           Montana Supreme Court Bond Schedule
                                        April 2010
                                   Bond Book Contacts

Court Contacts
    Lisa Mader, FullCourt Coordinator                                   Montana Supreme Court

    Judge Larry Herman, Bond Book Subcommittee Chair                    Yellowstone County Justice Court
          lherman@co.yellowstone.mt.gov

    Judge Larry Carver, Bond Book Subcommittee Member                   Judith Basin County Justice Court

    Judge Gayle Stahl, Bond Book Subcommittee Member                    Phillips County Justice Court

Agency                                                                  Contact Name
    Department of Fish, Wildlife, and Parks, Enforcement                Mike Korn

    Department of Fish, Wildlife, and Parks, Enforcement                Jim Kropp

    Department of Justice, Board of Crime Control                       Tom Woodgerd

    Department of Justice, Gambling Control                             Rick Ask

    Department of Justice, Montana Highway Patrol – Havre               Mark Bosch

    Department of Justice, Motor Vehicle Division                       Greg Noose

    Department of Livestock -- http://www.liv.mt.gov/                   John Grainger

    Department of Labor & Industry, Business & Occupational Licensing   Jeannie Worsech

    Department of Transportation, Motor Carrier Services                Jodee Alm

    Department of Transportation, Motor Carrier Services                Daniel Moore
   FELONY
ENHANCEMENTS
                                            TITLE 45: FELONY ENHANCEMENTS

                               MCA
 Section          Crime                Offense                  Maximum Penalties                                   Mandatory Minimums
                                Pg.
§ 45-5-206   PARTNER OR               1st          • $1,000 fine and 1 year jail.                         • $100 fine and 1 day jail.
             FAMILY MEMBER                         • Pay for/complete counseling assessment               • Pay for/complete counseling assessment
             ASSAULT                                 with focus on violence, controlling behavior,          with focus on violence, controlling behavior,
                                                     dangerousness and chemical dependency, and             dangerousness and chemical dependency, and
                                                     follow all recommendations.                            follow all recommendations.
                                                   • 40 hours counseling and treatment.                   • 40 hours counseling and treatment.
                                                   • Restitution as to victim’s actual medical,           • Restitution as to victim’s actual medical,
                                                     housing, wage loss and counseling costs based          housing, wage loss and counseling costs based
                                                     upon ability to pay as provided for in                 upon ability to pay as provided for in
                                                     § 46-18-242.                                           § 46-18-242.
                                                   • Probation may be ordered as well as any other        • Probation may be ordered as well as any other
                                                      treatment the Court feels necessary.                   treatment the Court feels necessary.
                                                   • Offender may be prohibit an offender from            • Offender may be prohibit an offender from
                                                     possessing or using the firearm used in the            possessing or using the firearm used in the
                                                     assault. The Court may enforce 4-58-323 if a           assault. The Court may enforce 4-58-323 if a
                                                     firearm was used in the assault.                       firearm was used in the assault.
                                                   • The Judge should consider the presence of a          • The Judge should consider the presence of a
                                                      minor.                                                 minor.
                                      2nd          • $1,000 fine and 1 year jail.                         • $300 fine and 72 hours jail.
                                                     (See ACE and restitution requirements above).           (See ACE and restitution requirements above.)
                                      3rd or                                              FELONY ENHANCEMENT
                                      Subsequent                        Maximum Penalty $50,000 fine or 5 years imprisonment, or both.
                                                                              Minimum Penalty $500 fine and 30 days jail, or both.
                                                                    Upon conviction, federal prohibition of firearm use and ownership.
§ 45-5-220   STALKING (NO             1st          • $1,000 fine or 1 year jail, or both.
             RESTRAINING                           • May be sentenced to pay all medical, counseling
             ORDER IN PLACE)                         and other costs incurred by or on behalf of the
                                                     victim as a result of the offense.
                                      2nd or                                              FELONY ENHANCEMENT
                                      Subsequent                        Maximum Penalty $10,000 fine or 5 years imprisonment, or both.
                                                                Note: If the victim has a restraining order in place, the first offense is a felony.
                              MCA
 Section          Crime               Offense                   Maximum Penalties                                Mandatory Minimums
                               Pg.
§ 45-5-223   SURREPTITIOUS           1st          • $500 fine or 6 months jail, or both.
             VISUAL                  2nd          • $1,000 fine or 1 year jail, or both.
             OBSERVATION OR          3rd or
             RECORDATION –           Subsequent                                     FELONY ENHANCEMENT
             PLACE OF                                                 Maximum Penalty $10,000 fine or 5 years imprisonment, or both.
             RESIDENCE
             SURREPTITIOUS           If Adult     • $1,000 fine or 6 months jail, or both.
             VISUAL                  Victim
             OBSERVATION OR          If Minor
             RECORDATION –           Victim                                             FELONY OFFENSE
             PUBLIC                                                    Maximum Penalty $5,000 fine or 2 years imprisonment, or both.
             ESTABLISHMENT
§ 45-5-504   INDECENT                1st          • $500 fine or 6 months jail, or both.
             EXPOSURE                2nd          • $1,000 or 1 year jail, or both.
                                     3rd or                                            FELONY ENHANCEMENT
                                     Subsequent                             Maximum Penalty $10,000 fine and life imprisonment.
                                                                               Minimum Penalty 5 to 100 years imprisonment.
§ 45-5-601   PROSTITUTION –          1st          • $500 or 6 months jail, or both.
             PROSTITUTE
             PROSTITUTION –          1st          • $1,000 or 1 year jail, or both.
             CLIENT                  2nd or                                             FELONY ENHANCEMENT
                                     Subsequent                       Maximum Penalty $10,000 fine or 5 years imprisonment, or both.
§ 45-5-626   VIOLATION OF            1st          • $500 fine or 6 months jail, or both.
             ORDER OF                2nd          • $500 fine and 6 months jail.                     • $200 fine and 24 hours jail.
             PROTECTION              3rd or                                             FELONY ENHANCEMENT
                                     Subsequent            Maximum Penalty $2,000 fine and 2 years imprisonment in county jail or state prison.
                                                                   Minimum Penalty $500 fine and 10 days in county jail or state prison.
§ 45-6-319   CHAIN                   1st          • $1,000 fine or 1 year jail, or both
             DISTRIBUTOR             Subsequent                                         FELONY ENHANCEMENT
             SCHEMES                                                           Maximum Penalty $5,000 or 5 years jail, or both.
                              MCA
 Section          Crime               Offense                  Maximum Penalties                                  Mandatory Minimums
                               Pg.
§ 45-8-211   CRUELTY TO              1st          • $1,000 fine or 1 year jail, or both.
             ANIMALS                              • Pay all reasonable costs for necessary
                                                    veterinary attention and treatment for any
                                                    affected animal.
                                                  • Prohibited or limited from owning, possessing
                                                    or having custody of animals as the court
                                                    believes appropriate.
                                                  • If the offender is the owner of the animal,
                                                    may be required to forfeit any animal affected
                                                     to the county.
                                     2nd or                                              FELONY ENHANCEMENT
                                     Subsequent     Maximum Penalty $2,500 fine and 2 years in jail, or both. Must pay all reasonable costs incurred in
                                                           providing necessary veterinary attention and treatment for any animal affected. Shall be
                                                      prohibited or limited from owning, possessing or having custody of animals as the court believes
                                                            appropriate. If the offender is the owner of the animal, may be required to forfeit any
                                                                        animal affected to the county in which the person is convicted.
                                                    Felony also applies to first offense of Aggravated Cruelty to Animals pursuant to M.C.A. § 45-8-217.
§ 45-8-213   PRIVACY IN              1st          • $500 fine or 6 months jail, or both.
             COMMUNICATIONS          2nd          • $1,000 fine or 1 year jail, or both.
                                     3rd or                                              FELONY ENHANCEMENT
                                     Subsequent                            Maximum Penalty $10,000 fine or 5 years in jail, or both.
§ 45-8-316   CARRYING                1st          • $500 fine or 6 months jail, or both.               • See § 45-8-317 for exceptions.
             CONCEALED                            • See § 45-8-317 for exceptions.
             WEAPONS                 2nd or                                              FELONY ENHANCEMENT
                                     Subsequent       Maximum Penalty $1,000 fine or 5 years jail, or both. Note: In order to trigger the felony, the
                                                  person must have been previously convicted of an offense committed on a different occasion than
                                                   the offense other this section for which a sentence to a term of imprisonment in excess of 1 year
                                                                         could have been imposed. **See 45-8-317 for Exceptions.
                                MCA
 Section          Crime                 Offense                     Maximum Penalties                                     Mandatory Minimums
                                 Pg.
§ 45-8-340   SAWED-OFF                 1st          • $500 fine or 6 months jail, or both.                   • $200 fine or 5 days jail, or both.
             FIREARM                   2nd or                                                 FELONY EHANCEMENT
                                       Subsequent                                Maximum Penalty $1000 fine or 5 years jail, or both.
                                                                   Felony also applies if the defendant has one ore more prior felony convictions.
§ 45-9-102   CRIMINAL                  1st          •   $500 fine and 6 months jail. Minimum                 • $100 fine. Minimum
             POSSESSION OF                               fine must be imposed as a condition of a               fine must be imposed as a condition of a
             DANGEROUS                                   suspended or deferred sentence.                        suspended or deferred sentence.
             DRUGS –                                •   Drug information course required.                    • Drug information course required.
             MARIJUANA NOT                          •   Chemical dependency evaluation may be                • Chemical dependency evaluation may be
             EXCEEDING 60                                ordered, with defendant required to follow all         ordered, with defendant required to follow all
             GRAMS OR 1 GRAM                             recommendations pursuant to § 45-9-208.                recommendations pursuant to § 45-9-208.
             OF HASHISH                             •   Fine of 35% of the market value of the drugs • Fine of 35% of the market value of the drugs
                                                        as determined by the Court pursuant to                 as determined by the Court pursuant to
                                                        § 45-9-130, to be sent to the Department of            § 45-9-130, to be sent to the Department of
                                                        Revenue on January 10th of each year.                  Revenue on January 10th of each year.
                                                    •   Presumed to be entitled to deferred imposition • Presumed to be entitled to deferred imposition
                                                        of sentence.                                           of sentence.
                                       2nd or                                                FELONY ENHANCEMENT
                                       Subsequent                         Maximum Penalty $1,000 fine and 1 year in county jail, or both,
                                                                                      or in state prison for not more than 3 years.
             CRIMINAL                  1st          •   $500 fine and 6 months jail.                         • $100 fine.
             POSSESSION OF                          •   Drug information course required.                    • Drug information course required.
             DANGEROUS                              •   Chemical dependency evaluation may be                • Chemical dependency evaluation may be
             DRUGS –                                     ordered, with defendant required to follow all         ordered, with defendant required to follow all
             POSSESSION OF                               recommendations pursuant to § 45-9-208.                recommendations pursuant to § 45-9-208.
             ANABOLIC STEROID                       •   Fine of 35% of the market value of the drugs • Fine of 35% of the market value of the drugs
                                                        as determined by the Court pursuant to                 as determined by the Court pursuant to
                                                        § 45-9-130, to be sent to the Department of            § 45-9-130, to be sent to the Department of
                                                        Revenue on January 10th of each year.                  Revenue on January 10th of each year.
                                                    •   Presumed to be entitled to deferred imposition • Presumed to be entitled to deferred imposition
                                                        of sentence.                                           of sentence.
                                       2nd or                                                FELONY ENHANCEMENT
                                       Subsequent                        Maximum Penalty $1,000 fine and 1 year in county jail, or both, or
                                                                                       in state prison for not more than 3 years.
                                MCA
 Section          Crime                 Offense                  Maximum Penalties                                    Mandatory Minimums
                                 Pg.
§ 45-9-127   CARRYING                  1st          • $500 fine and 6 months jail. Minimum                • $100 fine. Minimum
             DANGEROUS                                 fine must be imposed as a condition of a              fine must be imposed as a condition of a
             DRUGS ON A TRAIN                          suspended or deferred sentence.                       suspended or deferred sentence.
                                                    • Drug information course required.                   • Drug information course required.
                                                    • Chemical dependency evaluation may be               • Chemical dependency evaluation may be
                                                       ordered, with defendant required to follow all        ordered, with defendant required to follow all
                                                       recommendations pursuant to § 45-9-208.               recommendations pursuant to § 45-9-208.
                                                    • Fine of 35% of the market value of the drugs • Fine of 35% of the market value of the drugs
                                                      as determined by the Court pursuant to                as determined by the Court pursuant to
                                                      § 45-9-130, to be sent to the Department of           § 45-9-130, to be sent to the Department of
                                                      Revenue on January 10th of each year.                 Revenue on January 10th of each year.
                                                    • Presumed to be entitled to deferred imposition • Presumed to be entitled to deferred imposition
                                                      of sentence.                                          of sentence.
                                       2nd or                                             FELONY ENHANCEMENT
                                       Subsequent                      Maximum Penalty $1,000 fine and 1 year in county jail, or both, or
                                                                                     in state prison for not more than 3 years
                                           TITLE 61: FELONY ENHANCEMENTS

                              MCA
 Section          Crime               Offense                Maximum Penalties                                   Mandatory Minimums
                               Pg.
§ 61-8-401   DRIVING UNDER           1st        • $1,000 fine and 6 months jail.                      • $300 fine and 1 day jail.
             INFLUENCE OF                       • If one or more passengers are under the age of      • If one or more passengers are under the age
             ALCOHOL OR                            16, maximum $2,000 fine and 12 months jail.           of 16, minimum $600 fine and 2 days jail.
             DRUGS –                            • Initial 24 hours must be served in jail, not        • Initial 24 hours must be served in jail, not
             DEFENDANT OVER                        under home arrest.                                    under home arrest.
             THE AGE OF 18                      • Except for initial 24 hours, imprisonment           • Except for initial 24 hours, imprisonment
                                                   sentence may be suspended for up to 1 year            sentence may be suspended for up to 1 year
                                                   pending completion of a chemical dependency           pending completion of a chemical dependency
                                                   evaluation and treatment.                             evaluation and treatment.
                                                   (§ 61-8-714)                                          (§ 61-8-714)
                                                • Chemical dependency assessment. (May be             • Chemical dependency assessment. (May be
                                                   ordered pre-sentencing.)                              ordered pre-sentencing.)
                                                • Chemical dependency treatment must be               • Chemical dependency treatment must be
                                                   ordered upon a finding of chemical dependency         ordered upon a finding of chemical dependency
                                                   by a licensed addiction counselor.                    by a licensed addiction counselor.
                                                • Chemical dependency education course. (Must         • Chemical dependency education course. (Must
                                                   be DPHS approved ACT.)                                be DPHS approved ACT.)
                                                • Jurisdiction maintained for 1 year whenever         • Jurisdiction maintained for 1 year whenever
                                                  judge suspends a sentence and orders a                judge suspends a sentence and orders a
                                                  chemical dependency treatment.                        chemical dependency treatment.
                                                  (§ 61-8-732)                                          (§ 61-8-732)
                                                • Court may require an ignition interlock device      • Deferred of imposition of sentence not
                                                   if granting a probationary license. (§ 61-8-442)     allowed. (§ 61-8-734)
                                                • Deferred imposition of sentence not
                                                  allowed. (§ 61-8-734)
                             MCA
 Section         Crime               Offense                 Maximum Penalties                                   Mandatory Minimums
                              Pg.
§61-8-401   DRIVING UNDER           2nd        • $1,000 fine and 6 months jail.                      • $600 fine and 7 days jail.
(cont’d)    INFLUENCE OF                       • If one or more passengers are under the age         • If one or more passengers are under the age
            ALCOHOL OR                            of 16, maximum $2,000 fine and 12 months              of 16, minimum $1,200 fine and 14 days jail.
            DRUGS –                               jail.                                              • At least 48 hours must be served consecutively
            DEFENDANT OVER                     • At least 48 hours must be served consecutively         in jail, not under home arrest.
            THE AGE OF 18                         in jail, not under home arrest.                    • Except for initial 5 days of imprisonment,
                                               • Except for initial 5 days of imprisonment,             sentence may be suspended for up to 1 year
                                                  sentence may be suspended for up to 1 year            pending completion of a chemical dependency
                                                  pending completion of a chemical dependency           evaluation and treatment.
                                                  evaluation and treatment.                             (§ 61-8-714)
                                                  (§ 61-8-714)                                       • Chemical dependency assessment and
                                               • Chemical dependency assessment and                     treatment. Monthly monitoring must continue
                                                  treatment. Monthly monitoring must continue           for a period of at least 1 year from the date of
                                                  for a period of at least 1 year from the date of      admission to the treatment program.
                                                  admission to the treatment program.                • Chemical dependency education course. (Must
                                               • Chemical dependency education course. (Must            be DPHS approved ACT.)
                                                  be DPHS approved ACT.)                                (§ 61-8-732)
                                                  (§ 61-8-732)                                       • Each motor vehicle owned by the person at the
                                               • Each motor vehicle owned by the person at the          time of the incident shall be seized and for-
                                                  time of the incident shall be seized and for-         feited or equipped with an interlock device.
                                                  feited or equipped with an interlock device.          (§ 61-8-421 and § 61-8-733)
                                                  (§ 61-8-442 and § 61-8-733)                        • Deferred of imposition of sentence not
                                               • Deferred of imposition of sentence not                allowed. (§ 61-8-734)
                                                 allowed. (§ 61-8-734)
§61-8-401   DRIVING UNDER    3rd          • $5,000 fine and 1 year jail.                           • $1,000 fine and 30 days jail.
(cont’d)    INFLUENCE OF                  • If one or more passengers are under the age            • If one or more passengers are under the age
            ALCOHOL OR                       of 16, maximum $10,000 fine and 12 months                of 16, minimum $2,000 fine and 60 days jail.
            DRUGS –                          jail.                                                 • At least 48 hours must be served consecutively
            DEFENDANT OVER                • At least 48 hours must be served consecutively            in jail, not under home arrest.
            THE AGE OF 18                    in jail, not under home arrest.                       • Except for initial 10 days of imprisonment,
                                          • Except for initial 10 days of imprisonment,               sentence may be suspended for up to 1 year
                                             sentence may be suspended for up to 1 year               pending completion of a chemical dependency
                                             pending completion of a chemical dependency              evaluation and treatment.
                                             evaluation and treatment.                              • Chemical dependency assessment and
                                          • Chemical dependency assessment and                        treatment. Monthly monitoring must continue
                                             treatment. Monthly monitoring must continue              for a period of at least 1 year from the date of
                                             for a period of at least 1 year from the date of         admission to the treatment program.
                                             admission to the treatment program.                   • Chemical dependency education course. (Must
                                          • Chemical dependency education course. (Must               be DPHS approved ACT.)
                                             be DPHS approved ACT.)                                   (§ 61-8-732)
                                             (§ 61-8-732)                                          • Each motor vehicle owned by the person at the
                                          • Each motor vehicle owned by the person at the              time of the incident shall be seized and for-
                                             time of the incident shall be seized and for-             feited or equipped with an interlock device.
                                             feited or equipped with an interlock device.               (§ 61-8-421 and § 61-8-733)
                                              (§ 61-8-442 and § 61-8-733)                          • Deferred of imposition of sentence not
                                          • Deferred of imposition of sentence not                    allowed. (§ 61-8-734)
                                            allowed. (§ 61-8-734)
§61-8-401   DRIVING UNDER    4th or                                               FELONY ENHANCEMENT
(cont’d)    INFLUENCE OF     Subsequent                           Maximum Penalty: $10,000 fine and 5 years imprisonment.
            ALCOHOL OR                     Mandatory Minimums: $1,000 fine. Department of Corrections placement in facility or program for a
            DRUGS –                         minimum of 13 months. Probation for balance of sentence if offender completes the program before
            DEFENDANT OVER                             the expiration of 13 months. Offender must complete other chemical dependency
            THE AGE OF 18                                                      treatment as required by § 61-8-731.
                                MCA
 Section          Crime                 Offense                Maximum Penalties                                   Mandatory Minimums
                                 Pg.
§ 61-8-406   OPERATION OF              1st        • $1,000 fine and 10 days jail.                       • $300 fine.
             NONCOMMERCIAL                        • If one or more passengers are under the age         • If one or more passengers are under the age
             VEHICLE BY                              of 16, maximum $2,000 fine and 20 days jail.          of 16, minimum $600 fine.
(PER SE)     PERSON WITH                          • Chemical dependency assessment. (May be             • Chemical dependency assessment. (May be
             ALCOHOL                                 ordered pre-sentencing.)                              ordered pre-sentencing.)
             CONCENTRATION                        • Chemical dependency treatment must be               • Chemical dependency treatment must be
             OF .08 OR MORE –                        ordered upon a finding of chemical dependency         ordered upon a finding of chemical dependency
             OPERATION OF                            by a licensed addiction counselor.                    by a licensed addiction counselor.
             COMMERCIAL                           • Chemical dependency education course. (Must         • Chemical dependency education course. (Must
             VEHICLE BY                              be DPHS approved ACT.)                                be DPHS approved ACT.)
             PERSON WITH                          • Jurisdiction maintained for 1 year whenever         • Jurisdiction maintained for 1 year whenever
             ALCOHOL                                judge suspends a sentence and orders a                judge suspends a sentence and orders a
             CONCENTATION OF                        chemical dependency treatment.                        chemical dependency treatment.
             .04 OR MORE –                          (§ 61-8-732)                                          (§ 61-8-732)
             DEFENDANT OVER                       • Court may require an ignition interlock device      • Deferred of imposition of sentence not
             THE AGE OF 18                           if granting a probationary license. (§ 61-8-442)     allowed. (§ 61-8-734)
                                                  • Deferred imposition of sentence not
                                                    allowed. (§ 61-8-734)
                                MCA
 Section          Crime                 Offense                  Maximum Penalties                                   Mandatory Minimums
                                 Pg.
§ 61-8-406   OPERATION OF       953    2nd          • $1,000 fine and 30 days jail.                         • $600 fine and 5 days jail.
(cont’d)     NONCOMMERCIAL                          • If one or more passengers are under the age           • If one or more passengers are under the age
             VEHICLE BY                                of 16, maximum $2,000 fine and 60 days jail.            of 16, minimum $1,200 fine and 10 days jail.
             PERSON WITH                            • Jail sentence may not be served under                 • Jail sentence may not be served under home
(PER SE)     ALCOHOL                                   home arrest. The first 5 days of the imprison-          arrest. The first 5 days of the imprison-
             CONCENTRATION                             ment sentence may not be suspended.                     ment sentence may not be suspended.
             OF .08 OR MORE –                       • Chemical dependency assessment and                    • Chemical dependency assessment and
             OPERATION OF                              treatment.                                              treatment.
             COMMERCIAL                             • Chemical dependency education course. (Must • Chemical dependency education course. (Must
             VEHICLE BY                                be DPHS approved ACT.)                                  be DPHS approved ACT.)
             PERSON WITH                               (§ 61-8-732)                                            (§ 61-8-732)
             ALCOHOL                                • Each motor vehicle owned by the person at the • Each motor vehicle owned by the person at the
             CONCENTATION OF                           time of the incident shall be seized and for-           time of the incident shall be seized and for-
             .04 OR MORE –                             feited or equipped with an interlock device.            feited or equipped with an interlock device.
             DEFENDANT OVER                            (§ 61-8-442 and § 61-8-733)                             (§ 61-8-4421 and § 61-8-733)
             THE AGE OF 18                          • Deferred of imposition of sentence not                • Deferred of imposition of sentence not
                                                      allowed. (§ 61-8-734)                                   allowed. (§ 61-8-734)
                                       3rd          • $5,000 fine and 6 months jail.                        • $1,000 fine and 10 days jail.
                                                    • If one or more passengers are under the age           • If one or more passengers are under the age
                                                       of 16, maximum$10,000 fine and 12 months                of 16, minimum $2,000 fine and 20 days jail.
                                                       jail.                                                • 10 days may not be served under home arrest,
                                                    • At least 10 days may not be served under                 and may not be suspended.
                                                       home arrest. The first 10 days of the                • Chemical dependency assessment and
                                                       imprisonment sentence may not be suspended.             treatment.
                                                    • Chemical dependency assessment and                    • Chemical dependency education course. (Must
                                                       treatment.                                              be DPHS approved ACT.)
                                                    • Chemical dependency education course. (Must              (§ 61-8-732)
                                                       be DPHS approved ACT.)                               • Each motor vehicle owned by the person at the
                                                       (§ 61-8-732)                                            time of the incident shall be seized and for-
                                                    • Each motor vehicle owned by the person at the            feited or equipped with an interlock device.
                                                       time of the incident shall be seized and for-           (§ 61-8-4421 and § 61-8-733)
                                                       feited or equipped with an interlock device.         • Deferred of imposition of sentence not
                                                       (§ 61-8-4421 and § 61-8-733)                           allowed. (§ 61-8-734)
                                                    • Deferred of imposition of sentence not
                                                      allowed. (§ 61-8-734)
                                       4th or                                              FELONY ENHANCEMENT
                                       Subsequent                          Maximum Penalty: $10,000 fine and 5 years imprisonment.
                                                     Mandatory Minimums: $1,000 fine. Department of Corrections placement in facility or program for a
                                                      minimum of 13 months. Probation for balance of sentence if offender completes the program before
                                                                the expiration of 13 months. Offender must complete other chemical dependency
                                                                                        treatment as required by § 61-8-731.
 MONTANA
  CODE
ANNOTATED
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

Title 7
                                        Set A Fire Or Burning Within A Forest, Range Or Crop
7-33-2206                               Land Without A Permit                                            MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212

Title 13
                                                                                                                                                                                                                                 13-35-103
13-35-211                               Illegal Electioneering At Polling Place On Election Day          MISD                        $285                        $0     $500           $35            0              6 Mo        46-18-212

Title 15
                                        Fail To Produce Tax Receipt When Requested - Mobile
15-24-203              V8045            Home/Manufactured Home/House Trailer                             MISD                        $135                        $0     $500           $35     N      0              6 Mo        15-24-204(1)
                                        Making False/Fraudulent Declaration Of Destination -
15-24-204(1) [1]       V8055            Declaration Of Destination Or Tax Paid Receipt                   MISD                        $135                        $0     $500           $35     N      0              6 Mo        15-24-204(1)
                                        Fail To Execute Declaration Of Destination - Declaration Of
15-24-204(1) [2]       V8056            Destination Or Tax Paid Receipt                                  MISD                        $135                        $0     $500           $35     N      0              6 Mo        15-24-204(1)
                                        Fail To Display Or Produce Declaration Or Receipt -
15-24-204(1) [3]       V8057            Declaration Of Destination Or Tax Paid Receipt                   MISD                        $135                        $0     $500           $35     N      0              6 Mo        15-24-204(1)
                                        Fail To Display A Property - Tax Paid Sticker While In The
15-24-204(2)           V8050            Process Of Moving                                                MISD                         $85                       $10      $50           $35     N      0              30 Days     15-24-204(2)
                                        Fail To Execute Or Display Declaration Of Destination -
15-24-206(1)           V8046            Mobile Home Arriving In State                                    MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                        Fail To Execute Or Display Declaration Of Destination -
15-24-206(3)           V8051            Mobile Home Moved Within State                                   MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                        Moving Mobile Home Or Manufactured Home On Which
15-24-208              V8058            Taxes Due                                                        MISD                        $135                        $0     $500           $35     N      0              6 Mo        15-24-208
15-70-205(1)           S0020            Failure To File Monthly Fuel Statement                           MISD                        $585                        $0    $1,000          $35     N      0              6 Mo        15-70-232
15-70-206              S0021            Failure To Meet Recordkeeping Requirements                       MISD                        $135                        $0    $1,000          $35     N      0              6 Mo        15-70-232
                                        Failure Of A Distributor Or Aviation Dealer To Provide An
15-70-207              S0022            Invoice                                                          MISD                        $135                        $0    $1,000          $35     N      0              6 Mo        15-70-232
15-70-208              S0023            Examination Of Records                                           MISD                     $1,020                         $0    $1,000          $35     N      0              6 Mo        15-70-232
15-70-209              S0024            Information Reports - Confidentiality                            MISD                        $135                        $0    $1,000          $35     N      0              6 Mo        15-70-232
                                        Operate Special Fuel Consuming Motor Vehicle W/O
15-70-302(1)(a)        S0001            Special Fuel Vehicle Permit                                      MISD                        $135                       $100   $1,000          $35     Y      0              30 Days     15-70-336
15-70-302(1)(b) [1]    S0002            Fail To Carry Special Fuel Permit In Proper Vehicle              MISD                        $135                       $100   $1,000          $35     Y      0              30 Days     15-70-336
15-70-302(1)(b) [2]    S0003            Fail To Exhibit Special Fuel Permit For Inspection               MISD                        $135                       $100   $1,000          $35     Y      0              30 Days     15-70-336
15-70-302(2)           S0005            Fail To Secure 90-Day Special Fuel Courtesy Permit               MISD                        $135                       $100   $1,000          $35     Y      0              30 Days     15-70-336

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 1
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

15-70-311              S0004            Operating Without Temporary Special Fuel Permit                  MISD                         $85                       $50      $50           $35     N      0              0              15-17-314
15-70-324(4)                            Failure To Allow Inspection Of Vehicles                          MISD                        $285                        $0     $500           $35     N      0              6 Mo           15-70-324(4)
                                        Failure To Allow Inspection (Special Fuel User) - 1st
15-70-324(4) [1st]     S0006            Violation                                                        MISD                        $535                        $0     $500           $35     N      0              0              15-70-324(4)
                                        Failure to Allow Inspection (Special Fuel User) - 2nd
15-70-324(4) [2nd]     S0006            Violation                                                        MISD                     $1,035                         $0    $1,000          $35     N      0              0              15-70-324(4)
                                        Failure to Allow Inspection (Special Fuel User) - 3rd
15-70-324(4) [3rd]     S0006            Violation                                                        MISD                     $2,035                         $0    $2,000          $35     N      0              0              15-70-324(4)
                                        1st Criminal Violation - Operation Of A Special Fuel-
15-70-330(3) [1st]     S0015            Consuming Vehicle In A Taxable Manner                            MISD                        $535                       $100   $1,000          $35     Y      30 Days        5 Mo           15-70-336
                                        2nd & Subsequent Violations - Operation Of A Special Fuel-
15-70-330(3) [2nd]     S0015            Consuming Vehicle In A Taxable Manner                            MISD                     $1,035                        $100   $1,000          $35     Y      30 Days        6 Mo           15-70-336
15-70-341              S0007            Failure To File An Application For License                       MISD                     $1,035                         $0    $1,000          $35     N      0              30 Days        15-70-366
15-70-343              S0009            Failure To Pay Special Fuel License Tax                          MISD                        $535                       $100   $1,000          $35     Y      0              30 Days        15-70-336
15-70-344              S0010            Failure To File Monthly Distributor's Statement                  MISD                        $535                        $0    $1,000          $35     N      0              30 Days        15-70-366
15-70-345              S0011            Failure To Retain Required Fuel Records                          MISD                        $135                       $100   $1,000          $35     Y      0              30 Days        15-70-366
15-70-348              S0012            Failure To Issue Invoice To Purchaser                            MISD                        $135                       $100   $1,000          $35     Y      0              6 Mo           15-70-366
                                        Fail To Allow Inspection Of Records, Equipment, Or Facility
15-70-349(3) [1st]     S0013            (Special Fuel Distributor)-1st Violation                         MISD                        $535                        $0     $500           $35     N      0              0              15-70-349(3)
                                        Fail To Allow Inspection Of Records, Equipment, Or Facility
15-70-349(3) [2nd]     S0013            (Special Fuel Distributor)-2nd Violation                         MISD                     $1,035                         $0    $1,000          $35     N      0              0              15-70-349(3)
                                        Fail To Allow Inspection Of Records, Equipment, Or Facility
15-70-349(3) [3rd]     S0013            (Special Fuel Distributor)-3rd Violation                         MISD                     $2,035                         $0    $2,000          $35     N      0              0              15-70-349(3)
                                        Failure To File Required Statement Showing Number Of
15-70-351              S0014            Gallons In Shipment                                              MISD                        $135                       $100   $1,000          $35     Y      30 Days        6 Mo           15-70-336

Title 16
                                                                                                                                                                                                                                    16-6-314
16-2-103                                Duplicate Invoices Of Sales Required                             MISD                        $135                        $0     $100           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    16-6-314
16-2-104                                Sale of Liquor During Closed Hours                               MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    16-6-314
16-2-105                                Selling Liquor At An Unauthorized Location                       MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Allowing An Open Liquor Container Or Consumption Of                                                                                                                                         16-6-314
16-2-107                                Liquor On Premises Of An Agency Store                            MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212



                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 2
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                                                                                                                                                                                                                 16-6-314
16-3-233                               Unlawful Sale To Public By Wholesaler                          MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                 16-6-314
16-3-234                               Consumption Of Beer/Wholesaler's Premises Unlawful             MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                 16-6-314
16-3-301(3)                            Unlawful Purchase By Wholesaler Of Beer Or Wine                MISD                        $535                        $0     $500           $35     N      0              6 Mo           45-5-624
                                       Licensee, Or Employee, Selling An Alcoholic Beverage To                                                                                                                                   16-6-314
16-3-301(4)                            A Person Intoxicated Or Under Age 21                           MISD                        $535                        $0     $500           $35     N      0              0              46-18-212
                                       Misrepresent A Person's Age To Obtain An Alcoholic
16-3-301(5) [1]                        Beverage (Under Age 18) - 1st Offense                          MISD                        $135                       $100    $300           $35     Y      0              0              45-5-624(2)
                                       Misrepresent A Person's Age To Obtain An Alcoholic
16-3-301(5) [2]                        Beverage (Under Age 18) - 2nd Offense                          MISD                        $235                       $200    $600           $35     Y      0              0              45-5-624(2)
                                       Misrepresent A Person's Age To Obtain An Alcoholic
16-3-301(5) [3]                        Beverage (Under Age 18) - 3rd Offense                          MISD                        $335                       $300    $900           $35     Y      0              0              45-5-624(2)
                                       Misrepresent A Person's Age To Obtain An Alcoholic
16-3-301(5) [4]                        Beverage (Under Age 21) - 1st Offense                          MISD                        $135                       $100    $300           $35     Y      0              0              45-5-624(3)
                                       Misrepresent A Person's Age To Obtain An Alcoholic
16-3-301(5) [5]                        Beverage (Under Age 21) - 2nd Offense                          MISD                        $235                       $200    $600           $35     Y      0              0              45-5-624(3)
                                       Misrepresent A Person's Age To Obtain An Alcoholic
16-3-301(5) [6]                        Beverage (Under Age 21) - 3rd Offense                          MISD                        $335                       $300    $900           $35     Y      0              0              45-5-624(3)
                                       After Hours Operation Of A Liquor Establishment (2 a.m. to                                                                                                                                16-6-314
16-3-304                               8 a.m.)                                                        MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212
                                       Sale Of Alcoholic Beverages During Closed Hours Unlawful                                                                                                                                  16-6-314
16-3-305                               (Including Giving Away Or Consuming)                           MISD                        $545                        $0     $500           $35     N      0              6 Mo           46-18-212
                                       Selling A Keg Of Beer Without An Identification Tag
16-3-321(1)                            Attached                                                       MISD                        $135                        $0     $100           $35     N                                    16-3-324(1)
16-3-324(2)                            Removal Or Deface A Keg Registration                           MISD                        $235                        $0     $500           $35     N      0              6 Mo           16-3-324(2)
                                                                                                                                                                                                                                 16-6-314
16-6-301                               Transfer/Sale/Possession Of Alcoholic Beverage - Unlawful      MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212
                                       Keeping For Sale Liquor Not Purchased From An Agency
16-6-303                               Store                                                          MISD                        $535                       $500   $1,500          $35     Y      3 Mo           1 Yr           16-6-303
                                                                                                                                                                                                                                 16-6-314
16-6-304                               Providing Alcoholic Beverage To An Intoxicated Person          MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212
                                       Retail Employee Provide Alcohol To Individual Under                                                                                                                                       16-6-314
16-6-304(1)                            Influence                                                      MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                 16-6-314
16-6-304(2)                            Provide Alcohol Beverage To Person Under The Influence         MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212


                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 3
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Selling Or Providing Alcoholic Beverages To Person Under                                                                                                                                  16-6-314
16-6-305                                21 Years                                                       MISD                        $535                        $0     $500           $35     Y      0              6 Mo           45-5-624
                                        Fraudulently Misrepresent Age/Procure ID Card To Obtain
16-6-305(3) [1]        V0035            Alcoholic Beverages (< Age 18)-1st Offense                     MISD                        $185                       $100    $300           $85     Y      0              0              45-5-624(2)
                                        Fraudulently Misrepresent Age/Procure ID Card To Obtain
16-6-305(3) [2]        V0035            Alcoholic Beverages (< Age 18)-2nd Offense                     MISD                        $235                       $200    $600           $35     Y      0              0              45-5-624(2)
                                        Fraudulently Misrepresent Age/Procure ID Card To Obtain
16-6-305(3) [3]        V0035            Alcoholic Beverages (< Age 18)-3rd Offense                     MISD                        $335                       $300    $900           $35     Y      0              0              45-5-624(2)
                                        Fraudulently Misrepresent Age/Procure ID Card To Obtain
16-6-305(3) [4]        V0035            Alcoholic Beverages (> Age 18)-1st Offense                     MISD                        $135                       $100    $300           $35     Y      0              0              45-5-624(3)
                                        Fraudulently Misrepresent Age/Procure ID Card To Obtain
16-6-305(3) [5]        V0035            Alcoholic Beverages (> Age 18)-2nd Offense                     MISD                        $235                       $200    $600           $35     Y      0              0              45-5-624(3)
                                        Fraudulently Misrepresent Age/Procure ID Card To Obtain
16-6-305(3) [6]        V0035            Alcoholic Beverages (> Age 18)-3rd Offense                     MISD                        $335                       $300    $900           $35     Y      0              0              45-5-624(3)
                                                                                                                                                                                                                                  16-6-314
16-6-306                                Bottle Clubs Prohibited                                        MISD                        $295                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                  16-6-314
16-6-312                                Premises/Alcoholic Beverage Illegally Sold/Public Nuisance     MISD                        $545                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Transporting Tobacco Products Without Compliance - 1st
16-11-131 [1]                           Offense                                                        MISD                        $135                       $100    $500           $35     Y      30 Days        6 Mo           16-11-148(1)
                                        Transporting Tobacco Products Without Compliance -
16-11-131 [2]                           Contraband Exceeds $1,000 - 1st Offense                        MISD                        $135                        $0    $1,000          $35     Y      0              1 Yr           16-11-148(1)
                                        Transporting Tobacco Products Without compliance - 2nd
16-11-131 [3]                           Offense                                                      FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              1 Yr+          16-11-148(1)
                                        Unlawful Sale Of Tobacco Products Without Valid License -
16-11-132 [1]                           1st Offense                                                    MISD                        $135                       $100    $500           $35     Y      0              30 Days        16-11-148(1)
                                        Unlawful Sale Of Tobacco Products Without Valid License -
16-11-132 [2]                           Contraband Exceeds $1,000 - 1st Offense                        MISD                        $135                        $0    $1,000          $35     Y      0              1 Yr           16-11-148(1)
                                        Unlawful Sale Of Tobacco Products Without valid License -
16-11-132 [3]                           2nd Offense                                               FELONY                    NO BOND                            $0 $50,000           $80+     Y      0              1Yr+           16-11-148(1)
                                        Sale And/Or Use Of Cigarettes Without Insignia - 1st
16-11-133 [1]                           Offense                                                        MISD                        $135                       $100    $500           $35     Y      0              30 Days        16-11-148(1)
                                        Sale And/Or Use Of Cigarettes Without Insignia -
16-11-133 [2]                           Contraband Exceeds $1,000 - 1st Offense                        MISD                        $135                        $0    $1,000          $35     Y      0              1 Yr           16-11-148(1)
                                        Sale And/Or Use Of Cigarettes Without Insignia - 2nd
16-11-133 [3]                           Offense                                                      FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              1 Yr+          16-11-148(1)



                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 4
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section


16-11-134                              Forged License Stamp Or Insignia                               FELONY                 NO BOND                                                 $80+     Y      0              14 Yrs         16-11-146
16-11-305 [1]                          License For Retail Sale Of Tobacco Products                      MISD                        $265                        $0     $500           $35     N      0              6 Mo           46-18-212
                                       Sale/Distribution Tobacco Products To Persons Under 18
16-11-305 [2]                          Prohibited                                                       MISD                        $265                        $0     $500           $35     N      0              6 Mo           46-18-212

Title 20


                                       Use Of Tobacco Product In Public School Building Or                                                                                                                                         20-1-220(4)
20-1-220(1)                            Property Prohibited                                              MISD                         $85                       $20     $100           $35     N      0              0              50-40-115(1)
20-4-303                               Abuse Of Teachers                                                MISD                        $185                       $25     $500           $35     N


                                                                                                                                                                                                                                   20-5-106(2)
                                                                                                                                                                                                                                   Jail Only For
20-5-106(1)                            Truancy                                                          MISD                        $265                        $5      $20           $35     Y      10 Days        20 Days        Failure To Comply



                                       Violation By A Debtor Of An Order Of Suspension - 1st
20-26-1117(5) [1st]                    Offense                                                          MISD                        $535                       $250    $500           $35     N      0              6 Mo           20-26-1117(5)



                                       Violation By A Debtor of An Order Of Suspension - 2nd Or
20-26-1117(5) [2nd]                    Subsequent Offense                                               MISD                     $1,035                        $500   $2,000          $35     N      0              1 Yr           20-26-1117(5)

Title 22
22-3-432                               Excavate/Remove/Restore Antiquities W/O Permit                   MISD                        $535                        $0    $1,000          $35     N      0              6 Mo           22-3-442
22-3-435                               Fail to Report Heritage Properties                               MISD                        $535                        $0    $1,000          $35     N      0              6 Mo           22-3-442
22-3-441                               Restrictions on Reproduction/Sale of Antiquities                 MISD                        $535                        $0    $1,000          $35     N      0              6 Mo           22-3-442
                                       Failure To Notify The County Coroner Of Human Skeletal
22-3-805(1)                            Remains                                                          MISD                        $535                       $100    $500           $35     N      0              0              22-3-808(5)
                                       Purposely Disturbing Or Destroying Burial Grounds - 1st
22-3-808(1)(a) [1st]                   Offense                                                          MISD                        $535                        $0    $1,000          $35     N      0              6 Mo           22-3-808(2)
                                       Purposely Disturbing Or Destroying Burial Grounds - 2nd
22-3-808(1)(a) [2nd]                   Offense                                                        FELONY                 NO BOND                            $0 $20,000           $80+     Y      0              5 Yrs          22-3-808(2)
                                       Purposely Disclosing Information Leading To Disclosure Or
22-3-808(1)(c) [1st]                   Destruction Of Burial Site - 1st Offense                         MISD                        $235                        $0     $500           $35     N      0              0              22-3-808(4)


                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 5
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code   Points                        MCA Description                          Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                       Purposely Disclosing Information Leading To Disclosure Or
22-3-808(1)(c) [2nd]                   Destruction Of Burial Site - 2nd Offense                  FELONY                    NO BOND                           $0 $10,000          $80+     Y      0              5 Yrs       22-3-808(4)


22-3-808(b)                            Selling Or Buying Human Skeletal Remains                     FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              20 Yrs      22-3-808(3)

Title 23
23-1-105                               Fail To Pay DFWP Fee                                           MISD                        $135                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [1]                           Violation Of DFWP Rules And Regulations                        MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [2]                           12.8.202 Fireworks                                             MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [3]                           12.8.202 Discharging Firearms                                  MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [4]                           12.8.203 Dogs off Leash                                        MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [5]                           12.8.204 Off Road Parks                                        MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [6]                           12.8.204 Speeding                                              MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
                                       12.8.204 Fail To Comply With Title 61 Motor Vehicle
23-1-106 [7]                           Codes/DL & Plates                                              MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
                                       12.8.205 Camping Unlawful -- Modify description to
23-1-106 [8]                           Camping, Day and Group Use - see agency request                MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [9]                           12.8.206 Fires Unlawful                                        MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [10]                          12.8.207 Antiquities, Removing                                 MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [11]                          12.8.207 Destroying State Property                             MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [12]                          12.8.207 Tree Cutting                                          MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [13]                          12.8.208 Disorderly Conduct                                    MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [14]                          12.8.210 Littering (Park Charge)                               MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106 [15]                          12.8.213 Parks Pass Violation                                  MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
                                       12.11.6515 Fail To Obtain Blackfoot River Special
23-1-106 [16]                          Recreation Permit (BRSRP) see agency request                   MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
                                       12.11.6545(1) Fail To Pay BRSRP Fee - see agency
23-1-106 [17]                          request                                                        MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
                                       12.11.6555 Fail To Comply With Permit Stipulations - see
23-1-106 [18]                          agency request                                                 MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
                                       12.11.6555(4) Fail To File BRSRP Use Report - see agency
23-1-106 [19]                          request                                                        MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-1-106(3)                            Refuse To Exhibit Permit, Proof Of Age, Residency              MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-1-106(2)
23-2-503(1)                            Fail To Keep Records Of Rented Boats                           MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507

                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 6
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section


23-2-503(2)                            Leasing Vessel Without Proper Equipment                          MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-511                               Operate Motorboat Without Proper Decal                           MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
                                       Failure To File An Application For Identification Number
23-2-512(1)                            With County Treasurer                                            MISD                        $125                        $0     $500           $35     N      0              6 Mo           23-2-507
                                       Failure To File Application W/County Treasurer For New
23-2-512(4)                            Certificate # W/I 40 Days Of Ownership Change                    MISD                        $125                        $0     $500           $35     N      0              6 Mo           23-2-507
                                       Failure Of Purchaser To Notify Co Treasurer W/I 40 Days
23-2-512(8)                            Of Acquisition                                                   MISD                        $125                        $0     $500           $35     N      0              6 Mo           23-2-507
                                       Failure Of Holder Of A Certificate Of Number To Notify The
23-2-512(9)                            County Treasurer Of Address Change                               MISD                        $125                        $0     $500           $35     N      0              6 Mo           23-2-507


                                                                                                                                                                                                                                   23-2-507
                                                                                                                                                                                                                                   23-2-512(2)
                                                                                                                                                                                                                                   Fine Limited To
23-2-515                               Failure To Display Validation Decals                             MISD                         $85                        $0     $500           $35     N      0              6 Mo           Justice Court Costs
                                                                                                                                                                                                                                   23-2-519
23-2-519 [1]                           Failure To Pay The Registration Fee - Craft Less Than 16'        MISD                        $297                       $262    $262           $35     N      0              0              61-3-321(10)(a)
                                                                                                                                                                                                                                   23-2-519
23-2-519 [2]                           Failure To Pay The Registration Fee - Craft Less Than 19'        MISD                        $537                       $502    $502           $35     N      0              0              61-3-321(10)(b)
                                       Failure To Pay The Registration Fee - Craft 19 Feet In                                                                                                                                      23-2-519
23-2-519 [3]                           Length Or Longer                                                 MISD                     $1,217                    $1,182     $1,182          $35     N      0              0              61-3-321(10)(c)
23-2-521(1)(a) [1]                     Insufficient Personal Flotation Devices                          MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507


23-2-521(1)(a) [2]                     Person Under 12 Years Without Personal Flotation Device          MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507


23-2-521(8) [1]                        Violation Of Equipment Rules Adopted By The Department           MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-521(8) [2]                        12.6.701 Type Of PFD's/Boat Length                               MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-521(8) [3]                        12.6.701 PFD's/Sailboards                                        MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-521(8) [4]                        12.6.702 Ventilation Systems                                     MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-521(8) [5]                        12.6.703 Fire Extinguishers                                      MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-521(8) [6]                        12.6.704 Lights                                                  MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-521(8) [7]                        12.6.705 Sound Producing Device                                  MISD                         $85                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-522                               Discharge Of Waste In Water                                      MISD                        $135                       $15     $500           $35     N      0              6 Mo           23-2-507
23-2-523                               Prohibited Operation And Mooring - Enforcement                   MISD                        $185                       $15     $500           $35     N      0              6 Mo           23-2-507



                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 7
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code   Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                       Operate Reckless/Negligent Manner To Endanger
23-2-523(1)                            Life/Limb/Property                                              MISD                        $185                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-523(2)                            Boating Under Influence                                         MISD                        $335                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-523(3)                            Allow Incapable Person To Drive                                 MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-523(4)                            Fail To Operate Safe Or Reasonably                              MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-523(5)                            Reckless Approach To/From Ramp/Dock                             MISD                        $185                       $15    $500          $35     N      0              6 Mo        23-2-507
                                       Waterskiers Failing To Use US Coast Guard Approved
23-2-523(6)                            Personal Flotation Device                                       MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-523(7)                            Moor to Navigational Aid                                        MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
                                       Fail To Respond To Officer's Order Relating To Unsafe
23-2-523(8)                            Boating Conditions                                              MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
                                       Exceed Noise Restriction - Specific Lakes In Lake And
23-2-523(9)                            Flathead Counties                                               MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
                                       Prohibited Operation - Underage Operator, No Adult
23-2-523(10)                           Operation                                                       MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
                                       Prohibited Operation - Allowing Underage Operator Without
23-2-523(11)                           Supervision                                                     MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-524                               Fail To Yield Right-Of-Way/Passing Rule                         MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-525(1)                            Operate A Vessel In Restricted Area/Manner                      MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-525(2)                            Operate Within 20' Of Swim Area                                 MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-525(3)                            Operate Within 75' Of Fisherman Or Waterfowl Hunter             MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-525(4)                            Operate Within 200' Of "Diver Down" Symbol                      MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-526                               Overloading - Overpowering - Noise Limitations                  MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-207
                                       Committing The Offense Of Disorderly Conduct Under 45-8-
23-2-526(3) [1]                        101 By Emitting Excessive Noise                                 MISD                         $85                       $0     $100          $35     N      0              10 Days     45-8-101
                                       Creating A Public Nuisance Under 45-8-111 By Emitting
23-2-526(3) [2]                        Excessive Noise                                                 MISD                        $135                       $0     $500          $35     N      0              6 Mo        45-8-111
23-2-527(1)                            Fail To Render Aid To Injured                                   MISD                        $285                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-527(2)                            Fail To Report Accident Over $100 Damage                        MISD                        $285                       $15    $500          $35     N      0              6 Mo        23-2-507
                                       Operating A Motorboat Or Vessel For Towing Without An
23-2-529(1)                            Observer                                                        MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
                                       Operating A Motorboat Or Vessel For Towing Before
23-2-529(2)                            Sunrise Or After Sunset                                         MISD                         $85                       $15    $500          $35     N      0              6 Mo        23-2-507
23-2-531(1)                            Failure To Wear Personal Flotation Device                       MISD                         $85                       $0     $500          $35     N      0              6 Mo        23-2-507


                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 8
                                                               MONTANA SUPREME COURT BOND SCHEDULE
                                                                           APRIL 2010
                                                                                                                (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                           Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                          Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Failure To Attach Lanyard To Operators Person Of
23-2-531(2)                            Personal Flotation Device                                     MISD                         $85                       $0     $500           $35     N      0              6 Mo           23-2-507
                                       Operate Greater Than No-Wake Speed In Certain
23-2-531(3)                            Circumstances                                                 MISD                         $85                       $0     $500           $35     N      0              6 Mo           23-2-507


23-2-531(4)                            Operate In Restricted Waters or Area                          MISD                         $85                       $15    $500           $35     N      0              6 Mo           23-2-507
23-2-531(5)                            Operate In Reckless Or Negligent Manner                       MISD                        $185                       $0     $500           $35     N      0              6 Mo           23-2-507
                                       Operate Snowmobile On Public Or Private Land W/O                                                                                                                                        23-2-642(2)
23-2-611 [1]                           Certificate Of Title                                          MISD                         $85                       $15    $500           $35     N      0              0              Civil Penalty
                                       Operate Snowmovile On Public Or Private Land W/O                                                                                                                                        23-2-642(2)
23-2-611 [2]                           Certificate Of Title (Willful)                                MISD                        $585                       $50   $1,000          $35     N      0              0              Civil Penalty
                                       Non-Resident Operating Snowmobile W/O Temporary                                                                                                                                         23-2-642(2)
23-2-615 [1]                           Permit                                                        MISD                         $85                       $15    $500           $35     N      0              0              Civil Penalty
                                       Non-Resident Operating Snowmobile W/O Temporary                                                                                                                                         23-2-642(2)
23-2-615 [2]                           Permit (Willful)                                              MISD                        $585                       $50   $1,000          $35     N      0              0              Civil Penalty
                                       Operating Snowmobile On Public Land W/O Registration Or                                                                                                                                 23-2-642(2)
23-2-616(1) [1]                        Registration Decal Displayed                                  MISD                         $85                       $15    $500           $35     N      0              0              Civil Penalty
                                       Operating Snowmobile On Public Land W/O Registration Or                                                                                                                                 23-2-642(2)
23-2-616(1) [2]                        Registration Decal Displayed (Willful)                        MISD                        $585                       $50   $1,000          $35     N      0              0              Civil Penalty
                                       Resident Operating Snowmobile On Public Land W/O                                                                                                                                        23-2-642(2)
23-2-616(2) [1]                        County Registration                                           MISD                         $85                       $15    $500           $35     N      0              0              Civil Penalty
                                       Resident Operating Snowmobile On Public Land W/O                                                                                                                                        23-2-642(2)
23-2-616(2) [2]                        County Registration (Willful)                                 MISD                        $585                       $50   $1,000          $35     N      0              0              Civil Penalty
                                       Unlawful Operation Of A Snowmobile On A Public Road,                                                                                                                                    23-2-642(2)
23-2-631(1)                            Highway Or Street                                             MISD                        $135                       $15    $500           $35     N      0              0              Civil Penalty
                                       Snowmobile Operator Fail To Make Crossing At Safe Or                                                                                                                                    23-2-642(2)
23-2-631(2)                            Unobstructed Place/Stop/Yield ROW                             MISD                        $135                       $15    $500           $35     N      0              0              Civil Penalty
                                       Snowmobile Operating On Street Or Highway Without                                                                                                                                       23-2-642(2)
23-2-631(3) [1]                        Suitable Braking Device                                       MISD                        $135                       $15    $500           $35     N      0              0              Civil Penalty
                                       Snowmobile On Street Or Highway Must Have 1                                                                                                                                             23-2-642(2)
23-2-631(3) [2]                        Headlamp/1 Tail Lamp Lighted At All Times                     MISD                         $85                       $15    $500           $35     N      0              0              Civil Penalty
                                       Operate Snowmobile On Public Road W/O Valid Driver's                                                                                                                                    23-2-642(2)
23-2-631(4)(a) [1]                     License In Possession                                         MISD                         $85                       $15    $500           $35     N      0              0              Civil Penalty
                                       Operate Snowmobile On Public Road W/O Valid Driver's                                                                                                                                    23-2-642(2)
23-2-631(4)(a) [2]                     License When Required                                         MISD                         $85                       $15    $500           $35     N      0              0              Civil Penalty
                                       Unlawful Operation Of Snowmobiles -                                                                                                                                                     23-2-642(2)
23-2-632(1)                            Careless/Reckless/Speeding Etc.                               MISD                        $135                       $15    $500           $35     N      0              0              Civil Penalty


                                                                                           ~See Statute for 2nd or Subsequent Offense~
                                                                                            SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                  $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 9
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Unlawfully Permitting Physically/Mentally Handicapped To                                                                                                                                  23-2-642(2)
23-2-632(2)                            Operate Snowmobile                                             MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                                                                                                                                                                                                                 23-2-642(2)
23-2-633                               Other Unlawful Operations                                      MISD                        $135                       $15     $500           $35     N      0              0              Civil Penalty
                                       Use Of Snowmobile To Drive/Harass Game Animals/Game                                                                                                                                       23-2-642(2)
23-2-633(1) [1]                        Birds/Fur-Bearing Animals                                      MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                       Use Of Snowmobile To Drive/Harass Livestock W/O Owner                                                                                                                                     23-2-642(2)
23-2-633(1) [2]                        Consent                                                        MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                                                                                                                                                                                                                 23-2-642(2)
23-2-633(2)                            Discharge Firearm From Snowmobile                              MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                       Operate A Snowmobile W/O A Lighted Headlight Or                                                                                                                                           23-2-642(2)
23-2-633(3)                            Taillight Between Dusk And Dawn                                MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                                                                                                                                                                                                                 23-2-642(2)
23-2-634                               Snowmobile Noise Regulations                                   MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                                                                                                                                                                                                                 23-2-642(2)
23-2-634(1)                            Defective Or Improper Muffler On Snowmobile                    MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                                                                                                                                                                                                                 23-2-642(2)
23-2-634(2)                            Snowmobile Exceeding Maximum Sound Level                       MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
                                       Selling Or Offer For Sale Of Snowmobile With Defective Or                                                                                                                                 23-2-642(2)
23-2-634(3)                            Improper Muffler                                               MISD                         $85                       $15     $500           $35     N      0              0              Civil Penalty
23-2-635                               Fail To Report Snowmobile Accident When Required               MISD                         $85                       $15     $500           $35     N      0              0              23-2-642(1)
                                       Failure To Display Current Registration Decal On                                                                                                                                          23-2-642(1)
23-2-642(1) [1]                        Snowmobile                                                     MISD                        $338                       $303    $303           $35     N      0              0              61-3-321(11)(a)
                                       Failure To Display Current Registration Decal On                                                                                                                                          23-2-642(1)
23-2-642(1) [2]                        Snowmobile (Business 1st Year)                                 MISD                        $238                       $203    $203           $35     N      0              0              61-3-321(11)(b)
                                       Failure To Display Current Registration Decal On                                                                                                                                          23-2-642(1)
23-2-642(1) [3]                        Snowmobile (Business 2nd Year)                                 MISD                        $135                       $100    $100           $35     N      0              0              61-3-321(11)(b)
23-2-704                               Unsafe Use Of Passenger Tramway                                MISD                        $235                        $0     $500           $35     N      0              6 Mo           46-18-212


23-2-804                               Operating An Off Highway Vehicle Without A Proper Decal        MISD                         $85                        $0      $50           $35     N                                    23-2-807
23-2-903                               Vandalism Of A Cave                                            MISD                        $750                       $500   $2,000          $35     N      0              60 Days        23-2-908
23-2-904                               Disturbance Of A Cave                                          MISD                        $750                       $500   $2,000          $35     N      0              60 Days        23-2-908


23-2-906                               Pollution Of And Burning Harmful Substances In A Cave          MISD                        $750                       $500   $2,000          $35     N      0              60 Days        23-2-908
23-2-907                               Unlawful Sale Of Speleothems And Speleogens                    MISD                        $750                       $500   $2,000          $35     N      0              60 Days        23-2-908
                                                                                                                                                                                                                                 23-3-611
23-3-405                               Violation Of A Rule Of The Board Of Athletics                  MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                            ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 10
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Unlawful Pari-Mutuel Betting - Or Other Unlawful Betting Or
23-4-301                               Contest                                                         MISD                        $265                       $0    $500           $35     N      0              6 Mo           46-18-212
                                       Conducting A Business Without A Distributor's License - 1st
23-5-128 [1st]                         Violation Within 5 Years                                        MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Conducting A Business Without A Distributor's License -
23-5-128 [2nd]                         2nd Violation Within 5 Years                                    MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Conducting A Business Without A Distributor's License -
23-5-128 [3rd]                         3rd Violation Within 5 Years                                    MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting A Business Without A Distributor's License - 4th
23-5-128 [4th]                         Violation Within 5 Years                                        MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting A Business Without A Route Operator's
23-5-129 [1st]                         License - 1st Violation Within 5 Years                          MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Conducting A Business Without A Route Operator's
23-5-129 [2nd]                         License - 2nd Violation Within 5 Years                          MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Conducting A Business Without A Route Operator's
23-5-129 [3rd]                         License - 3rd Violation Within 5 Years                          MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting A Business Without A Route Operator's
23-5-129 [4th]                         License - 4th Violation Within 5 Years                          MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
23-5-151 [1st]                         Unlawful Gambling - 1st Violation Within 5 Years                MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
23-5-151 [2nd]                         Unlawful Gambling - 2nd Violation Within 5 Years                MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
23-5-151 [3rd]                         Unlawful Gambling - 3rd Violation Within 5 Years                MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
23-5-151 [4th]                         Unlawful Gambling - 4th Violation Within 5 Years                MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Possess Illegal Gambling Device/Operating Illegal
23-5-152 [1st]                         Gambling Enterprise - 1st Violation Within 5 Years              MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Possess Illegal Gambling Device/Operating Illegal
23-5-152 [2nd]                         Gambling Enterprise - 2nd Violation Within 5 Years              MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Possess Illegal Gambling Device/Operating Illegal
23-5-152 [3rd]                         Gambling Enterprise - 3rd Violation Within 5 Years              MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Manufacture Or Possess Illegal Gambling Device For
23-5-152 [4th]                         Export - 4th Violation Within 5 Years                           MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Possession Or Sale Antique Illegal Gambling Device - 1st
23-5-153 [1st]                         Violation Within 5 Years                                        MISD                        $335                       $0    $500           $35     N      0              0              23-5-161
                                       Possession Or Sale Antique Illegal Gambling Device - 2nd
23-5-153 [2nd]                         Violation Within 5 Years                                        MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Possession Or Sale Antique Illegal Gambling Device - 3rd
23-5-153 [3rd]                         Violation Within 5 Years                                        MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161


                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 11
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                             Degree      **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Possession Or Sale Antique Illegal Gambling Device - 4th
23-5-153 [4th]                         Violation Within 5 Years                                          MISD                    $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Soliciting/Persuading Persons To Participate In Illegal
23-5-154 [1st]                         Gambling Activity-1st Violation Within 5 Yrs                      MISD                       $535                       $0    $500           $35     N      0              0              23-5-161
                                       Soliciting/Persuading Persons To Participate In Illegal
23-5-154 [2nd]                         Gambling Activity-2nd Violation Within 5 Yrs                      MISD                       $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Soliciting/Persuading Persons To Participate In Illegal
23-5-154 [3rd]                         Gambling Activity-3rd Violation Within 5 Yrs                      MISD                    $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Soliciting/Persuading Persons To Participate In Illegal
23-5-154 [4th]                         Gambling Activity-4th Violation Within 5 Yrs                      MISD                    $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161


23-5-155                               Counterfeit/Deface Documents                                    FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         23-5-162
                                       Obtain Money/Value By Fraud/Operating An Illegal Device
23-5-156(1)                            Or Enterprise - 1st Violation w/i 5 Yrs                           MISD                       $535                       $0    $500           $35     N      0              0              23-5-161
                                       Obtaining Money Or Value Exceeding $750 By
23-5-156(2)                            Fraud/Operating An Illegal Device Or Enterprise                 FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         23-5-162
23-5-157 [1]                           Gambling On A Cash Basis - Value Less Than $750                   MISD                       $535                       $0    $500           $35     N      0              0              23-5-161


23-5-157 [2]                           Gambling On A Cash Basis - Value Exceeding Than $750            FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         23-5-162


23-5-157 [3]                           Gambling On A Cash Basis - Common Scheme                        FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         23-5-162
                                       Allow Minor To Participate In Gambling - 1st Violation
23-5-158                               Within 5 Years                                                    MISD                       $285                       $0    $500           $35     N      0              0              23-5-161
                                       Illegal Sale, Assignment, Lease Or Transfer Of Gambling
23-5-159                               License - 1st Violation Within 5 Years                            MISD                       $535                       $0    $500           $35     N      0              0              23-5-161
                                       Operating A Gambling Establishment Without A Permit - 1st
23-5-177 [1st]                         Violation Within 5 Years                                          MISD                       $535                       $0    $500           $35     N      0              0              23-5-161
                                       Operating A Gambling Establishment Without A Permit -
23-5-177 [2nd]                         2nd Violation Within 5 Years                                      MISD                       $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Operating A Gambling Establishment Without A Permit -
23-5-177 [3rd]                         3rd Violation Within 5 Years                                      MISD                    $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Operating A Gambling Establishment Without A Permit - 4th
23-5-177 [4th]                         Violation Within 5 Years                                          MISD                    $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting Or Participating In An Unauthorized Calcutta                                                                                                                                   23-5-221
23-5-222 [1st]                         Pool - 1st Violation Within 5 Years                               MISD                       $135                       $0    $500           $35     N      0              0              23-5-161
                                       Conducting Or Participating In An Unauthorized Calcutta                                                                                                                                   23-5-221
23-5-222 [2nd]                         Pool - 2nd Violation Within 5 Years                               MISD                       $750                       $0   $1,000          $35     N      0              1000           23-5-161

                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 12
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Conducting Or Participating In An Unauthorized Calcutta                                                                                                                                   23-5-221
23-5-222 [3rd]                         Pool - 3rd Violation Within 5 Years                              MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting Or Participating In An Unauthorized Calcutta                                                                                                                                   23-5-221
23-5-222 [4th]                         Pool - 4th Violation Within 5 Years                              MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Live Card Game Table - Permit - Fees -Disposition of Fees -                                                                                                                               23-5-331
23-5-306 [1st]                         1st Violation Within 5 Years                                     MISD                        $135                       $0    $500           $35     N      0              0              23-5-161
                                       Live Card Game Table - Permit - Fees -Disposition of Fees -                                                                                                                               23-5-331
23-5-306 [2nd]                         2nd Violation Within 5 Years                                     MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Live Card Game Table - Permit - Fees -Disposition of Fees -                                                                                                                               23-5-331
23-5-306 [3rd]                         3rd Violation Within 5 Years                                     MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Live Card Game Table - Permit - Fees -Disposition of Fees -                                                                                                                               23-5-331
23-5-306 [4th]                         4th Violation Within 5 Years                                     MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of Restrictions On Playing Hours - 1st Violation                                                                                                                                23-5-331
23-5-307 [1st]                         With 5 Years                                                     MISD                        $135                       $0    $500           $35     N      0              0              23-5-161
                                       Violation Of Restrictions On Playing Hours - 2nd Violation                                                                                                                                23-5-331
23-5-307 [2nd]                         With 5 Years                                                     MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violation Of Restrictions On Playing Hours - 3rd Violation                                                                                                                                23-5-331
23-5-307 [3rd]                         With 5 Years                                                     MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of Restrictions On Playing Hours - 4th Violation                                                                                                                                23-5-331
23-5-307 [4th]                         With 5 Years                                                     MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Dealing Cards In A Live Game Without A License - 1st                                                                                                                                      23-5-331
23-5-308 [1st]                         Violation Within 5 Years                                         MISD                        $135                       $0    $500           $35     N      0              0              23-5-161
                                       Dealing Cards In A Live Game Without A License - 2nd                                                                                                                                      23-5-331
23-5-308 [2nd]                         Violation Within 5 Years                                         MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Dealing Cards In A Live Game Without A License - 3rd                                                                                                                                      23-5-331
23-5-308 [3rd]                         Violation Within 5 Years                                         MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Dealing Cards In A Live Game Without A License - 4th                                                                                                                                      23-5-331
23-5-308 [4th]                         Violation Within 5 Years                                         MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting A Live Card Game On A Table Or In A                                                                                                                                            23-5-331
23-5-309 [1st]                         Premises Not Licensed - 1st Violation Within 5 Years             MISD                        $335                       $0    $500           $35     N      0              0              23-5-161
                                       Conducting A Live Card Game On A Table Or In A                                                                                                                                            23-5-331
23-5-309 [2nd]                         Premises Not Licensed - 2nd Violation Within 5 Years             MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Conducting A Live Card Game On A Table Or In A                                                                                                                                            23-5-331
23-5-309 [3rd]                         Premises Not Licensed - 3rd Violation Within 5 Years             MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting A Live Card Game On A Table Or In A                                                                                                                                            23-5-331
23-5-309 [4th]                         Premises Not Licensed - 4th Violation Within 5 Years             MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting Or Participating In Unauthorized Card Game -                                                                                                                                   23-5-331
23-5-311 [1st]                         1st Violation Within 5 Years                                     MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 13
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Conducting Or Participating In Unauthorized Card Game -                                                                                                                                 23-5-331
23-5-311 [2nd]                         2nd Violation Within 5 Years                                   MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Conducting Or Participating In Unauthorized Card Game -                                                                                                                                 23-5-331
23-5-311 [3rd]                         3rd Violation Within 5 Years                                   MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting Or Participating In Unauthorized Card Game -                                                                                                                                 23-5-331
23-5-311 [4th]                         4th Violation Within 5 Years                                   MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Exceed The Prize Limitation For A Live Card Game - 1st                                                                                                                                  23-5-331
23-5-312 [1st]                         Violation Within 5 Years                                       MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Exceed The Prize Limitation For A Live Card Game - 2nd                                                                                                                                  23-5-331
23-5-312 [2nd]                         Violation Within 5 Years                                       MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Exceed The Prize Limitation For A Live Card Game - 3rd                                                                                                                                  23-5-331
23-5-312 [3rd]                         Violation Within 5 Years                                       MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Exceed The Prize Limitation For A Live Card Game - 4th                                                                                                                                  23-5-331
23-5-312 [4th]                         Violation Within 5 Years                                       MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Fail To Post Rules Of Each Game - 1st Violation Within 5                                                                                                                                23-5-331
23-5-313 [1st]                         Years                                                          MISD                        $135                       $0    $500           $35     N      0              0              23-5-161
                                       Fail To Post Rules Of Each Game - 2nd Violation Within 5                                                                                                                                23-5-331
23-5-313 [2nd]                         Years                                                          MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Fail To Post Rules Of Each Game - 3rd Violation Within 5                                                                                                                                23-5-331
23-5-313 [3rd]                         Years                                                          MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Fail To Post Rules Of Each Game - 4th Violation Within 5                                                                                                                                23-5-331
23-5-313 [4th]                         Years                                                          MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Entering Into Contract w/a Licensed Operator w/o Card                                                                                                                                   23-5-331
23-5-324 [1st]                         Room Contractor's Lic-1st Violation w/i 5 Yrs                  MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Entering Into Contract w/a Licensed Operator w/o Card                                                                                                                                   23-5-331
23-5-324 [2nd]                         Room Contractor's Lic-2nd Violation w/i 5 Yrs                  MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Entering Into Contract w/a Licensed Operator w/o Card                                                                                                                                   23-5-331
23-5-324 [3rd]                         Room Contractor's Lic-3rd Violation w/i 5 Yrs                  MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Entering Into Contract w/a Licensed Operator w/o Card                                                                                                                                   23-5-331
23-5-324 [4th]                         Room Contractor's Lic-4th Violation w/i 5 Yrs                  MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conduct Raffles/Bingo/Keno Without Authority - 1st                                                                                                                                      23-5-431
23-5-405 [1st]                         Violation Within 5 Years                                       MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Conduct Raffles/Bingo/Keno Without Authority - 2nd                                                                                                                                      23-5-431
23-5-405 [2nd]                         Violation Within 5 Years                                       MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Conduct Raffles/Bingo/Keno Without Authority - 3rd                                                                                                                                      23-5-431
23-5-405 [3rd]                         Violation Within 5 Years                                       MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conduct Raffles/Bingo/Keno Without Authority - 4th                                                                                                                                      23-5-431
23-5-405 [4th]                         Violation Within 5 Years                                       MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                                                                            ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 14
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                         MCA Description                              Degree      **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Conduct Live Bingo Or Keno Without A Permit - 1st                                                                                                                                           23-5-431
23-5-407 [1st]                         Violation Within 5 Years                                            MISD                       $535                       $0    $500           $35     N      0              0              23-5-161
                                       Conduct Live Bingo Or Keno Without A Permit - 2nd                                                                                                                                           23-5-431
23-5-407 [2nd]                         Violation Within 5 Years                                            MISD                       $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Conduct Live Bingo Or Keno Without A Permit - 3rd                                                                                                                                           23-5-431
23-5-407 [3rd]                         Violation Within 5 Years                                            MISD                    $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conduct Live Bingo Or Keno Without A Permit - 4th                                                                                                                                           23-5-431
23-5-407 [4th]                         Violation Within 5 Years                                            MISD                    $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of The Hours Of Play For Bingo Or Keno - 1st                                                                                                                                      23-5-431
23-5-408 [1st]                         Violation Within 5 Years                                            MISD                       $135                       $0    $500           $35     N      0              0              23-5-161
                                       Violation Of The Hours Of Play For Bingo Or Keno - 2nd                                                                                                                                      23-5-431
23-5-408 [2nd]                         Violation Within 5 Years                                            MISD                       $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violation Of The Hours Of Play For Bingo Or Keno - 3rd                                                                                                                                      23-5-431
23-5-408 [3rd]                         Violation Within 5 Years                                            MISD                    $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of The Hours Of Play For Bingo Or Keno - 4th                                                                                                                                      23-5-431
23-5-408 [4th]                         Violation Within 5 Years                                            MISD                    $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Failure To Keep Bingo Or Keno Records - 1st Violation                                                                                                                                       23-5-431
23-5-409 [1st]                         Within 5 Years                                                      MISD                       $535                       $0    $500           $35     N      0              0              23-5-161
                                       Failure To Keep Bingo Or Keno Records - 2nd Violation                                                                                                                                       23-5-431
23-5-409 [2nd]                         Within 5 Years                                                      MISD                       $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Failure To Keep Bingo Or Keno Records - 3rd Violation                                                                                                                                       23-5-431
23-5-409 [3rd]                         Within 5 Years                                                      MISD                    $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Failure To Keep Bingo Or Keno Records - 4th Violation                                                                                                                                       23-5-431
23-5-409 [4th]                         Within 5 Years                                                      MISD                    $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of Bingo Prize, Keno Card Price Or Keno Prize                                                                                                                                     23-5-431
23-5-412 [1st]                         Limitation - 1st Violation Within 5 Years                           MISD                       $335                       $0    $500           $35     N      0              0              23-5-161
                                       Violation Of Bingo Prize, Keno Card Price Or Keno Prize                                                                                                                                     23-5-431
23-5-412 [2nd]                         Limitation - 2nd Violation Within 5 Years                           MISD                       $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violation Of Bingo Prize, Keno Card Price Or Keno Prize                                                                                                                                     23-5-431
23-5-412 [3rd]                         Limitation - 3rd Violation Within 5 Years                           MISD                    $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of Bingo Prize, Keno Card Price Or Keno Prize                                                                                                                                     23-5-431
23-5-412 [4th]                         Limitation - 4th Violation Within 5 Years                           MISD                    $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violations Of Raffle Limitations - 1st Violation Within 5                                                                                                                                   23-5-431
23-5-413 [1st]                         Years                                                               MISD                       $135                       $0    $500           $35     N      0              0              23-5-161
                                       Violations Of Raffle Limitations - 2nd Violation Within 5                                                                                                                                   23-5-431
23-5-413 [2nd]                         Years                                                               MISD                       $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violations Of Raffle Limitations - 3rd Violation Within 5                                                                                                                                   23-5-431
23-5-413 [3rd]                         Years                                                               MISD                    $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                                                                                   ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 15
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                         MCA Description                             Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Violations Of Raffle Limitations - 4th Violation Within 5                                                                                                                                   23-5-431
23-5-413 [4th]                         Years                                                              MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Playing Bingo Or Keno Without Being Present On Premises                                                                                                                                     23-5-431
23-5-414 [1st]                         - 1st Violation Within 5 Years                                     MISD                        $335                       $0    $500           $35     N      0              0              23-5-161
                                       Playing Bingo Or Keno Without Being Present On Premises                                                                                                                                     23-5-431
23-5-414 [2nd]                         - 2nd Violation Within 5 Years                                     MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Playing Bingo Or Keno Without Being Present On Premises                                                                                                                                     23-5-431
23-5-414 [3rd]                         - 3rd Violation Within 5 Years                                     MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Playing Bingo Or Keno Without Being Present On Premises                                                                                                                                     23-5-431
23-5-414 [4th]                         - 4th Violation Within 5 Years                                     MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Conducting An Unauthorized Sports Pools Or Sports Tab                                                                                                                                       23-5-161
23-5-502 [1st]                         Game - 1st Violation Within 5 Years                                MISD                        $285                       $0    $500           $35     N      0              0              23-5-509
                                       Conducting An Unauthorized Sports Pools Or Sports Tab                                                                                                                                       23-5-161
23-5-502 [2nd]                         Game - 2nd Violation Within 5 Years                                MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-509
                                       Conducting An Unauthorized Sports Pools Or Sports Tab                                                                                                                                       23-5-161
23-5-502 [3rd]                         Game - 3rd Violation Within 5 Years                                MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-509
                                       Conducting An Unauthorized Sports Pools Or Sports Tab                                                                                                                                       23-5-161
23-5-502 [4th]                         Game - 4th Violation Within 5 Years                                MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-509
                                       Violation Of Rules For Sports Pool Or A Sports Tab Game -                                                                                                                                   23-5-161
23-5-503 [1st]                         1st Violation Within 5 Years                                       MISD                        $135                       $0    $500           $35     N      0              0              23-5-509
                                       Violation Of Rules For Sports Pool Or A Sports Tab Game -                                                                                                                                   23-5-161
23-5-503 [2nd]                         2nd Violation Within 5 Years                                       MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-509
                                       Violation Of Rules For Sports Pool Or A Sports Tab Game -                                                                                                                                   23-5-161
23-5-503 [3rd]                         3rd Violation Within 5 Years                                       MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-509
                                       Violation Of Rules For Sports Pool Or A Sports Tab Game -                                                                                                                                   23-5-161
23-5-503 [4th]                         4th Violation Within 5 Years                                       MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-509
                                       Conducting A Sports Tab Game Without A Seller's License -                                                                                                                                   23-5-161
23-5-513 [1st]                         1st Violation Within 5 Years                                       MISD                        $285                       $0    $500           $35     N      0              0              23-5-509
                                       Conducting A Sports Tab Game Without A Seller's License -                                                                                                                                   23-5-161
23-5-513 [2nd]                         2nd Violation Within 5 Years                                       MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-513
                                       Conducting A Sports Tab Game Without A Seller's License -                                                                                                                                   23-5-161
23-5-513 [3rd]                         3rd Violation Within 5 Years                                       MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-513
                                       Conducting A Sports Tab Game Without A Seller's License -                                                                                                                                   23-5-161
23-5-513 [4th]                         4th Violation Within 5 Years                                       MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-513
                                       Violation Of Restrictions On Video Game Machine - 1st                                                                                                                                       23-5-613
23-5-603 [1st]                         Violation Within 5 Years                                           MISD                        $435                       $0    $500           $35     N      0              0              23-5-161
                                       Violation Of Restrictions On Video Game Machine - 2nd                                                                                                                                       23-5-613
23-5-603 [2nd]                         Violation Within 5 Years                                           MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 16
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Violation Of Restrictions On Video Game Machine - 3rd                                                                                                                                     23-5-613
23-5-603 [3rd]                         Violation Within 5 Years                                         MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of Restrictions On Video Game Machine - 4th                                                                                                                                     23-5-613
23-5-603 [4th]                         Violation Within 5 Years                                         MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of The Video Machine Limitation - 1st Violation                                                                                                                                 23-5-613
23-5-608 [1st]                         Within 5 Years                                                   MISD                        $335                       $0    $500           $35     N      0              0              23-5-161
                                       Violation Of The Video Machine Limitation - 2nd Violation                                                                                                                                 23-5-613
23-5-608 [2nd]                         Within 5 Years                                                   MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violation Of The Video Machine Limitation - 3rd Violation                                                                                                                                 23-5-613
23-5-608 [3rd]                         Within 5 Years                                                   MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of The Video Machine Limitation - 4th Violation                                                                                                                                 23-5-613
23-5-608 [4th]                         Within 5 Years                                                   MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of The Video Gaming Machine Tax & Reporting                                                                                                                                     23-5-613
23-5-610 [1st]                         Requirements - 1st Violation w/i 5 Yrs                           MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Violation Of The Video Gaming Machine Tax & Reporting                                                                                                                                     23-5-613
23-5-610 [2nd]                         Requirements - 2nd Violation w/i 5 Yrs                           MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violation Of The Video Gaming Machine Tax & Reporting                                                                                                                                     23-5-613
23-5-610 [3rd]                         Requirements - 3rd Violation w/i 5 Yrs                           MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of The Video Gaming Machine Tax & Reporting                                                                                                                                     23-5-613
23-5-610 [4th]                         Requirements - 4th Violation w/i 5 Yrs                           MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation of Permit Qualifications And Limitations                                                                                                                                        23-5-613
23-5-611 [1st]                         Requirements - 1st Violation Within 5 Years                      MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Violation of Permit Qualifications And Limitations                                                                                                                                        23-5-613
23-5-611 [2nd]                         Requirements - 2nd Violation Within 5 Years                      MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violation of Permit Qualifications And Limitations                                                                                                                                        23-5-613
23-5-611 [3rd]                         Requirements - 3rd Violation Within 5 Years                      MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation of Permit Qualifications And Limitations                                                                                                                                        23-5-613
23-5-611 [4th]                         Requirements - 4th Violation Within 5 Years                      MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of The Video Gaming Machine Control Law - 1st                                                                                                                                   23-5-613
23-5-613                               Violation Within 5 Years                                         MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Unlawful Sale of Video Gambling Machines - 1st Violation                                                                                                                                  23-5-613
23-5-614 [1st]                         Within 5 Years                                                   MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Unlawful Sale of Video Gambling Machines - 2nd Violation                                                                                                                                  23-5-613
23-5-614 [2nd]                         Within 5 Years                                                   MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Unlawful Sale of Video Gambling Machines - 3rd Violation                                                                                                                                  23-5-613
23-5-614 [3rd]                         Within 5 Years                                                   MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Unlawful Sale of Video Gambling Machines - 4th Violation                                                                                                                                  23-5-613
23-5-614 [4th]                         Within 5 Years                                                   MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 17
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Failure To Remove Machine That Fails Qualifications - 1st                                                                                                                               23-5-613
23-5-616 [1st]                         Violation Within 5 Years                                       MISD                        $235                       $0    $500           $35     N      0              0              23-5-161
                                       Failure To Remove Machine That Fails Qualifications - 2nd                                                                                                                               23-5-613
23-5-616 [2nd]                         Violation Within 5 Years                                       MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Failure To Remove Machine That Fails Qualifications - 3rd                                                                                                                               23-5-613
23-5-616 [3rd]                         Violation Within 5 Years                                       MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Failure To Remove Machine That Fails Qualifications - 4th                                                                                                                               23-5-613
23-5-616 [4th]                         Violation Within 5 Years                                       MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of Video Gambling Machine Playing Hours - 1st                                                                                                                                 23-5-613
23-5-620 [1st]                         Violation Within 5 Years                                       MISD                        $135                       $0    $500           $35     N      0              0              23-5-161
                                       Violation Of Video Gambling Machine Playing Hours - 2nd                                                                                                                                 23-5-613
23-5-620 [2nd]                         Violation Within 5 Years                                       MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Violation Of Video Gambling Machine Playing Hours - 3rd                                                                                                                                 23-5-613
23-5-620 [3rd]                         Violation Within 5 Years                                       MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Violation Of Video Gambling Machine Playing Hours - 4th                                                                                                                                 23-5-613
23-5-620 [4th]                         Violation Within 5 Years                                       MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Tampering With Video Gambling Machine To Manipulate                                                                                                                                     23-5-622(2)
23-5-622                               Outcome Or Payoff                                            FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         23-5-162
                                       Manufacturing, Producing, Supplying Video Machine w/o A                                                                                                                                 23-5-613
23-5-625 [1st]                         Distributor Lic. - 1st Violation w/i 5 Yrs                     MISD                        $535                       $0    $500           $35     N      0              0              23-5-161
                                       Manufacturing, Producing, Supplying Video Machine w/o A                                                                                                                                 23-5-613
23-5-625 [2nd]                         Distributor Lic. - 2nd Violation w/i 5 Yrs                     MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Manufacturing, Producing, Supplying Video Machine w/o A                                                                                                                                 23-5-613
23-5-625 [3rd]                         Distributor Lic. - 3rd Violation w/i 5 Yrs                     MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Manufacturing, Producing, Supplying Video Machine w/o A                                                                                                                                 23-5-613
23-5-625 [4th]                         Distributor Lic. - 4th Violation w/i 5 Yrs                     MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Refusing Inspection Of Premises, Records, And Devices -                                                                                                                                 23-5-613
23-5-628 [1st]                         1st Violation Within 5 Years                                   MISD                        $385                       $0    $500           $35     N      0              0              23-5-161
                                       Refusing Inspection Of Premises, Records, And Devices -                                                                                                                                 23-5-613
23-5-628 [2nd]                         2nd Violation Within 5 Years                                   MISD                        $750                       $0   $1,000          $35     N      0              6 Mo           23-5-161
                                       Refusing Inspection Of Premises, Records, And Devices -                                                                                                                                 23-5-613
23-5-628 [3rd]                         3rd Violation Within 5 Years                                   MISD                     $1,500                        $0 $10,000           $35     N      0              1 Yr           23-5-161
                                       Refusing Inspection Of Premises, Records, And Devices -                                                                                                                                 23-5-613
23-5-628 [4th]                         4th Violation Within 5 Years                                   MISD                     $2,000                        $0 $10,000           $35     N      0              1 Yr           23-5-161
23-6-102                               Violating Requirements For Amusement Games                     MISD                        $285                       $0   $1,000          $35     N      0              6 Mo           23-6-107
                                       Conducting An Amusement Game Without A Permit - 1st
23-6-103                               Violation Within 5 Years                                       MISD                        $285                       $0    $500           $35     N                                    23-5-161

                                                                                            ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 18
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                              Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

23-7-110                               Violation Of A State Lottery Law, Rule, Or Regulation              MISD                        $535                        $0     $500           $35     N      0              6 Mo           23-7-110
23-7-301                               Unlawful Sale Of A Ticket Or Chance                                MISD                        $285                        $0     $500           $35     N      0              6 Mo           23-7-110
23-7-302                               Violation Of Sales Restrictions                                    MISD                        $285                        $0     $500           $35     N      0              6 Mo           23-7-110

Title 30

30-10-201                              Acting As Broker/Dealer - Unregistered                           FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              10 Yrs         30-10-306


30-10-202                              Offering Or Selling Unregistered Securities                      FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              10 Yrs         30-10-306
                                       Fraudulent & Other Prohibited Practices (Sale Of
30-10-301                              Securities)                                                      FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              10 Yrs         30-10-306


30-10-306                              Violation Of The Securities Act Of Montana                       FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              10 Yrs         30-10-306
                                       Failure Of Commission Merchant To Acknowledge Receipt
30-11-401                              Of Property                                                        MISD                        $285                        $0     $500           $35     N      0              6 Mo           30-11-403
                                       Failure Of Commission Merchant To Provide Statement To
30-11-402                              Consignor                                                          MISD                        $285                        $0     $500           $35     N      0              6 Mo           30-11-403
                                       Violation Of A Weights, Measures, Standards Or Labeling
30-12-504 [1st]                        Law Or Rule - 1st Violation                                        MISD                        $135                       $20     $200           $35     N      0              3 Mo           30-12-504(2)
                                       Violation Of A Weights, Measures, Standards Or Labeling
30-12-504 [2nd]                        Law Or Rule - 2nd Violation                                        MISD                        $335                       $50     $500           $35     N      0              1 Yr           30-12-504(2)


30-14-103                              Unlawful Or Fraudulent Conduct Of Trade Or Commerce                MISD                     $1,035                         $0    $5,000          $35     N      0              1 Yr           30-14-142(3)

Title 31
                                                                                                                                                                                                                                     31-1-407
31-1-401(1) [1]                        Pawnbroker Operating Without A License                             MISD                        $285                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                     31-1-407
31-1-401(1) [2]                        Pawnbroker Receiving Excessive Interest                            MISD                        $285                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                     31-1-407
31-1-402                               Failure Of Pawnbroker To Keep Register                             MISD                        $285                        $0     $500           $35     N      0              6 Mo           46-18-212

Title 37
                                       Practice By An Unlicensed Person Of A Profession Or
37-1-317                               Occupation                                                         MISD                        $535                       $250   $1,000          $35     Y      0              1 Yr           37-1-317(3)
37-47-201 [1]                          Violation Of A.R.M. Outfitters & Guides Rules                      MISD                        $285                        $0     $500           $35     N      0              0              37-47-344
                                       24-171-413(1)(2) - Fail To Obtain Or Display Watercraft ID
37-47-201 [2]                          Sticker                                                            MISD                        $185                        $0     $500           $35     N      0              0              37-47-344
                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 19
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                      (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                 Bond               Specified       Min      Max                   Must
CFR's - Pages 98-106   Code   Points                        MCA Description                               Degree       **Includes Surcharge    Bond           Fine     Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

37-47-201 [3]                          24.171.509 - Fail To Have Liability Insurance                       MISD                        $385                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.412(1) - Fail To Hold Current CPR/First Aid Card
37-47-201 [4]                          (Outfitter)                                                         MISD                        $385                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.412(2) - Fail To Hold Current CPR/First Aid Card
37-47-201 [5]                          (Guide)                                                             MISD                        $285                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.412(2)(4) - 1st Offense - Fail To Have Required
37-47-201 [6]                          Equipment On Vehicle Or Vessel                                      MISD                        $185                       $0    $500          $35     N      0              0              37-47-344
37-47-201 [7]                          24.171.412(3) - Fail To Have Required First Aid Kit                 MISD                        $185                       $0    $500          $35     N      0              0              37-47-344
37-47-201 [8]                          24.171.412(4) - Fail To Have PFD On Board Vessel                    MISD                        $185                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.412(4) - Fail To Require Person Under 12 To Wear
37-47-201 [9]                          PFD                                                                 MISD                        $185                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.412(5) - Fail To Carry Supplemental Means Of
37-47-201 [10]                         Power On Watercraft/Vessel                                          MISD                        $185                       $0    $500          $35     N      0              0              37-47-344


                                       24.171.2301(1)(a) - Violate FWP Rule/Policy Concerning
37-47-201 [11]                         Certif Of Non-Resident Procuring Hunting Lic.                       MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.2301(1)(b) - Conduct Services On Public Or Private
37-47-201 [12]                         Land W/O Permission                                                 MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.2301(1)(c) - Provides Service Outside Operation
37-47-201 [13]                         Plan                                                                MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.2301(2)(a)(b)(c) - Guide Advertising Outfitter
37-47-201 [14]                         Services, Make Agmt, Collect Fees                                   MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
37-47-201 [15]                         24.171.2301(3)(b) - Interfere With Public Access                    MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.2301(3)(m) - Conduct Function Not Listed On
37-47-201 [16]                         License                                                             MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
                                       24.171.2301(3)(g) - Harass Clients/Outfitters/
37-47-201 [17]                         Guides/General Public Verbally Or Other                             MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
37-47-201 [18]                         24.171.2301(3)(h) - Abuse Livestock                                 MISD                        $435                       $0    $500          $35     N      0              0              37-47-344
37-47-301(1)                           Acting As An Outfitter Or Guide Without License                     MISD                        $835                       $0    $500          $35     N      0              0              37-47-344
37-47-301(2)                           Failure To Keep Or Submit Outfitter Records                         MISD                        $385                       $0    $500          $35     N      0              0              37-47-344
37-47-301(3)                           Taking Game Animal In Competition                                   MISD                        $385                       $0    $500          $35     N      0              0              37-47-344
37-47-301(4)                           Operate On Public Land Without Proper Permits                       MISD                        $385                       $0    $500          $35     N      0              0              37-47-344
37-47-301(5)                           Outfitter Misrepresentation Of Services                             MISD                        $385                       $0    $500          $35     N      0              0              37-47-344


37-47-301(7)                           Hire Or Retain Guide Without License (Client Or Outfitter)          MISD                        $385                       $0    $500          $35     N      0              0              37-47-344


                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                                  SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                        $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                      Page 20
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code    Points                         MCA Description                           Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

37-47-303                               Fail To Obtain Outfitter Endorsement                             MISD                        $285                       $0    $500           $35     N      0              0              37-47-344
37-47-304                               Making False Application For Guides License                      MISD                        $285                       $0    $500           $35     N      0              0              37-47-344
37-47-404(1)                            Fail To Report Fish & Game Violation                             MISD                        $385                       $0    $500           $35     N      0              0              37-47-344


37-47-404(2)                            Fail To Report Fish & Game Violation By Outfitter Or Guide       MISD                        $385                       $0    $500           $35     N      0              0              37-47-344


37-47-404(3)                            Retain Or Use Service Of Unlicensed Outfitter Or Guide           MISD                        $385                       $0    $500           $35     N      0              0              37-47-344
37-68-301              B0011            Engaging In Electrical Work Without A License                    MISD                        $535                       $0    $500           $35     N      0              6 Mo           37-68-322
37-68-315 [1st]        B0012            Proof Of License - Electrical - 1st Offense                      MISD                        $535                       $0    $500           $35     N      0              6 Mo           37-68-322
37-68-315 [2nd]        B0013            Proof Of License - Electrical - 2nd Offense                      MISD                        $535                       $0    $500           $35     N      0              6 Mo           37-68-322
37-68-315 [3rd]        B0014            Proof Of License - Electrical - 3rd Offense                      MISD                        $535                       $0    $500           $35     N      0              6 Mo           37-68-322
                                        Violation By A Corporation Of A Law Or Rule Of
37-68-322                               Electricians Or Electrical Safety                                MISD                        $535                       $0   $1,000          $35     N      0              0              37-68-322(1)(b)
                                                                                                                                                                                                                                  37-69-624
37-69-301              B0018            Violation Of A Plumbing Rule Or Law                              MISD                        $535                       $0    $500           $35     N      0              6 Mo           46-18-212
37-69-319 [1st]        B0015            Proof Of License - Plumbing - 1st Offense                        MISD                        $535                       $0    $500           $35     N      0              6 Mo           37-69-324
37-69-319 [2nd]        B0016            Proof Of License - Plumbing - 2nd Offense                        MISD                        $535                       $0    $500           $35     N      0              6 Mo           37-69-324
37-69-319 [3rd]        B0017            Proof Of License - Plumbing - 3rd Offense                        MISD                        $535                       $0    $500           $35     N      0              6 Mo           37-69-324

Title 39
                                                                                                                                                                                                                                  39-71-507(4)
39-71-507(4)                            Noncompliance With Cease/Desist Order                            MISD                        $535                       $0    $500           $35     N      0              6 Mo           46-18-212

Title 45
                                                                                                                                                                                                                   100 Yrs To
45-5-102                                Deliberate Homicide                                            FELONY                 NO BOND                           $0 $50,000          $80+     Y      10 Yrs         Life       45-5-102(2)


45-5-103                                Mitigated Deliberate Homicide                                  FELONY                 NO BOND                           $0 $50,000          $80+     Y      2 Yrs          40 Yrs         45-5-103(4)


45-5-104                 .              Negligent Homicide                                             FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              20 Yrs         45-5-104(3)


45-5-105                                Aiding Or Soliciting Suicide                                   FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         45-5-105(2)


45-5-106                                Vehicular Homicide While Under Influence                       FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              30 Yrs         45-5-106(3)
45-5-201                                Assault                                                          MISD                        $585                       $0    $500           $85     Y      0              6 Mo           45-5-201(2)


                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 21
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                       Assault, Purposely Or Knowingly Causing Bodily Injury To
45-5-201(1)(a)                         Another                                                           MISD                        $585                        $0     $500           $85     Y      0              6 Mo        45-5-201(2)
                                       Assault, Negligently Causing Bodily Injury To Another
45-5-201(1)(b)                         Person With A Weapon                                              MISD                        $585                        $0     $500           $85     Y      0              6 Mo        45-5-201(2)
                                       Assault, Purposely Or Knowingly Making Physical Contact
45-5-201(1)(c)                         Of An Insulting Or Provoking Nature                               MISD                        $585                        $0     $500           $85     Y      0              6 Mo        45-5-201(2)
                                       Assault, Purposely Or Knowingly Causing Reasonable
45-5-201(1)(d)                         Apprehension Of Bodily Injury                                     MISD                        $585                        $0     $500           $85     Y      0              6 Mo        45-5-201(2)


45-5-202                               Aggravated Assault                                              FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              20 Yrs      45-5-202(2)


45-5-203                               Intimidation                                                    FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-4-203(3)


45-5-204                               Mistreating Prisoners                                           FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-5-204(2)
45-5-205(1) [1]                        Negligent Vehicular Assault (Bodily Injury)                       MISD                     $1,085                         $0    $1,000          $85     N      0              1 Yr        45-5-205(2)


45-5-205(1) [2]                        Negligent Vehicular Assault (Serious Bodily Injury)             FELONY                 NO BOND                            $0 $10,000           $80+     Y      0              5 Yrs       45-5-205(3)
45-5-206 [1st]                         Partner Or Family Member Assault - 1st Offense                    MISD                                                   $100   $1,000          $85     Y      0              1 Yr        45-5-206(3)(a)(i)
45-5-206 [2nd]                         Partner Or Family Member Assault - 2nd Offense                    MISD                         $85                       $300   $1,000          $85     Y      0              1 Yr        45-5-206(3)(a)(ii)
                                       Partner Or Family Member Assault - 3rd Or Subsequent
45-5-206 [3rd+]                        Offense                                                         FELONY                 NO BOND                           $500 $50,000          $80+     Y      30 Days        5 Yrs       45-5-206(3)(a)(iv)


45-5-207                               Criminal Endangerment                                           FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-5-207(2)
                                       Negligent Endangerment (Substantial Risk - Death/Serious
45-5-208                               Bodily Injury)                                                    MISD                        $585                        $0    $1,000          $85     N      0              1 Yr        45-5-208(2)
45-5-209(8)(a)                         Violation Of A No Contact Order                                   MISD                        $585                        $0     $500           $85     Y      0              6 Mo        45-5-209(8)(c)


45-5-210                               Assault On Peace Officer/Judicial Officer - Bodily Injury       FELONY                 NO BOND                            $0 $50,000           $80+     Y      2 Yrs          10 Yrs      45-5-210(2)(a)(b)
45-5-211                               Assault Upon Sports Official                                      MISD                        $585                        $0    $1,000          $85     N      0              6 Mo        45-5-211(2)


45-5-212                               Assault On A Minor                                              FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs       45-5-212(2)


45-5-213                               Assault With Weapon                                             FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              20 Yrs      45-5-213(2)
45-5-214                               Assault With Bodily Fluid                                         MISD                        $585                        $0    $1,000          $85     N      0              1 Yr        45-5-214(2)
45-5-220(3) [1st]                      Stalking - 1st Offense                                            MISD                        $585                        $0    $1,000          $85     N      0              1Yr         45-5-220(3)


                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 22
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                              Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section


45-5-220(3) [2nd]                      Stalking - 2nd Offense                                           FELONY                 NO BOND                           $0 $10,000          $80+     Y      0              5 Yrs       45-5-220(3)
                                       Malicious Intimidation Or Harassment Of Civil Or Human
45-5-221                               Rights                                                           FELONY                 NO BOND                           $0   $5,000         $80+     Y      0              5 Yrs       45-5-221(3)
                                       Surreptitious Visual Observation Or Recordation (Resident) -
45-5-223(1) [1]                        1st Violation                                                      MISD                        $585                       $0    $500           $85     Y      0              6 Mo        45-5-223(4)(a)
                                       Surreptitious Visual Observation Or Recordation (Resident) -
45-5-223(1) [2]                        2nd Violation                                                      MISD                        $775                       $0   $1,000          $85     Y      0              1 Yr        45-5-223(4)(a)
                                       Surreptitious Visual Observation Or Recordation (Resident) -
45-5-223(1) [3]                        3rd Violation                                                FELONY                     NO BOND                           $0 $10,000          $80+     Y      0              5 Yrs       45-5-223(4)(a)
                                       Surreptitious Visual Observation or Recordation (Adult -
45-5-223(1) [4]                        Public Place)                                                      MISD                        $775                       $0   $1,000          $85     Y      0              6 Mo        45-5-223(4)(b)
                                       Surreptitious Visual Observation Or Recordation - (Minor -
45-5-223(1) [5]                        Public Place)                                                    FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              2 Yrs       45-5-223(4)(b)
                                       Surreptitious Visual Recordation In A Public Establishment
45-5-223(2) [1]                        By Owner/Employee/Landlord - (Adult)                               MISD                        $775                       $0   $1,000          $85     Y      0              6 Mo        45-5-223(4)(b)
                                       Surreptitious Visual Recordation In A Public Establishment
45-5-223(2) [2]                        By Owner/Employee/Landlord - (Minor)                             FELONY                 NO BOND                           $0   $5,000         $80+     Y      0              2 Yrs       45-5-223(4)(b)
45-5-301                               Unlawful Restraint                                                 MISD                        $585                       $0    $500           $85     Y      0              6 Mo        45-5-301(2)


45-5-302                               Kidnapping                                                       FELONY                 NO BOND                           $0 $50,000          $80+     Y      2 Yrs          10 Yrs      45-5-302(2)


45-5-303                               Aggravated Kidnapping                                            FELONY                 NO BOND                           $0 $50,000          $80+     Y      2 Yrs          100 Yrs     45-5-303(2)


45-5-304                               Custodial Interference                                           FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-5-304(2)


45-5-305(1) [1]                        Subject Another To Involuntary Servitude                         FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-5-305(2)(a)
                                                                                                                                                                                                                    100 Yrs To
45-5-305(1) [2]                        Subject Another To Involuntary Servitude - Kidnapping            FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              Life       45-5-305(2)(b)


45-5-306(1) [1]                        Trafficking Persons For Involuntary Servitude                    FELONY                 NO BOND                           $0 $100,000         $80+     Y      0              15 Yrs      45-5-306(2)(a)
                                       Trafficking Persons For Involuntary Servitude - Kidnapping,                                                                                                                  100 Yrs To
45-5-306(1) [2]                        Intercourse, Or Homicide                                    FELONY                      NO BOND                           $0 $100,000         $80+     Y      0              Life       45-5-306(2)(b)


45-5-401                               Robbery                                                          FELONY                 NO BOND                           $0 $50,000          $80+     Y      2 Yrs          40 Yrs      45-5-401(2)
45-5-502(1) [1]                        Sexual Assault                                                     MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-5-502(2)

                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 23
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                           MCA Description                          Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail     Penalty Section

                                                                                                                                                                                                                   100 Yrs or
45-5-502(1) [2]                        Sexual Assault                                                  FELONY                 NO BOND                           $0 $50,000          $80+     Y                     Life         45-5-503
                                       Sexual Assault - (Victim Less Than 16, Offender 3 Or More                                                                                                                   100 Years
45-5-502(3)                            Years Older Than Victim)                                  FELONY                       NO BOND                           $0 $50,000          $80+     Y      4 Yrs          Or Life      45-5-502(3)
                                                                                                                                                                                                                   100 Yrs or
45-5-503                               Sexual Intercourse Without Consent                              FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              Life         45-5-502(2)
45-5-504(1) [1st]                      Indecent Exposure - 1st Offense                                   MISD                        $435                       $0    $500           $85     N      0              6 Mo         45-5-504(2)(a)
45-5-504(1) [2nd]                      Indecent Exposure - 2nd Offense                                   MISD                        $585                       $0   $1,000          $85     N      0              1 Yr         45-5-504(2)(b)


45-5-504(2) [3rd]                      Indecent Exposure - 3rd Or Subsequent Offense                   FELONY                 NO BOND                           $0 $10,000          $80+     Y      0              5 Yrs        45-5-504(2)(c)


45-5-505                               Deviate Sexual Conduct                                          FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs       45-5-505(2)


45-5-507                               Incest                                                          FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              100 Yrs      45-5-507(3)
45-5-601 [1]                           Prostitution (Prostitute)                                         MISD                        $585                       $0    $500           $85     N      0              6 Mo         45-5-601(2)(a)
45-5-601 [2]                           Prostitution (Client)                                             MISD                        $585                       $0   $1,000          $85     N      0              1 Yr         45-5-601(2)(b)


45-5-601 [3]                           Prostitution (Client) - 2nd Violation                           FELONY                 NO BOND                       $1,000 $10,000          $80+     Y      0              5 Yrs        45-5-601(2)(b)


45-5-601 [4]                           Prostitution (Client - Prostitute 12 Yrs Or Younger)            FELONY                 NO BOND                           $0 $50,000          $80+     Y      25 Yrs         100 Yrs      45-5-601(3)


45-5-602(1) [1]                        Promoting Prostitution                                          FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs       45-5-602(2)


45-5-602(1) [2]                        Promoting Prostitution - Prostitute 12 Years Or Younger         FELONY                 NO BOND                           $0 $50,000          $80+     Y      25 Yrs         100 Yrs      45-5-602(3)(a)


45-5-603(1) [1]                        Aggravated Promotion Of Prostitution                            FELONY                 NO BOND                           $0 $100,000         $80+     Y      0              100 Yrs      45-5-603(2)


45-5-603(1) [2]                        Aggravated Promotion Of Prostitution - Child Under Age 18 FELONY                       NO BOND                           $0 $100,000         $80+     Y      4 Yrs          100 Yrs      45-5-603(2)(b)
                                       Aggravated Promotion Of Prostitution - Child 12 Years Or
45-5-603(1) [3]                        Younger                                                         FELONY                 NO BOND                           $0 $50,000          $80+     Y      25 Yrs         100 Yrs      45-5-603(2)(c)
45-5-611                               Bigamy                                                            MISD                        $585                       $0    $500           $85     N      0              6 Mo         45-5-611(2)
45-5-612                               Marrying A Bigamist                                               MISD                        $585                       $0    $500           $85     N      0              6 Mo         45-5-612(2)
45-5-621 [1]                           Non-Support                                                       MISD                        $335                       $0    $500           $85     N      0              6 Mo         45-5-621(7)(a)


45-5-621 [2]                           Non-Support                                                     FELONY                 NO BOND                           $0   $5,000         $80+     Y      0              10 Yrs       45-5-621(7)(b)

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 24
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                      (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                 Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                              Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

45-5-622(1) [1st]                       Endangering Welfare Of A Child - 1st Violation                     MISD                        $585                        $0     $500           $85     N      0              6 Mo           45-5-622(5)(a)
45-5-622(1) [2nd]                       Endangering Welfare Of A Child - 2nd Violation                     MISD                        $785                        $0    $1,000          $85     N      0              6 Mo           45-5-622(5)(a)


45-5-622(3)                             Endangering Welfare Of Children                                  FELONY                 NO BOND                            $0 $10,000           $80+     Y      0              5 Yrs          45-5-622(5)(b)
45-5-623 [1st]                          Unlawful Transactions With Children - 1st Violation                MISD                        $585                        $0     $500           $85     Y      0              6 Mo           45-5-623(2)
45-5-623 [2nd]                          Unlawful Transaction With Children - 2nd Violation                 MISD                     $1,085                         $0    $1,000          $85     Y      0              6 Mo           45-5-623(2)
                                        Possessing Intoxicating Substances While Under The Age
45-5-624(2)(a)(i)      V0021            Of 21 (Under Age 18) - 1st Offense                                 MISD                        $185                       $100    $300           $85     Y      0              0              45-5-624(2)(a)
                                        Possessing Intoxicating Substances While Under The Age
45-5-624(2)(a)(ii)     V0021            Of 21 (Under Age 18) - 2nd Offense                                 MISD                        $285                       $200    $600           $85     Y      0              0              45-5-624(2)(b)
                                        Possessing Intoxicating Substances While Under The Age
45-5-624(2)(iii)       V0021            Of 21 (Under Age 18) - 3rd Offense                                 MISD                        $385                       $300    $900           $85     Y      0              0              45-5-624(3)(c)(iv)
                                        Possessing Intoxicating Substances While Under The Age
45-5-624(3)(a)         V0021            Of 21 (Over Age 18) - 1st Offense                                  MISD                        $185                       $100    $300           $85     Y      0              0              45-5-624(3)(a)
                                        Possessing Intoxicating Substances While Under The Age
45-5-624(3)(b)         V0021            Of 21 (Over Age 18) - 2nd Offense                                  MISD                        $285                       $200    $600           $85     Y      0              0              45-5-624(3)(b)
                                        Possessing Intoxicating Substances While Under Age Of 21
45-5-624(3)(c)         V0021            (Over Age 18) - 3rd Or Subsequent Offense                          MISD                        $385                       $300    $900           $85     Y      0              6 Mo           45-5-624(3)(c)
                                        Attempting To Purchase An Intoxicating Substance Under
45-5-624(4)            V0021            The Age Of 21                                                      MISD                        $185                        $0     $150           $85     N      0              0              45-5-624(4)
45-5-624(6)            V0021            Interference With A Sentence Or Court Order                        MISD                        $185                        $0     $100           $85     Y      0              10 Days        45-5-624(6)


45-5-625                                Sexual Abuse Of Children                                         FELONY                 NO BOND                            $0 $10,000           $80+     Y      0              100 Yrs        45-5-625(2)(a)
45-5-626(3) [1st]                       Violation Of A Protective Order - 1st Offense                      MISD                        $585                        $0     $500           $85     Y      0              6 Mo           45-5-626(3)
45-5-626(3) [2nd]                       Violation Of A Protective Order - 2nd Offense                      MISD                        $585                       $200    $500           $85     Y      0              6 Mo           45-5-626(3)


45-5-626(3) [3rd]                       Violation Of A Protective Order - 3rd Offense                    FELONY                 NO BOND                           $500   $2,000         $80+     Y      0              2 Yrs          45-5-626(3)


45-5-627                                Ritual Abuse Of A Minor                                          FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              20 Yrs         45-5-627(3)(a)
45-5-631                                Interference With Parent-Child Contact                             MISD                        $585                        $0     $500           $85     Y      0              5 Days         45-5-631(2)


45-5-632                                Aggravated Interference With Parent-Child Contact                FELONY                 NO BOND                            $0    $1,000         $80+     Y      0              18 Mo          45-5632(2)


45-5-634                                Parenting Interference                                           FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs         45-5-634(2)



                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                                  SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                        $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                      Page 25
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Tobacco Possession Or Consumption, Under 18 Years -
45-5-637(2)(a) [1st]                   1st Offense                                                      MISD                        $135                        $0      $50           $85     Y      0              0              45-5-637(2)
                                       Tobacco Possession Or Consumption, Under 18 Years -
45-5-637(2)(a) [2nd]                   2nd Offense                                                      MISD                        $185                       $75     $100           $85     Y      0              0              45-5-637(2)
                                       Tobacco Possession Or Consumption, Under 18 Years -
45-5-637(2)(a) [3rd]                   3rd Offense                                                      MISD                        $335                       $100    $250           $85     Y      0              0              45-5-637(2)


45-5-637(4) [1st]                      Attempt To Purchase Tobacco Under Age 18 - 1st Violation         MISD                        $135                        $0      $50           $85     Y      0              0              45-5-637(4)(a)
                                       Attempt To Purchase Tobacco Under Age 18 - 2nd
45-5-637(4) [2nd]                      Violation                                                        MISD                        $185                        $0     $100           $85     Y      0              0              45-5-637(4)(b)
45-6-101(1) [1]                        Criminal Mischief Pecuniary Loss Less Than $1,500                MISD                        $585                        $0    $1,500          $85     N      0              6 Mo           45-6-101(3)


45-6-101(1) [2]                        Criminal Mischief Pecuniary Loss More Than $1,500              FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs         45-6-101(3)


45-6-101(1) [3]                        Criminal Mischief To A Domesticated Hoofed Animal              FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs         45-6-101(3)
                                       Criminal Mischief - Interruption Or Impairment Of Public
45-6-101(1) [4]                        Utility Or Service                                             FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs         45-6-101(3)
                                                                                                                                                                                                                                   46-1-101(2)
                                       Criminal Mischief On FWP Owned Or Administered                                                                                                                                              46-1-101(3)
45-6-101(5)                            Property                                                         MISD                        $535                        $0    $1,500          $35     Y      0              6 Mo           87-1-102(2)(e)
45-6-102 [1]                           Negligent Arson                                                  MISD                        $585                        $0     $500           $85     Y      0              6 Mo           45-6-102(2)
                                       Negligent Arson - Places Person In Danger Of Death Or
45-6-102 [2]                           Injury                                                         FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs         45-6-102(3)


45-6-103                               Arson Exceeds Value Of $1,500                                  FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              20 Yrs         45-6-103(2)
                                       Desecration Of Capitol, Place Of Worship, Cemetery Or
45-6-104 [1]                           Public Memorial                                                  MISD                        $585                        $0    $1,500          $85     N      0              6 Mo           45-6-104(3)(a)
                                       Desecration Of Capitol, Place Of Worship, Cemetery Or
45-6-104 [2]                           Public Memorial - Damage Value Exceeds $1,500                  FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs         45-6-104(3)(b)
                                       Destruction/Tampering Of Communication Device To
45-6-105(1)(a)                         Obstruct/Prevent/Interfere-Criminal Offense Report               MISD                        $785                        $0    $1,000          $85     Y      0              6 Mo           45-6-105(3)
                                       Destruction/Tampering Of Communication Device To
45-6-105(1)(b)                         Obstruct/Prevent/Interfere-Injury Or Damage Report               MISD                        $785                        $0    $1,000          $85            0              6 Mo           45-6-105(3)
                                       Destruction/Tampering Communication Device To
45-6-105(1)(c)                         Obstruct/Prevent/Interfere-Request Ambul/Med Assist              MISD                     $1,085                         $0    $1,000          $85     Y      0              6 Mo           45-6-105(3)
                                       Destruction Of Or Tampering Of A Communication Device -
45-6-105(2)                            Making Unusable/Inoperable/Inaccessible                          MISD                        $785                        $0    $1,000          $85     Y      0              6 Mo           45-6-105(3)

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 26
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

45-6-106                                Creating Damage To Rental Property                              MISD                        $585                       $0   $1,000          $85            0              6 Mo
45-6-202(1)            V0026            Criminal Trespass To Vehicles                                   MISD                        $185                       $0    $500           $85     N      0              6 Mo        45-6-202(2)
45-6-203                                Criminal Trespass To Property                                   MISD                        $185                       $0    $500           $85     N      0              6 Mo        45-6-203(2)
                                        Criminal Trespass To Property Owned Or Administered By                                                                                                                                45-6-203(2)
45-6-203(3)                             FWP                                                             MISD                        $585                       $0    $500           $85     Y      0              6 Mo        87-1-102(2)(f)


45-6-204(1)                             Burglary                                                      FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              20 Yrs      45-6-204(3)


45-6-204(2)                             Burglary, Aggravated                                          FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              40 Yrs      45-6-204(3)
45-6-205                                Possession Of Burglary Tools                                    MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-6-205(2)
                                        Theft - Obtain Or Exerts Unauthorized Control Over
45-6-301(1) [1]                         Property - 1st Offense                                          MISD                     $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                        Theft - Obtain Or Exerts Unauthorized Control Over
45-6-301(1) [2]                         Property - 2nd Offense                                          MISD                     $1,585                    $1,500   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                        Theft - Obtain Or Exerts Unauthorized Control Over
45-6-301(1) [3]                         Property - 3rd Or Subsequent Offense                            MISD                     $2,085                    $1,500   $1,500          $85     Y      30 Days        6 Mo        45-6-301(8)(a)
                                        Theft - Obtain Or Exerts Unauthorized Control Over
45-6-301(1) [4]                         Property Exceeding $1,500                                     FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(i)
                                        Theft - Obtain Or Exerts Unauthorized Control Over
45-6-301(1) [5]                         Domesticated Hoofed Animal                                    FELONY                 NO BOND                       $5,000 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(ii)
                                        Theft - Obtain By Threat Or Deception Control Over
45-6-301(2) [1]                         Property - 1st Offense                                          MISD                     $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                        Theft - Obtain By Threat Or Deception Control Over
45-6-301(2) [2]                         Prioerty - 2nd Offense                                          MISD                     $1,585                    $1,500   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                        Theft - Obtain By Threat Or Deception Control Over
45-6-301(2) [3]                         Property - 3rd Or Subsequent Offense                            MISD                     $2,085                    $1,500   $1,500          $85     Y      30 Days        6 Mo        45-6-301(8)(a)
                                        Theft - Obtain By Threat Or Deception Control Over
45-6-301(2) [4]                         Property Exceeding $1,500                                     FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(i)
                                        Theft - Obtain By threat Or Deception Control Over
45-6-301(2) [5]                         Domesticated Hoofed Animal                                    FELONY                 NO BOND                       $5,000   $5,000         $80+     Y      0              10 Yrs      45-6-301(8)(b)(ii)


45-6-301(3) [1]                         Theft - Obtain Control Over Stolen Property - 1st Offense       MISD                     $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)


45-6-301(3) [2]                         Theft - Obtain Control Over Stolen Property - 2nd Offense       MISD                     $1,085                    $1,500   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                        Theft - Obtain Control Over Stolen Property - 3rd Or
45-6-301(3) [3]                         Subsequent Offense                                              MISD                     $2,085                    $1,500   $1,500          $85     Y      30 Days        6 Mo        45-6-301(8)(a)

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 27
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                       Theft - Obtaining Control Over Stolen Property Exceeding
45-6-301(3) [4]                        $1,500                                                       FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 yrs      45-6-301(8)(b)(i)
                                       Theft - Obtaining Control Over Stolen Domesticated Hoofed
45-6-301(3) [5]                        Animal                                                    FELONY                    NO BOND                       $5,000 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(ii)
                                       Theft - Obtain Or Exerts Unauthorized Control Over Public
45-6-301(4) [1]                        Assistance - 1st Offense                                       MISD                     $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                       Theft - Obtain Or Exerts Unauthorized Control Over Public
45-6-301(4) [2]                        Assistance - 2nd Offense                                       MISD                     $1,585                    $1,500   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                       Theft - Obtain Or Exerts Unauthorized Control Over Public
45-6-301(4) [3]                        Assistance - 3rd Or Subsequent Offense                         MISD                     $2,085                    $1,500   $1,500          $85     Y      30 Days        6 Mo        45-6-301(8)(a)
                                       Theft - Obtain Or Exerts Unauthorized Control Over Public
45-6-301(4) [4]                        Assistance Exceeding $1,500                                  FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(i)
                                       Theft - Obtain/Exerts/Helps Another Obtain/Exert Control
45-6-301(5) [1]                        Over Worker Comp Benefits - 1st Offense                        MISD                     $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                       Theft - Obtain/Exerts/Helps Another Obtain/Exert Control
45-6-301(5) [2]                        Over Worker Comp Benefits - 2nd Offense                        MISD                     $1,585                    $1,500   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)


                                       Theft - Obtain/Exerts/Helps Another Obtain/Exert Control
45-6-301(5) [3]                        Over Worker Comp Benefits-3rd Or Subsequent                    MISD                     $2,085                    $1,500   $1,500          $85     Y      30 Days        6 Mo        45-6-301(8)(a)


                                       Theft - Obtain/Exerts/Helps Another Obtain/Exert Control
45-6-301(5) [4]                        Over Worker Comp Benefits Exceeding $1,500                   FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(i)
45-6-301(6) [1]                        Theft By Insurance Fraud - 1st Offense                         MISD                     $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
45-6-301(6) [2]                        Theft By Insurance Fraud - 2nd Offense                         MISD                     $1,585                    $1,500   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
45-6-301(6) [3]                        Theft By Insurance Fraut - 3rd Or Subsequent Offense           MISD                     $2,085                    $1,500   $1,500          $85     Y      30 Days        6 Mo        45-6-301(8)(a)


45-6-301(6) [4]                        Theft By Insurance Fraud Of Benefits Exceeding $1,500        FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(i)


45-6-301(7) [1]                        Theft Of Property By Embezzlement - 1st Offense                MISD                     $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
45-6-301(7) [2]                        Theft Of Property By Embezzlement - 2nd Offense                MISD                     $1,585                    $1,500   $1,500          $85     Y      0              6 Mo        45-6-301(8)(a)
                                       Theft Of Property By Embezzlement - 3rd Or Subsequent
45-6-301(7) [3]                        Offense                                                        MISD                     $2,085                    $1,500   $1,500          $85     Y      30 Days        6 Mo        45-6-301(8)(a)


45-6-301(7) [4]                        Theft Of Property Exceeding $1,500 By Embezzlement           FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(i)


45-6-301(7) [5]                        Theft Of Property Exceeding $10,000 By Embezzlement          FELONY                 NO BOND                           $0 $50,000          $80+     Y      1 Yr           10 Yrs      45-6-301(8)(c)


                                                                                            ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 28
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code    Points                          MCA Description                        Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section


45-6-301(8)                             Theft                                                        FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)
45-6-302                                Theft Of Lost/Mislaid Property                                 MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-6-302(2)
45-6-305(a) [1]                         Theft Of Labor Or Services Or Use Of Property                  MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-6-305(2)
                                                                                                                                                                                                                             45-6-305(2)
45-6-305(a) [2]                         Theft Of Communication Services With Intent To Defraud         MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-6-306
45-6-307                                Aiding Avoidance Of Telecommunication Charges                  MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-6-307(2)
45-6-308(1)            V0028            Unauthorized Use Of A Motor Vehicle                            MISD                        $335                       $0    $500           $85     N      0              6 Mo        45-6-308(2)
                                        Failure To Return Leased/Rented/ Personal Property -
45-6-309 [1]                            Value Not Exceeding $1,500 In Value                            MISD                        $585                       $0   $1,500          $85     N      0              6 Mo        45-6-309(4)(a)
                                        Failure to Return Leased/Rented/Personal Property - Value
45-6-309 [2]                            Exceeding $1,500 In Value                                 FELONY                    NO BOND                           $0   $1,500         $80+     Y      0              10 Yrs      45-6-309(4)(b)
                                        Unlawful Use Of A Computer - Value Not Exceeding $1,500
45-6-311 [1]                            In Value                                                       MISD                        $585                       $0   $1,500          $85     N      0              6 Mo        45-6-311(2)
                                        Unlawful Use Of A Computer - Value Exceeding $1,500 In
45-6-311 [2]                            Value                                                        FELONY                 NO BOND                           $0   $1,500         $80+     Y      0              10 Yrs      45-6-311(2)
                                        Unauthorized Use Of Food Stamps - Value Not Exceeding
45-6-312 [1]                            $1,500 In Value                                                MISD                        $585                       $0   $1,500          $85     N      0              6 Mo        45-6-312(2)
                                        Unauthorized Use Of Food Stamps - Value Exceeding
45-6-312 [2]                            $1,500 In Value                                              FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-312(2)
                                        Medicaid Fraud - Value Not Exceeding $1,500 In Value -
45-6-313(4)(a) [1st]                    1st Offense                                                    MISD                        $585                       $0   $1,500          $85     N      0              6 Mo        45-6-312(4)(a)
                                        Medicaid Fraud - Value Not Exceeding $1,500 In Value -
45-6-313(4)(a) [2nd]                    2nd Offense                                                    MISD                        $585                       $0   $1,500          $85     Y      0              6 Mo        45-6-312(4)(a)
                                        Medicaid Fraud - Value Not Exceeding $1,500 In Value -
45-6-313(4)(a) [3rd]                    3rd Offense                                                    MISD                        $585                       $0   $1,500          $85     Y      0              1 Yr        45-6-312(4)(a)


45-6-313(4)(b)                          Medicaid Fraud - Value Exceeding $1,500 In Value             FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-313(4)(b)
                                        Theft By Disposal of Stolen Property - Value Not Exceeding
45-6-314 [1]                            $1,500 In Value                                                MISD                        $585                       $0   $1,000          $85     N      0              6 Mo        45-6-301(8)(a)
                                        Theft By Disposal of Stolen Property - Value Exceeding
45-6-314 [2]                            $1,500 In Value                                              FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-301(8)(b)(i)
45-6-315                                Defrauding Creditors                                           MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-6-315(3)
45-6-316                                Issuing A Bad Check                                            MISD                        $585                       $0   $1,500          $85     N      0              6 Mo        45-6-316(3)


45-6-316(3)                             Issuing A Bad Check Exceeding $1,500                         FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-316(3)

                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 29
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                         MCA Description                             Degree      **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

45-6-317 [1]                           Deceptive Practices                                                MISD                    $1,085                        $0   $1,500          $85     N      0              6 Mo        45-6-317(2)


45-6-317 [2]                           Deceptive Practices Exceeding $1,500                             FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-317(2)
45-6-318                               Deceptive Business Practices                                       MISD                       $585                       $0    $500           $85     N      0              6 Mo        45-6-318(4)
45-6-319                               Chain Distributor Scheme                                           MISD                       $585                       $0   $1,000          $85     N      0              1 Yr        45-6-319(3)


45-6-319(4)                            Chain Distributor Scheme - 2nd Offense                           FELONY                NO BOND                           $0   $5,000         $80+     Y      0              5 Yrs       45-6-319(4)
45-6-325                               Forgery                                                            MISD                       $585                       $0   $1,500          $85     N      0              6 Mo        45-6-325(4)


45-6-325(4)                            Forgery - Value Exceeding $1,500                                 FELONY                NO BOND                           $0 $50,000          $80+     Y      0              20 Yrs      45-6-325(4)
                                       Obscuring Identity Of Machine, Vehicle, Electrical Device,
45-6-326                               or Firearm                                                         MISD                       $585                       $0    $500           $85     N      0              6 Mo        45-6-326(2)


45-6-327                               Illegal Branding Or Altering Or Obscuring A Brand                FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-6-327(2)
                                       Identity Theft - No Economic Benefit Gained Or
45-6-332(2)(a)                         Attempted/Economic Benefit Of Less Than $1,500                     MISD                       $585                       $0   $1,500          $85     N      0              6 Mo        45-6-332(2)(a)
                                       Identity Theft - Economic Benefit Of $1,500 Or More Was
45-6-332(2)(b)                         Gained                                                           FELONY                NO BOND                       $1,000 $10,000          $80+     Y      0              10 Yrs      45-6-332(2)(b)
                                       Money Laundering - Commiting The Offense Involving A
45-6-341 [1]                           Value Less Than $1,500                                             MISD                    $1,085                        $0   $1,500          $85     Y      0              6 Mo        45-6-341(2)
                                       Money Laundering - Commiting The Offense Involving A
45-6-341 [2]                           Value More Than $1,500                                           FELONY                NO BOND                           $0 $50,000          $80+     Y      0              20 Yrs      45-6-341(2)


45-7-101                               Bribery                                                          FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-7-101(3)


45-7-102                               Threats/Improper Influence In Official/Political Matters         FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-7-102(3)
45-7-103                               Compensation For Past Official Behavior                            MISD                       $585                       $0    $500           $85     N      0              6 Mo        45-7-103(2)
45-7-104                               Gifts To Public Servants                                           MISD                       $585                       $0    $500           $85     N      0              6 Mo        45-7-104(7)


45-7-201(2)                            Perjury                                                          FELONY                NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-7-201(2)
45-7-202                               False Swearing                                                     MISD                       $585                       $0   $1,500          $85     Y      0              6 Mo        45-7-202(3)
45-7-203                               Unsworn Falsification To Authorities                               MISD                       $585                       $0    $500           $85     N      0              6 Mo        45-7-203(2)
45-7-204                               False Alarms                                                       MISD                       $585                       $0    $500           $85     N      0              6 Mo        45-7-204(2)
                                       False Reports To Law Enforcement Authorities (To
45-7-205                               Implicate Another, False Incident, Etc.)                           MISD                       $310                       $0    $500           $85     N      0              6 Mo        45-7-204(2)

                                                                                                  ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 30
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                         MCA Description                           Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section


45-7-206                               Tampering With Witness/Informant                               FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-7-206(2)


45-7-207                               Tampering With Or Fabricating Physical Evidence                FELONY                 NO BOND                           $0 $10,000          $80+     Y      0              10 Yrs      45-7-207(2)


45-7-208                               Tampering With Public Records Or Information                   FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      45-7-208(2)


45-7-209                               Impersonating A Public Servant                                 FELONY                 NO BOND                           $0   $5,000         $80+     Y      0              5 Yrs       45-7-209(2)
45-7-210                               False Claims To Public Agencies                                  MISD                        $585                       $0   $1,500          $85     N      0              6 Mo        45-7-210(2)(a)
                                       False Claims To Public Agencies - Value Exceeding $1,500
45-7-210(2)(b)                         In Value                                                 FELONY                       NO BOND                           $0 $10,000          $80+     Y      0              10 Yrs      45-7-210(2)(b)
45-7-301                               Resisting Arrest                                                 MISD                        $335                       $0    $500           $85     N      0              6 Mo        45-7-301(3)
45-7-302(1)                            Obstructing A Peace Officer Or Other Public Servant              MISD                        $335                       $0    $500           $85     N      0              6 Mo        45-7-302(3)


45-7-303(3)(a)                         Obstructing Justice - Charged With A Felony                    FELONY                 NO BOND                                               $80+     Y      0              10 Yrs      45-7-303(3)(a)
45-7-303(3)(b)                         Obstructing Justice - Charged With A Misdemeanor                 MISD                        $335                       $0    $500           $85     N      0              6 Mo        45-7-303(3)(b)
45-7-304                               Failure To Aid Peace Officer                                     MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-7-304(3)
45-7-305                               Compounding A Felony                                             MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-7-304(2)


45-7-306(3)(b)                         Escape (Official Detention)                                    FELONY                 NO BOND                                               $80+     Y      0              20 Yrs      45-7-306(3)(a & b)
45-7-306(3)(c)                         Escape (Official Detention)                                      MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-7-306(3)(c)


45-7-307(1)(a) [1]                     Illegal Transfer To An Incarcerated Person                       MISD                        $185                       $0    $100           $85     N      0              10 Days     45-7-307(1)(b)(iii)


45-7-307(1)(a) [2]                     Illegal Transfer To Person Incarcerated In State Prison        FELONY                 NO BOND                           $0   $1,500         $80+     Y      0              13 Mo       45-7-307(1)(b)(iii)


45-7-307(2)(b)                         Unauthorized Communication With A Detained Person                MISD                        $185                       $0    $100           $85     N      0              10 Days     45-7-307(2)(b)
45-7-308                               Bail Jumping - Charged With A Misdemeanor                        MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-7-308(4)


45-7-308(4)                            Bail Jumping - Charged With A Felony                           FELONY                 NO BOND                                               $80+     Y      0              10 Yrs      45-7-308(4)
45-7-309                               Criminal Contempt                                                MISD                        $585                       $0    $500           $85     N      0              6 Mo        45-7-309(2)


                                                                                                                                                                                                                              45-7-401(2)
                                                                                                                                                                                                                              Original Jurisdiction
45-7-401                               Official Misconduct                                              MISD                        $585                       $0    $500           $85     N      0              6 Mo        In District Court


                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 31
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97     UVC                                                                                            Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106    Code   Points                         MCA Description                         Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section


45-7-501                                Employer Misconduct                                          FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-7-501(2)
45-8-101(1)(j)                          False Reporting Of Impending Explosion (D/C)                   MISD                        $585                        $0    $1,000          $85     N      0              1 Yr        45-8-101(1)(j)
45-8-101(2)                             Disorderly Conduct                                             MISD                        $185                        $0     $100           $85     N      0              10 Days     45-8-101(2)
                                        Failure To Disperse - Two Or More Persons Engaged In
45-8-102                                Disorderly Conduct                                             MISD                        $185                        $0     $100           $85     N      0              10 Days     45-8-102(2)
45-8-103                                Riot                                                           MISD                        $285                        $0     $500           $85     N      0              6 Mo        45-8-103(2)


45-8-103(3)                             Riot                                                         FELONY                 NO BOND                                                 $80+     Y      1 Yr           5 Yrs       45-8-103(3)
45-8-104                                Incitement To Riot                                             MISD                        $285                        $0     $500           $85     N      0              6 Mo        45-8-104(2)


45-8-104(3)                             Incitement To Riot                                           FELONY                 NO BOND                                                 $80+     Y      1 Yr           5 Yrs       45-8-104(3)


45-8-105                                Criminal Incitement                                          FELONY                 NO BOND                                                 $80+     Y      0              10 Yrs      45-8-105(4)


45-8-106                                Bring Armed Men Into State                                   FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-8-106(2)


45-8-109                                Civil Disorder                                               FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-8-109(2)
45-8-110                                Obstructing Health Care Facility Access                        MISD                        $185                        $0     $100           $85     N                                 45-8-110(2)
45-8-111                                Public Nuisance                                                MISD                        $285                        $0     $500           $85     N      0              6 Mo        45-8-111(6)
45-8-113                                Creating A Hazard                                              MISD                        $285                        $0     $500           $85     N      0              6 Mo        45-8-113(2)
45-8-114                                Failure To Yield Party Line                                    MISD                        $110                        $0      $25           $85     N      0              10 Days     45-8-114(1)
45-8-115                                Illegal Posting Of State And Federal Land                      MISD                        $285                        $0     $500           $85     N      0              6 Mo        45-8-115(2)
45-8-201                                Obscenity                                                      MISD                        $585                       $500   $1,000          $85     N      0              6 Mo        45-8-201(4)
                                        Public Display Or Dissemination Of Obscene Material To
45-8-206                                Minors                                                         MISD                        $305                        $0     $500           $85     N      0              6 Mo        45-8-208
45-8-209                                Harming A Police Dog                                           MISD                     $1,085                         $0    $5,000          $85     Y      0              1 Yr        45-8-209(2)


45-8-210                                Causing Animals To Fight                                     FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              5 Yrs       45-8-210(2)
45-8-211(2)(a) [1st]                    Cruelty To Animals - 1st Offense                               MISD                        $585                        $0    $1,000          $85     N      0              1 Yr        45-8-211(2)(a)


45-8-211(2)(a) [2nd+]                   Cruelty To Animals Second Or Subsequent Offense              FELONY                 NO BOND                            $0    $2,500         $80+     Y      0              2 Yrs       45-8-211(2)(a)


45-8-211(2)(a) [2nd]                    Cruelty To Animals - 2nd Offense                             FELONY                 NO BOND                            $0    $2,500         $80+     Y      0              2 Yrs       45-8-211(2)(a)

                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 32
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code   Points                         MCA Description                         Degree       **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

45-8-212                               Criminal Defamation                                            MISD                        $585                       $0    $500           $85     N      0              6 Mo           45-8-212(2)
45-8-213(3)(a)                         Privacy In Communications - 1st Offense                        MISD                        $585                       $0    $500           $85     N      0              6 Mo           45-8-213(3)(a)
45-8-213(3)(b)                         Privacy In Communications - 2nd Offense                        MISD                        $585                       $0   $1,000          $85     N      0              1 Yr           45-8-213(3)(b)


45-8-213(3)(c)                         Privacy In Communication - 3rd Offense                       FELONY                 NO BOND                           $0 $10,000          $80+     Y      0              5 Yrs          45-8-213(3)(c)


45-8-214                               Bribery In Contests                                          FELONY                 NO BOND                           $0   $5,000         $80+     Y      0              10 Yrs         45-8-214(2)


45-8-215(3)                            Desecration Of Flags                                         FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         45-8-215(3)
45-8-216                               Unlawful Automated Telephone Solicitation                      MISD                     $1,085                        $0   $2,500          $85     N      0              0              45-8-216(3)


45-8-217                               Aggravated Animal Cruelty                                    FELONY                 NO BOND                           $0   $2,500         $80+     Y      0              2 Yrs          45-8-211(2)(a)
                                       Possession/Use Of Machine Gun In Connection With A
45-8-303                               Crime                                                        FELONY                 NO BOND                                               $80+     Y      20 Yrs                        45-8-303


45-8-304                               Possession/Use Of Machine Gun For Offensive Purposes         FELONY                 NO BOND                                               $80+     Y      10 Yrs                        45-8-304


45-8-313(2)                            Unlawful Possession Of Firearm By Convicted Person           FELONY                 NO BOND                                               $80+     Y      2 Yrs          10 Yrs         45-8-313(2)
45-8-316(1)                            Carrying Concealed Weapon                                      MISD                        $335                       $0    $500           $85     Y      0              6 Mo           45-8-316(1)


45-8-316(2)                            Carrying Concealed Weapons                                   FELONY                 NO BOND                           $0   $1,000         $80+     Y      0              5 Yrs          45-8-316(2)
                                       Possession Of Deadly Weapon By Prisoner Or Youth In
45-8-318                               Facility                                                     FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              15 Yrs         45-8-318(2)
                                       Carrying Concealed Weapon While Under The Influence
45-8-327                               (Having A Valid Permit Not A Defense)                          MISD                        $585                       $0    $500           $85     N      0              6 Mo           45-8-327
45-8-328                               Carrying A Concealed Weapon In A Prohibited Place              MISD                        $335                       $0    $500           $85     N      0              6 Mo           45-8-328(2)
45-8-331                               Switchblades                                                   MISD                        $285                       $0    $500           $85     N      0              6 Mo           45-8-331(1)
45-8-333                               Reckless Or Malicious Use Of Explosives                        MISD                        $585                       $0    $500           $85     N      0              6 Mo           45-18-212


45-8-334(2)                            Possession Of Destructive Devices                            FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs         45-8-334(2)


45-8-335(2)                            Possession Of Explosives                                     FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              20 Yrs         45-8-335(2)


45-8-336(2)                            Possession Of A Silencer                                     FELONY                 NO BOND                       $1,000 $20,000          $80+     Y      0              30 Yrs         45-8-336(2)
45-8-339                               Carrying Firearms On Train                                     MISD                        $285                       $0    $500           $85     N      0              6 Mo           45-8-339(2)
                                                                                            ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 33
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

45-8-340 [1]                           Sawed-Off Firearm (Rifle Or Shotgun) - 1st Offense              MISD                        $285                       $200    $500           $85     Y      5 Days         6 Mo           45-8-340(4)
                                       Sawed-Off Firearm (Rifle or Shotgun) - 2nd Plus Prior
45-8-340 [2]                           Conviction                                                    FELONY                 NO BOND                           $200   $1,000         $80+     Y      0              5 Yrs          45-8-340(4)
45-8-343                               Firing Firearms                                                 MISD                        $110                        $0      $25           $85     N      0              0              45-8-343(1)
                                                                                                                                                                                                                                  [Parent/Guardian]
                                       Unlawful Use Of / Or Permitting Use Of A Firearm By A                                                                                                                                      45-8-345(1)
45-8-344                               Child Under 14 Years Of Age                                     MISD                        $285                        $0     $500           $85     N      0              6 Mo           46-18-212
                                       Possession/Allowing Possession Of Weapon In School
45-8-361(4)(a)                         Building                                                        MISD                        $285                        $0     $500           $85     N      0              6 Mo           45-8-361(4)(a)
45-8-403(3)(a)                         Use Of Threat To Coerce Gang Membership                         MISD                        $585                        $0       $0           $85     N      0              1 Yr           45-8-403(3)(a)


45-8-403(3)(b)                         Use Of Violence To Coerce Gang Membership                     FELONY                 NO BOND                            $0       $0          $80+     Y      0              3 Yrs          45-8-403(3)(b)
45-8-406                               Supplying Of Firearms To Criminal Street Gang                   MISD                        $585                        $0    $1,000          $85     N      0              1 Yr           45-8-406(3)
                                                                                                                                                                                                                                  See Subsection
                                                                                                                                                                                                                                  45-9-101(2) thru
45-9-101                               Criminal Distribution Of Dangerous Drugs                      FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              To Life        (5)
                                       Criminal Distribution Of Dangerous Drugs - Narcotic Or                                                                                                                      Or More
45-9-101(2)                            Opiate                                                        FELONY                 NO BOND                            $0 $50,000           $80+     Y      2 Yrs          Than Life      45-9-101(2)
                                       Criminal Distribution Of Dangerous Drugs - 2nd Offense,
45-9-101(3) [1]                        Schedule I Or II Drug                                         FELONY                 NO BOND                            $0 $50,000           $80+     Y      10 Yrs         To Life        45-9-101(3)
                                       Criminal Distribution Of Dangerous Drugs - 3rd Or
45-9-101(3) [2]                        Subsequent Offense, Schedule I Or II Drug                     FELONY                 NO BOND                            $0 $50,000           $80+     Y      20 Yrs         To Life        45-9-101(3)


45-9-101(4)                            Criminal Distribution Of Dangerous Drugs - Other Drugs        FELONY                 NO BOND                            $0 $50,000           $80+     Y      1 Yrs          To Life        45-9-101(4)
                                       Criminal Distribution Of Dangerous Drugs - Adult Selling To
45-9-101(5)(a)                         A Minor - Narcotic Or Opiate                                FELONY                   NO BOND                            $0 $50,000           $80+     Y      4 Yrs          To Life        45-9-101(5)(a)
                                       Criminal Distribution Of Dangerous Drugs-Adult Selling To
45-9-101(5)(b)                         A Minor, 2nd Offense/Schedule I Or II Drug                    FELONY                 NO BOND                            $0 $50,000           $80+     Y      20 Yrs         To Life        45-9-101(5)(b)
                                       Criminal Distribution Of Dangerous Drugs-Adult Selling To
45-9-101(5)(c)                         A Minor, 3rd Offense/Schedule I or II Drug                    FELONY                 NO BOND                            $0 $50,000           $80+     Y      40 Yrs         To Life        45-9-101(5)(c)
                                       Criminal Distribution Of Dangerous Drugs - Adult Selling To
45-9-101(5)(d)                         A Minor, Other Drugs                                        FELONY                   NO BOND                            $0 $50,000           $80+     Y      2 Yrs          To Life        45-9-101(5)(d)


45-9-102(1)                            Criminal Possession Of Dangerous Drugs                        FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs          45-9-102(5)
                                       Criminal Possession Of Dangerous Drugs - Marijuana (Less
45-9-102(2) [1st]                      Than 60 Grams) - 1st Offense                                    MISD                        $585                       $100    $500           $85     Y      0              6 Mo           45-9-102(2)

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 34
                                                               MONTANA SUPREME COURT BOND SCHEDULE
                                                                           APRIL 2010
                                                                                                                (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                           Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                      MCA Description                           Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                       Criminal Possession of Dangerous Drugs - Marijuana (Less
45-9-102(2) [2nd]                      Than 60 Grams) - 2nd Offense                                  MISD                        $785                        $0    $1,000          $85     Y      0              1 Yr        45-9-102(2)
                                       Criminal Possession Dangerous Drugs - Anabolic Steroid,
45-9-102(3)                            First Offense                                                 MISD                        $585                       $100    $500           $85     Y      0              6 Mo        45-9-102(3)


45-9-102(4)                            Criminal Possession Of Dangerous Drugs/Opiate/Meth          FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs       45-9-102(4)
                                       Criminal Possession of Dangerous Drugs -
45-9-102(5)                            Methamphetamine, Second or Subsequent Offense               FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs       45-9-102(5)


                                       Criminal Possession of Dangerous Drugs Not Otherwise
45-9-102(6)                            Provided For In Subsections (2) Through (5)                 FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs
                                       Criminal Possession Of Dangerous Drugs With Intent To
45-9-103                               Distribute                                                  FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              20 Yrs      45-9-103(2) & (3)
                                       Criminal Possession Of Dangerous Drugs With Intent To
45-9-103(2)                            Disbtribute - Opiate                                        FELONY                 NO BOND                            $0 $50,000           $80+     Y      2 Yrs          20 Yrs      45-9-103(2)


45-9-104 [1st]                         Fraudulently Obtaining Dangerous Drugs - 1st Offense        FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs       45-9-106


45-9-104 [2nd]                         Fraudulently Obtaining Dangerous Drugs - 2nd Offense        FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-9-106
45-9-105                               Altering Labels On Dangerous Drugs                            MISD                        $585                        $0     $500           $85     N      0              6 Mo        45-9-106


45-9-107                               Criminal Possession Of Precursors To Dangerous Drugs        FELONY                 NO BOND                            $0 $50,000           $80+     Y      2 Yrs          20 Yrs      45-9-107(2)
                                       Criminal Distribution Of Dangerous Drugs On/Near School
45-9-109                               Property                                                    FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              To Life     45-9-109(2)(a)(b)


45-9-110                               Criminal Production/Manufacture Of Dangerous Drugs          FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              To Life     45-9-110(2) & (3)
                                       Criminal Production/Manufacture Of Dangerous Drugs -
45-9-110(2)                            Narcotic Or Opiate                                          FELONY                 NO BOND                            $0 $50,000           $80+     Y      5 Yrs          To Life     45-9-110(2)
                                       Criminal Production/Manufacture Of Dangerous Drugs-
45-9-110(3) [1]                        Schedule I Or II Drug Except Marijuana/2nd Offens           FELONY                 NO BOND                            $0 $50,000           $80+     Y      20 Yrs         To Life     45-9-110(3)
                                       Criminal Production/Manufacture Of Dangerous Drugs -
45-9-110(3) [2]                        Schedule I Or II Drug, 3rd Offense                          FELONY                 NO BOND                            $0 $50,000           $80+     Y      40 Yrs         To Life     45-9-110(3)
                                       Criminal Production/Manufacture Of Dangerous Drugs -
45-9-110(4) [1]                        Marijuana Or Schedule I Or II Drug                          FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs      45-9-110(4)
                                       Criminal Production/Manufacture Of Dangerous Drugs -
45-9-110(4) [2]                        Marijuana In Excess of 1 Lb or 30 Plants                    FELONY                 NO BOND                            $0 $50,000           $80+     Y      2 Yrs          To Life     45-9-110(4)


                                                                                           ~See Statute for 2nd or Subsequent Offense~
                                                                                            SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                  $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                Page 35
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail     Penalty Section

                                        Criminal Production/Manufacture Of Dangerous Drugs -
45-9-110(4) [3]                         Marijuana In Excess Of 1 Pound - 2nd Offense                  FELONY                 NO BOND                            $0 $100,000          $80+     Y      4 Yrs          To Life      45-9-110(4)
                                        Criminal Distribution Of Imitation Dangerous Drugs To A
45-9-112 [1]                            Person 18 Years Or Older                                      FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs        45-9-112(2)
                                        Criminal Distribution Of Imitation Dangerous Drug To A
45-9-112 [2]                            Person Under Age Of 18                                        FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              10 Yrs       45-9-113(3)
                                        Criminal Possession Of Imitation Dangerous Drugs With
45-9-113                                Purpose To Distribute                                         FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs        45-9-113(2)


45-9-114                                Criminal Advertisement Of Imitation Dangerous Drugs           FELONY                 NO BOND                            $0 $100,000          $80+     Y      0              10 Yrs       45-9-114(2)


45-9-115                                Criminal Manufacture Imitation Dangerous Drugs                FELONY                 NO BOND                            $0 $100,000          $80+     Y      0              10 Yrs       45-9-115(2)
45-9-121                                Criminal Possession Of Toxic Substances                         MISD                        $585                        $0     $500           $85     N      0              6 Mo         45-9-121(3)
45-9-127 [1]                            Carrying Dangerous Drugs On Train                               MISD                        $585                       $100    $500           $85     N      0              6 Mo         45-9-102


45-9-127 [2]                            Carrying Dangerous Drugs On Train                             FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs        45-9-102


45-9-132 [1]                            Operation Of An Unlawful Clandestine Laboratory               FELONY                 NO BOND                            $0 $25,000           $80+     Y      0              40 Yrs       45-9-132(2)
                                        Operation Of An Unlawful Clandestine Laboratory - Risk Of
45-9-132 [2]                            Death Or Of Serious Bodily Injury                         FELONY                     NO BOND                            $0 $50,000           $80+     Y      0              50 Yrs       45-9-132(3)
                                        Operation Of An Unlawful Clandestine Laboratory - W/I
45-9-132 [3]                            500 Feet Of Residence/Business/Church/School                  FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              50 Yrs       45-9-132(3)
                                        Operation Of An Unlawful Clandestine Laboratory - In The
45-9-132 [4]                            Presence Of A Person Less Than 18 Yrs                         FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              50 Yrs       45-9-132(3)
                                        Operation Of An Unlawful Clandestine Laboratory - Use Of
45-9-132 [5]                            A Firearm Or Booby Trap                                       FELONY                 NO BOND                            $0 $100,000          $80+     Y      0              50 Yrs       45-9-132(4)
                                                                                                                                                                                                                    10 Yrs +
                                        Use Or Possession Of Property Subject To Criminal                                                                                                                           Forfeiture of
45-9-206(1)                             Forfeiture                                                    FELONY                 NO BOND                            $0                   $80+     Y      0              Property      45-9-206(1)
45-10-103              J1817            Criminal Possession Of Drug Paraphernalia                       MISD                        $585                        $0     $500           $85     N      0              6 Mo         45-10-103
45-10-104              J1827            Manufacture/Delivery Of Drug Paraphernalia                      MISD                        $585                        $0     $500           $85     N      0              6 Mo         45-10-104
                                        Manufacture/Delivery Of Drug Paraphernalia By A Person
45-10-105              J1837            18+ To A Minor (At Least 3 Yrs His Junior)                      MISD                        $585                        $0    $1,000          $85     N      0              1 Yr         45-10-105
45-10-106              J1818            Advertisement Of Drug Paraphernalia                             MISD                        $285                        $0     $500           $85     N      0              6 Mo         45-10-106




                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 36
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                           Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

Title 46
46-4-114                                Failure To Report Fetal Deaths                                  MISD                        $285                        $0     $500           $35     N      0              6 Mo           46-18-212
46-4-120                                Failure To Notify Of Finding Human Remains                      MISD                        $285                        $0     $500           $35     N      0              6 Mo           46-18-212


46-18-502                               Persistent Felony Offender Designation                        FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              100 Yrs        46-18-502


46-23-504                               Failure To Register As A Sexual Or Violent Offender           FELONY                 NO BOND                            $0 $10,000           $80+     N      0              5 Yrs          46-23-507
                                        Failure To Give Notice Of Change Of Address By Sexual
46-23-505                               Or Violent Offender                                           FELONY                 NO BOND                            $0 $10,000           $80+     N      0              5 Yrs          46-23-507
                                        Failure Of A Sexual Or Violent Offender To Register During
46-23-506                               The Required Duration                                      FELONY                    NO BOND                            $0 $10,000           $80+     N      0              5 Yrs          46-23-507


46-23-507                               Failing To Register As Sexual Or Violent Offender             FELONY                 NO BOND                            $0 $10,000           $80+     Y      0              5 Yrs          46-23-507

Title 49
                                        Unlawful Discrimination Practice Or Violation Of Human
49-2-601                                Rights                                                          MISD                        $535                        $0     $500           $35     N      0              6 Mo           49-2-601
49-2-602                                Unlawful Housing Discrimination                                 MISD                        $535                        $0    $1,000          $35     N      0              1 Yr           49-2-602(2)(a)
                                                                                                                                                                                                                                   49-4-102
49-4-101                                Discrimination Against Person With A Disability                 MISD                        $335                        $0     $500           $35     N      0              6 Mo           46-18-202
                                                                                                                                                                                                                                   49-4-215
49-4-211                                Interference With Use Of Public Facility                        MISD                        $235                        $0     $500           $35     N      0              6 Mo           46-18-202


49-4-217                                Failure To Heed A Person Carrying A Cane Or Guide Dog           MISD                         $60                        $0      $25           $35     N      0              0              49-4-217
49-4-302(2)            V0100            Parking In Handicap Zone Without Permit                         MISD                        $135                       $100    $100           $35     N      0              0              49-4-307

Title 50
                                        Obstructing Local Health Officer In Performance Of His
50-2-122                                Duties                                                          MISD                        $135                       $10     $500           $35     N      0              90 Days        50-2-124(2)
                                        Refuses Or Neglects To Comply With An Order Of A State
50-2-123                                Or Local Health Officer                                         MISD                        $235                       $10     $500           $35     N      0              90 Days        50-2-124(2)
50-2-124(1)                             Violation Of A Rule Adopted By The Health Board                 MISD                        $135                       $10     $200           $35     N      0              0              50-2-124(1)
50-16-551                               Bribery Or Theft Of Healthcare Information                      MISD                     $5,035                         $0 $10,000            $35     Y      0              1 Yr           50-16-551
50-16-704                               Release Of Confidential Information                             MISD                     $5,035                        $500 $10,000           $35     Y      0              1 Yr           50-16-704(2)




                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 37
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                   Must
CFR's - Pages 98-106   Code   Points                       MCA Description                             Degree       **Includes Surcharge    Bond           Fine       Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Unlawful Poss/Purch/Transf/Acq
                                       Ephedrine/Pseudoephedrine/Prod Containing
50-32-501(1) [1]                       Ephedrine/Pseudoephedrine                                        MISD                        $285                       $100    $500          $35     N      0              1 Yr           50-32-501(5)
                                       Unlawful Retail Sale Of
                                       Ephedrine/Pseudoephedrine/Products Containing
50-32-502(1) [2]                       Ephedrine/Pseudeophedrine                                        MISD                        $285                       $100    $500          $35     N      0              1 Yr           50-32-501(6)
50-37-103                              Unlawful Sale/Transportation/Use Of Fireworks                    MISD                        $535                       $100    $500          $35     Y      0              6 Mo           50-37-110
50-37-104(1)                           No Smoking Sign - Fireworks                                      MISD                        $535                       $100    $500          $35     Y      0              6 Mo           50-37-110
50-37-104(2)                           Wholesaler's Permit - Fireworks                                  MISD                        $535                       $100    $500          $35     Y      0              6 Mo           50-37-110
50-37-106                              Sale Of Fireworks Restricted To Certain Dates                    MISD                        $535                       $100    $500          $35     Y      0              6 Mo           50-37-110
                                       Designation Or Reservation Of Smoking Or Non Smoking
50-40-104 [1]                          Areas - 3rd Violation                                            MISD                        $135                       $25     $100          $35     N      0              0              50-40-115(1)
50-40-104(1)                           Smoking In Enclosed Public Area                                  MISD                         $85                       $20     $100          $35     N      0              0              50-40-115(1)
                                                                                                                                                                                                                                  50-40-115(1)
                                       Failure To Post No Smoking Sign At A Public Entrance - 1st                                                                                                                                 No S/C - Warning
50-40-104(2) [1]                       Violation In 3 Years                                             MISD                                                    $0       $0           $0            0              0              To Be Given


                                       Failure To Post No Smoking Sign At A Public Entrace - 2nd                                                                                                                                  50-40-115(1)
50-40-104(2) [2]                       Violation In 3 Years                                             MISD                                                    $0       $0                  N      0              0              Written Reprimand
                                       Failure To Post No Smoking Sign At A Public Entrance -
50-40-104(2) [3]                       3rd Violation In 3 Years                                         MISD                        $135                       $100    $100          $35     N      0              0              50-40-115(1)
                                       Failure To Post No Smoking Sign At A Public Entrance - 4th
50-40-104(2) [4]                       Violation In 3 Years                                             MISD                        $235                       $200    $200          $35     N      0              0              50-40-115(1)
                                       Failure To Post No Smoking Sign At A Public Entrance - 5th
50-40-104(2) [5]                       Violation In 3 Years                                             MISD                        $535                       $500    $500          $35     N      0              0              50-40-115(1)
50-50-105                              Diseased Person Not To Handle Food                               MISD                         $85                       $50     $100          $35     N      0              0              50-50-108
50-50-201                              License Required                                                 MISD                         $85                       $50     $100          $35     N      0              0              50-50-108
50-50-213                              Return Of License For Alteration Or Destruction                  MISD                         $85                       $50     $100          $35     N      0              0              50-50-108
50-50-302                              Health Officers And Sanitarians To Have Free Access              MISD                         $85                       $50     $100          $35     N      0              0              50-50-108


50-50-401                              Tagging Or Declaration Requirements For Stored Meats             MISD                         $85                       $50     $100          $35     N      0              0              50-50-108
50-51-201                              License Required                                                 MISD                         $85                       $50     $100          $35     N      0              0              50-51-106
50-51-302                              Health Officers To Have Free Access / Hotel - Motel              MISD                         $85                       $50     $100          $35     N      0              0              50-51-106
50-52-103                              Duty To Obtain License And Permit Inspections                    MISD                         $85                       $50     $100          $35     N      0              60 Days        50-52-105
50-62-111                              Failure To Comply With Order Of Authorities                      MISD                        $235                       $10     $500          $35     N      0              0              50-62-111


                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 38
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

50-63-102(1) [1]                       Setting Or Leaving Fire Causing Damage                         MISD                        $335                       $10    $500           $35     N      0              0              50-63-102(1)


50-63-102(1) [2]                       Setting Or Leaving Fire Causing Damage Malicious             FELONY                 NO BOND                           $0       $0          $80+     Y      0              50 Yrs         50-63-102(1)
50-63-102(2)                           Start Campfire During Closed Season                            MISD                        $135                       $10    $100           $35     N      0              60 Days        50-63-102(2)

Title 52
52-2-721                               Operating A Daycare Without A License                          MISD                        $135                       $0     $500           $35     N      0              0              52-2-741
                                       Failure To Maintain Records/Furnish Reports/Permit
52-2-732                               Inspections                                                    MISD                        $135                       $0     $500           $35     N      0              0              52-2-741


52-2-736 [1]                           Administering Medicine In A Daycare Without Authorization      MISD                        $535                       $0     $500           $35     Y      0              6 Mo           52-2-736(4)(a)
                                       Administering Medicine In A Daycare Without Authorization
52-2-736 [2]                           Resulting In Serious Bodily Injury                        FELONY                    NO BOND                           $0 $50,000           $80+     Y      0              20 Yrs         52-2-736(4)(b)
                                                                                                                                                                                                                                52-3-825
52-3-811                               Makes A False Report                                           MISD                        $235                       $0     $500           $35     N      0              6 Mo           46-18-212
52-3-813                               Confidentiality Of Records                                     MISD                        $235                       $0     $500           $35     N      0              6 Mo           46-18-212
                                       Purposefully Or Knowingly Abuse An Older Person Or A
52-3-825(2)(a)                         Person With A Developmental Disability                       FELONY                 NO BOND                           $0 $10,000           $80+     Y      0              10 Yrs         52-3-825(2)(a)
                                       Negligent Abuse Of An Older Person Or A Person With A
52-3-825(2)(b) [1st]                   Developmental Disability                                       MISD                        $560                       $0    $1,000          $35     N      0              1 Yr           52-3-825(2)(b)
                                       Negligent Abuse Of An Older Person Or A Person With A
52-3-825(2)(b) [2nd]                   Developmental Disability                                     FELONY                 NO BOND                           $0 $10,000           $80+     Y      0              10 Yrs         52-3-825(2)(b)
                                       Exploiting An Older Person Or A Person With A
52-3-825(3)(a) [1]                     Developmental Disability - Value Of Less Than $1000            MISD                     $1,060                        $0    $1,000          $35     N      0              1 Yr           52-3-825(3)(a)
                                       Exploiting An Older Person Or A Person With A
52-3-825(3)(a) [2]                     Developmental Disability - Value Of More Than $1000          FELONY                 NO BOND                           $0 $50,000           $80+     Y      0              10 Yrs         52-3-825(3)(a)
                                       Aiding Resident In Leaving Or Not Returning To Youth
52-5-114                               Correctional Facility                                        FELONY                 NO BOND                           $0    $1,000         $80+     Y      0              2 Yrs          52-5-114(2)

Title 60
                                       Permit Livestock To Graze/Remain Upon/Occupy Highway
60-7-201                               Right Of Way                                                   MISD                        $135                       $5     $100           $35     N      0              0              60-7-203
                                       Violation Of Flag Escorts - Herding 10 Or More Head Of                                                                                                                                   46-18-212
60-7-204 [1]                           Livestock On Interstate/Primary Highway                        MISD                        $135                       $0     $500           $35     N      0              6 Mo           60-7-205
                                                                                                                                                                                                                                46-18-212
60-7-204 [2]                           Herding Livestock At Night - (Exception For Emergency)         MISD                        $135                       $0     $500           $35     N      0              6 Mo           60-7-205


                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 39
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min        Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine       Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Violation Of Flag Escorts/Warning Lights - Herding                                                                                                                                          46-18-212
60-7-204 [3]                            Livestock At Night - Emergency                                    MISD                        $135                        $0     $500          $35     N      0              6 Mo           60-7-205

Title 61
                                                                                                                                                                                                                                    46-18-212
61-2-302               V1108     2      Violation Of Restrictions Imposed On Probationary D/L             MISD                        $285                        $0     $500          $35     N      0              6 Mo           61-2-302(10)
61-3-107               V8054            Fail To Mark Trailer With ID # Assigned By Registrar              MISD                         $85                        $0     $500          $35     N      0              0              61-3-601


61-3-204                                Failure To Immediately Apply For Lost Or Destroyed Title          MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
61-3-220                                Failure To Submit For Title Transfer Within 40 Days               MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
                                        Operating a Vehicle Upon Public Highways W/O License
61-3-301(1) [1]        V8120            Plates                                                            MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
                                        Operate a Vehicle Which Has Not Been Properly
61-3-301(1) [2]        V8121            Registered                                                        MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
61-3-301(1) [3]        V8123            Fail To Properly Secure License Plates                            MISD                         $85                        $0     $500          $35     N      0              0              61-3-601


61-3-301(1) [4]        V8125            Operating Vehicle With License Plates Obstructed To View          MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
61-3-301(3) [1]        V8122            Displaying Fictitious, Altered, Etc., License Plates              MISD                         $85                        $0     $500          $35     N      0              0              61-3-601


61-3-301(3) [2]        V8124            Displaying License Plates Assigned To Another Vehicle             MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
                                        Display a Prior Design Of License Plate After Issuance Of
61-3-301(3) [3]        V8127            New Design                                                        MISD                         $85                        $0     $500          $35     N      0              0              61-3-601


61-3-302               V8140            Resident Operating With Foreign License & Registration            MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
61-3-303 [1]                            Operate Vehicle Without Making Application                        MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
61-3-303 [2]                            Purchasing License Plates Out Of Resident County                  MISD                         $85                        $0     $500          $35     N      0              0              61-3-601


61-3-312               V8129            Operating With Expired Registration - Failure to Reregister       MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
                                        Operate Vehicle (New Or Used) W/O Permit Displayed On
61-3-317 [1]           V8078            Rear Of Vehicle                                                   MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
                                        Operate Vehicle W/O Making Application For Transfer Of
61-3-317 [2]           V8213            Registration (40 Day Grace Period)                                MISD                         $85                        $0     $500          $35     N      0              0              61-3-601


61-3-322(3)            V8053            Fail To Carry/Display Registration Receipt As Required            MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
61-3-332(2)            V8001            Fail To Affix Validating Sticker To Rear License Plate            MISD                        $135                       $100    $100          $35     N      0              30 Days        61-3-455



                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 40
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section



                                        Fail Of Transferor To Remove License Plates From
61-3-334               V8211            Transferred Vehicle                                              MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


61-3-335(1)            V8212            Improper Or Illegal Use Of License Plates Before Transfer        MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


61-3-341               V8214            Fail To Replace Lost/Mutilated Certificate Of Registration       MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


61-3-411(1)            V8010            Use Pioneer/Vintage Plates For General Transportation            MISD                         $85                        $0     $500           $35     N      0              0              61-3-601
                                        Fail To Renew Pioneer/Vintage Plates When Vehicle
61-3-411(4)            V8011            Changes Owners                                                   MISD                         $85                        $0     $500           $35     N      0              0              61-3-601
61-3-412(4)            V8012            Fail To Affix Decal To Collectors Motor Vehicle                  MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


61-3-425 [1]           V8020            Violation In Display/Use Of Amateur Radio License Plates         MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


61-3-425 [2]           V8030            Fail To Surrender Amateur Radio Plates When Required             MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


61-3-431(1)(a)         V3175            Fail To Display Dealer Plate On Special Mobile Equipment         MISD                         $85                        $0     $500           $35     N      0              0              61-3-601
                                        Fail To Have 40 Day Temp Registration Permit (Fertilizer
61-3-431(1)(b)         S3174            Application Vehicles) Upon Entering State                        MISD                         $85                        $0     $500           $35     N      0              0              61-3-601
61-3-434 [1]           V3176            Fail to Carry Receipt for Special Mobile Equipment               MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


61-3-434 [2]           V3177            Fail to Display Special Mobile Equip Receipt for Inspection      MISD                         $85                        $0     $500           $35     N      0              0              61-3-601


                                        Improperly Retain/Fail To Surrender Special
61-3-458               V8049            Military/Veteran License Plates Upon Becoming Ineligible         MISD                        $135                       $100    $100           $35     N      0              30 Days        61-3-455
61-3-460                                Non-Payment Of Fees For Veterans License Plates                  MISD                        $135                       $100    $100           $35     N      0              30 Days        61-3-455


61-3-520(1)            V8044            Vehicle Filming Movies Or TV W/O Reg Over 180 Days               MISD                         $85                        $0     $500           $35     N                                    61-3-601
                                        Alter Or Forge Certificate Of Ownership Or Certificate Of
61-3-603               V8170    12      Title                                                          FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              10 Yrs         61-3-603


61-3-604(1)                     12      Removing/Falsifying Vehicle ID Number                          FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              10 Yrs         61-3-604(1)
                                        Sell Vehicle Without Original Identification Number - 1st
61-3-604(2) [1]                         Offense                                                          MISD                        $535                       $200    $500           $35     Y      0              6 Mo           61-3-604(2)



                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 41
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min        Max                   Must
CFR's - Pages 98-106   Code    Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine       Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Sell Vehicle Without Original Identification Number - 2nd Or
61-3-604(2) [2]                 12      Sub Offense                                                  FELONY                 NO BOND                            $0 $50,000          $80+     Y      0              5 Yrs          61-3-604(2)


61-3-607(1)                     12      Tampering With Odometer                                      FELONY                 NO BOND                            $0 $50,000          $80+     Y      0              10 Yrs         61-3-607(2)
                                        Fail To Register O/S MV When Used For Hire Or Person
61-3-701(1)            V8150            Gainfully Employed In Montana                                  MISD                         $85                       $10      $50          $35     N      0              30 Days        61-3-704
                                        Fail To Display Montana Plates On O/S Vehicle When Used
61-3-701(2)            V8151            For Hire                                                       MISD                         $85                       $10      $50          $35     N      0              30 Days        61-3-704
                                        Fail To Display License Plates From Other State Or Foreign
61-3-702               V8160            Country                                                        MISD                         $85                       $10      $50          $35     N      0              30 Days        61-3-704
                                        Interstate/International Motor Carrier Operating W/O Pymnt
61-3-708               V8161            Of Fee Req For Coop/Recip Reg (SSRS)                           MISD                         $85                        $0     $500          $35     N      0              0              61-3-601


61-3-709(1)            V8162            Operating Vehicle Over 10,000 GVW W/O Proper Markings          MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
                                        Operating Vehicle With Expired Staggered Trailer
61-3-721               S8163            Registration                                                   MISD                         $85                        $0     $500          $35     N      0              0              61-3-601
                                        Operating a MV Consignment Lot Or Business W/O Dealer
61-4-101(1)                             License                                                        MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)
61-4-101(2)(c)                          Sale/Trade/Consign Unauthorized Vehicle Type                   MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)
                                        Dealer Operating Without a Valid Dealer License
61-4-101(2)(d)                          (Cancelled, Surrendered, Suspended, Revoked)                   MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)
                                        Improper Use Of Dealer Plates - No Monroney/Buyer's
61-4-102(5)                             Guide Label Displayed                                          MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)
                                        Use Of Dealer Plates On Vehicle Used For Hire, Lease, Or
61-4-102(6)                             Rental                                                         MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)
                                        Dealer Fail To Maintain Record Of Purchase, Sale, Or
61-4-104(1)                             Consignment Of Vehicle                                         MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)
                                        Dealer Fail To Have Assign Cert Of Title For Acquired
61-4-104(2)                             Veh/Fail To Assign Cert Of Title For Veh Sold                  MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)


                                        Dealer Fail To Timely Pay Outstanding Loan On Vehicle
61-4-110(1)                             Accepted In Trade, Sold To Another, Or Consign                 MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)
                                        Failure Of Secured Party To Forward Lien Release To
61-4-110(2)                             Department Within Prescribed Time Period                       MISD                        $285                       $250    $500          $35     N      0              0              61-4-105(1)


                                        Dealer Fail To Forward Documents To County Treasurer
61-4-111(2)(a)                          Within 30 Calendar Days Of Sale (Used Vehicle)                 MISD                        $285                       $250    $500          $35     N      0              0              61-4-119


                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 42
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                              Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Dealer Fail To Fwd Documents To County Treas. W/I 30
61-4-112(1)(a)                         Calendar Days Of Date Of Delivery (New Vehicle)                    MISD                        $285                       $250    $500           $35     N      0              0              61-4-119
61-4-113                               New Motor Vehicles Towed Into State To Be Labeled                  MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
61-4-120                               Application For Auto Auction License                               MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Issuing More Than One Temporary Registration
61-4-121(1)                            Permit                                                             MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Offer Vehicle For Sale Not Authorized Under Dealer
61-4-123(1) [1]                        License                                                            MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Using Dealer/Demonstrator Plate On Vehicle Type
61-4-123(1) [2]                        For Which Dealer Not Licensed                                      MISD                        $285                       $250    $500           $35     N      0                             61-4-105(1)
                                       Dealer Fail To Conspicuously Display Monroney Or Buyers
61-4-123(2)                            Guide Label Within Vehicle Displayed                               MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Sell Or Display Vehicle Offered For Sale At Other
61-4-123(3)                            Than Dealers Established Place Of Business                         MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)


61-4-123(4) [1]                        Dealer Fail To Obtain / Display Off - Premises Sale Permit         MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Exceeding 10 Consecutive Days For Off - Premises
61-4-123(4) [2]                        Sale                                                               MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Fail To Segregate And Clearly Identify
61-4-123(5)                            Inventory/Records On Shared Lot                                    MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Fail To Maintain Telephone Service At Established
61-4-123(6)                            Place Of Business                                                  MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Fail To Conspicuously Post Regular And Customary
61-4-123(7)                            Office Hours Maintained                                            MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
                                       Dealer Fail To Maintain Liability Insurance On Vehicle
61-4-123(8)                            Bearing Dealer Or Demonstrator Plates                              MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)


61-4-123(9)                            Dealer Fail To Maintain Prescribed Signage On Dealer Lot           MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
61-4-124                               Dealer License Renewal                                             MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
61-4-129(2)                            Improper Use Of Demonstrator Plates                                MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)
61-4-130(3)                            Improper Use Of Courtesy Plates                                    MISD                        $285                       $250    $500           $35     N      0              0              61-4-105(1)


                                       Display/Parking Vehicle Offered For Sale On Real Property                                                                                                                       61-4-143(3)(a)
61-4-143 [1st]                         Owned By Another - 1st Violation - WARNING                                                       $0                        $0       $0            $0     N      WARNING WARNING WARNING
                                       Display/Parking Vehicle Offered For Sale On Real Property
61-4-143 [2nd]                         Owned By Another - 2nd Or Subsequent                               MISD                        $285                       $250    $500           $35     N      0              0              61-4-143(3)(b)
61-4-202                               Violation Of License Requirements                                  MISD                        $535                       $500   $1,000          $35     N      0              0              61-4-210(1)
                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 43
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min      Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                            Degree      **Includes Surcharge    Bond           Fine     Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

61-4-202(4)                             Failure To Notify Of Changes Or Revisions                       MISD                       $135                       $0    $500           $35     N      0              6 Mo        61-4-210(2)
61-4-301(2) [1]        S8128            Improper Use of Transit Plates                                  MISD                       $135                       $0    $500           $35     N      0              6 Mo        46-18-212
61-4-301(2) [2]        S3210            Operating With Expired Transit Plates                           MISD                       $135                       $0    $500           $35     N      0              6 Mo        46-18-212
61-4-307               S3220            Improper Display Of Transit Plates                              MISD                       $135                       $0    $500           $35     N      0              6 Mo        46-18-212
61-4-310               V8130            Violation In Use Of a Single Movement Permit                    MISD                       $135                       $0    $500           $35     N      0              6 Mo        46-18-212


61-4-403               V8175            Certain Financing Agreements Prohibited                       FELONY                NO BOND                           $0   $5,000         $80+     Y      0              5 Yrs       61-4-405
                                                                                                                                                                                                                             61-5-102(1)(b)
                                                                                                                                                                                                                             61-5-102(1)(c) -
                                                                                                                                                                                                                             Not subject to a
                                                                                                                                                                                                                             penalty if a valid
                                                                                                                                                                                                                             license expired
                                                                                                                                                                                                                             within 90 days of
61-5-102(1) [1]        V1000            Driving Without a Valid Drivers License                         MISD                       $235                       $0    $500           $35     N      0              6 Mo        NTA



                                        Driving Without a Valid Drivers License - Has Never
61-5-102(1) [2]        V1100     2      Possessed                                                       MISD                       $235                       $0    $500           $35     N      0              6 Mo        61-5-102(1)(b)
                                                                                                                                                                                                                             61-5-102(1)(b)
                                                                                                                                                                                                                             61-5-102(1)(c) -
                                                                                                                                                                                                                             Not subject to a
                                                                                                                                                                                                                             penalty if a valid
                                                                                                                                                                                                                             license expired
                                                                                                                                                                                                                             within 90 days of
61-5-102(1) [3]                         Driving Without A Valid Drivers License - 2nd Offense           MISD                       $535                       $0    $500           $35     Y      2 Days         6 Mo        NTA
61-5-102(1) [4]        V1001            Fail To Surrender O/S D/L                                       MISD                        $85                       $0    $500           $35     N      0              6 Mo        61-5-102(1)(b)
61-5-102(1) [5]        V1002     2      Possessing More Than One D/L                                    MISD                       $135                       $0    $500           $35     N      0              6 Mo        61-5-102(1)(b)


61-5-102(1) [6]        V1050     2      Having In Possession Or Control More Than One MT D/L            MISD                       $135                       $0    $500           $35     N      0              6 Mo        61-5-102(1)(b)
61-5-102(2)(a)         V1051     2      No Motorcycle Endorsement                                       MISD                        $85                       $0    $500           $35     N      0              6 Mo        61-5-102(1)(b)
                                        Operating a Commercial Motor Vehicle Without a
61-5-102(2)(b) [1]     V1052     2      Commercial Drivers License                                      MISD                       $135                       $0    $500           $35     N      0              6 Mo        61-5-102(1)(b)


                                        Operating a Commercial MV Without Proper Endorsement
61-5-102(2)(b) [2]     V1053     2      For Vehicle Type, Passengers, Or Cargo Type                     MISD                       $135                       $0    $500           $35     N      0              6 Mo        61-5-102(1)(b)
61-5-103(1)            V1006     2      MT Resident Operate W/Foreign D/L Over 60 Days                  MISD                        $85                       $0    $500           $35     N      0              6 Mo        61-5-307
                                        MT Resident Operating a Commercial Motor Vehicle With
61-5-103(2)            V1007     2      Foreign CDL / Endorsement Over 30 Days                          MISD                        $85                       $0    $500           $35     N      0              6 Mo        61-5-307

                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 44
                                                                     MONTANA SUPREME COURT BOND SCHEDULE
                                                                                 APRIL 2010
                                                                                                                         (Recommended)            Court
 MCA's - Pages 1-97       UVC                                                                                                 Bond               Specified       Min      Max                   Must
CFR's - Pages 98-106      Code    Points                        MCA Description                              Degree       **Includes Surcharge    Bond           Fine     Fine    Surcharges   Appear       Min Jail    Max Jail    Penalty Section

61-5-104(1)               V1010      2     Violate D/L Privilege Of Gov Veh Drivers                           MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-104(1)(d)            V1011      2     Violate Of D/L Privilege Granted Road Machinery, Etc.              MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
                                           Fail To Renew Drivers License Within 30 Days From
61-5-104(5) [1]           V1012      2     Military Separation                                                MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-104(5) [2]           V1013      2     Fail To Have Proof Of Separation Military D/L                      MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-106(1)               V1030      2     Violation Of Restrictions On Instruction Permit                    MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-106(2)               V1031      2     Violation In Use Of Traffic Ed. Learners License                   MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-106(3)(b)            V1032      2     Fail To Have Temporary Driving Permit In Possession                MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307


61-5-107(2) [1]           V1040      2     Fail To Give Complete Accurate Information On D/L App              MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307


61-5-107(2) [2]           V1041      2     Fail To Give Complete Accurate Information On CV App               MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-113(4)               V1070      2     Operating In Violation Of Restrictions Imposed On D/L              MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-115 [1]              V1090            Fail To Notify Department Of Change Of Address                     MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-115 [2]              V1091            Fail To Notify Department Of Change Of Name                        MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
                                           Fail To Have D/L In Immediate Possession (License To Be
61-5-116 [1]              V1060      2     Carried And Exhibited On Demand)                                   MISD                         $60                       $0    $500          $35     N      0              6 Mo        61-5-307
61-5-116 [2]              V1061      2     Fail To Display Drivers License When Demanded                      MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307
                                           Violation Of Medical Assessment And Rehabilitation Driving
61-5-120                  V1062      2     Permit                                                             MISD                         $75                       $0    $500          $35     N      0              6 Mo        61-5-307
                                                                                                                                                                                                                                   61-5-134*
                                           Violate First Year Restrictions On Driver's License Issued                                                                                                                              No Fines/Fees/SC
61-5-133                  V1063      2     To Minor                                                                                         $0                       $0      $0           $0     Y      0*             0*          20 - 60 Hrs CS
                                                                                                                                                                                                                                   61-5-134*
                                           Violate First Year Restrictions: Operate Motor Vehicle                                                                                                                                  No Fines/Fees/SC
61-5-133(a)               V1063      2     Without Using Seatbelt                                                                           $0                       $0      $0           $0     Y      0*             0*          20 - 60 Hrs CS
                                                                                                                                                                                                                                   61-5-134*
                                           Violate First Year Restrictions: Operate Motor Vehicle                                                                                                                                  No Fines/Fees/SC
61-5-133(b)               V1063      2     Between The Hours Of 11 PM & 5 AM                                                                $0                       $0      $0           $0     Y      0*             0*          20 - 60 Hrs CS
                                                                                                                                                                                                                                   61-5-134*
                                           Violate First Year Restrictions: Operate Motorcycle With A                                                                                                                              No Fines/Fees/SC
61-5-133(b)(iii)          V1063      2     Passenger Under 18 Years                                                                         $0                       $0      $0           $0     Y      0*             0*          20 - 60 Hrs CS
                                                                                                                                                                                                                                   61-5-134*
                                           Violate First Year Restrictions: Operate Motor Vehicle With                                                                                                                             No Fines/Fees/SC
61-5-133(c)               V1063      2     More Than 1 Passenger Under Age 18                                                               $0                       $0      $0           $0     Y      0*             0*          20 - 60 Hrs CS
               *On a 2nd violation under 61-5-134, MVD is to suspend the offender's driver's license - No probationary license, Penalty remains not less than 20 hours or more than 60 hours of community service.
               45-2-101(42) - A MISD is defined as an offense having a fine or jail of 1 year or less. Offense under 61-5-134 is not a MISD. It is a violation, no surcharges charge under 46-18-236, 3-1-317, or 3-1-318.

                                                                                                    ~See Statute for 2nd or Subsequent Offense~
                                                                                                     SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                           $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                         Page 45
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min      Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine     Fine    Surcharges   Appear       Min Jail    Max Jail    Penalty Section


                                                                                                                                                                                                                              61-5-134*
                                        Operation of Motor Vehicle By Minor In Violation Of                                                                                                                                   No Fines/Fees/SC
61-5-134               V1064     2      Restricted 1st Year Driver License                                                             $0                       $0      $0           $0     Y      0*             0*          20 - 60 Hrs CS
                                        Fail To Surrender All D/L In Possession Before Receiving
61-5-206(2)            V1111            Prob D/L                                                         MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307
                                        Operating With Foreign D/L When Privilege
61-5-210               V1140     2      Suspended/Revoked By MT                                          MISD                        $285                       $0    $500          $35     Y      0              6 Mo        61-5-212(1)(b)
                                        Driving a Motor Vehicle While Privilege To Do So Is
61-5-212(1)(i)         V1170     6      Suspended Or Revoked                                             MISD                        $285                       $0    $500          $35     Y      0              6 Mo        61-5-212(1)(b)
                                        Driving a CMV While CDL Is
                                        Revoked/Suspended/Cancelled, Or Person Is Disqualified
61-5-212(1)(ii)        V1171     6      Under Federal Reg                                                MISD                        $285                       $0    $500          $35     Y      0              6 Mo        61-5-212(1)(b)
                                        Display Invalid D/L / ID (Cancel/Rev/Susp/ Fictitious Or
61-5-302(1) [1]        V1150     2      Altered)                                                         MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-302(1) [2]        V1151     2      Possessing An Invalid D/L / ID                                   MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-302(2)            V1152     2      Permitting The Use Of Your D/L By Another                        MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
                                        Display Or Represent As One's Own The D/L / ID Of
61-5-302(3)            V1153     2      Another                                                          MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
                                        Fail To Surrender Suspended Revoked Or Canceled D/L /
61-5-302(4)            V1154            ID                                                               MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-302(5) [1]        V1080     2      Falsifying Affidavit To Obtain D/L / ID                          MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)


61-5-302(5) [2]        V1155     2      Using False Or Fictitious Name On D/L / ID Application           MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)


61-5-302(5) [3]        V1156     2      Making a False Statement In D/L Or ID Card Application           MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-302(5) [4]        V1157     2      Concealing a Material Fact In D/L / ID Application               MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-302(6)            V1159            Permitting Unlawful Use Of D/L / ID                              MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-303               V1160            Making False Affidavit Concerning D/L Matters                    MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-304               V1180            Permitting Unauthorized Minor To Drive                           MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-305               V1190            Employing Unlicensed CVO                                         MISD                        $135                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-306(1)            V1200            Rent Vehicle To Unlicensed Driver                                MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-306(2)            V1201            Rent Vehicle W/O Inspecting Driver's License                     MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
                                        Rent Commercial Motor Vehicle Without Inspection And
61-5-306(3)            V1207            Determination Of a CDL                                           MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307(2)
61-5-306(4)            V1202            Fail To Keep Record When Renting Vehicles                        MISD                         $85                       $0    $500          $35     N      0              6 Mo        61-5-307(2)

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 46
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

61-5-309               V1204            Unlawful Issue Of Montana D/L Or ID Card                          MISD                        $285                        $0     $500           $35     N      0              6 Mo        61-5-307(2)
61-6-112               V1205            Failure To Return Or Surrender License                            MISD                        $135                        $0     $500           $35     N      0              30 Days     61-6-151(3)
61-6-151(1) [1]        V9011            Forge Proof Of Responsibility                                     MISD                        $285                        $0    $1,000          $35     N      0              1 Yr        61-6-151(1)
61-6-151(1) [2]        V9012            Signing W/O Authority/Proof Of Responsibility                     MISD                        $285                        $0    $1,000          $35     N      0              1 Yr        61-6-151(1)


61-6-151(1) [3]        V9013            File Evidence Of Proof Responsibility Known to Be False           MISD                        $285                        $0    $1,000          $35     N      0              1 Yr        61-6-151(1)
                                        Driving In Violation Of Proof Of Financial Responsibility
61-6-151(2)            V9014     6      Requirement - Suspended Or Revoked                                MISD                        $285                        $0     $500           $35     N      0              6 Mo        61-6-151(2)
                                        Owner Permitting Operation Of Vehicle Without Liability
61-6-301(1) [1st]      V9009            Insurance - 1st Offense                                           MISD                        $285                       $250    $500           $35     N      0              10 Days     61-6-304
                                        Owner Permitting Operation Of Vehicle Without Liability
61-6-301(1) [2nd]      V9009            Insurance - 2nd Offense                                           MISD                        $385                       $350    $350           $35     N      0              10 Days     61-6-304
                                        Owner Permitting Operation Of Vehicle Without Liability
61-6-301(1) [3rd]      V9009            Insurance - 3rd & Subsequent Offense                              MISD                        $585                       $500    $500           $35     N      0              6 Mo        61-6-304


61-6-301(4) [1st]      V9017     5      Operating Without Liability Insurance In Effect - 1st Offense     MISD                        $285                       $250    $500           $35     N      0              10 Days     61-6-304
                                        Operating Without Liability Insurance In Effect - 2nd
61-6-301(4) [2nd]      V9017     5      Offense                                                           MISD                        $385                       $350    $350           $35     N      0              10 Days     61-6-304
                                                                                                                                                                                                                                  61-6-304 (4th Or
                                        Operating Without Liability Insurance In Effect - 3rd or                                                                                                                                  Subsequent Collect
61-6-301(4) [3rd+]     V9017     5      Subsequent Offense                                                MISD                        $535                       $500    $500           $35     N      0              6 Mo        DL)
                                        Fail To Carry Proof Or Exhibit/Insurance In Vehicle - Owner
61-6-302(2) [1st]      V9019     5      Or Operator - 1st Offense                                         MISD                        $285                       $250    $500           $35     N      0              10 Days     61-6-304
                                        Fail To Carry Proof Or Exhibit/Insurance In Vehicle - Owner
61-6-302(2) [2nd]      V9019     5      Or Operator - 2nd Offense                                         MISD                        $385                       $350    $350           $35     N      0              10 Days     61-6-304
                                                                                                                                                                                                                                  61-6-304 (4th Or
                                        Fail To Carry Proof Or Exhibit/Insurance In Vehicle - Owner                                                                                                                               Subsequent Collect
61-6-302(2) [3rd+]     V9019     5      Or Operator - 3rd Or Subsequent Offense                           MISD                        $535                       $500    $500           $35     N      0              6 Mo        DL)
                                        Fail To Stop Immediately At Accident Scene - Injured
61-7-103(1) [1]        V4000     8      Person                                                            MISD                     $1,035                        $100   $5,000          $35     Y      0              1 Yr        61-7-103(2)


61-7-103(1) [2]        V4001     8      Fail To Remain At Accident Scene Where Person Injured             MISD                     $1,035                        $100   $5,000          $35     Y      0              1 Yr        61-7-103(2)
                                        Fail To Stop Immediately At Scene Involving Death Or
61-7-103(1) [3]        V4002     8      Personal Injury                                                 FELONY                 NO BOND                           $100   $5,000         $80+     Y      0              1 Yr        61-7-103(2)
                                        Fail To Remain At Accident Scene Involving Death Or
61-7-103(1) [4]        V4003     8      Personal Injury                                                 FELONY                 NO BOND                           $100   $5,000         $80+     Y      0              1 Yr        61-7-103(2)
61-7-103(1) [5]        V4004     2      Improper Parking at Injury/Fatality Crash Scene                   MISD                     $1,035                        $100   $5,000          $35     Y      0              1 Yr        61-7-103(2)

                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 47
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min        Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine       Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Fail To Stop Immediately At Prop Damage Accident Scene
61-7-104(1) [1]        V4010     4      (2 Vehicles - Both Attended)                                      MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Fail To Remain At Property Accident Scene (2 Vehicles -
61-7-104(1) [2]        V4011     4      Both Attended)                                                    MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Improper Parking at Prop Damage Accident Scene (2
61-7-104(1) [3]        V4012     2      Vehicles - Both Attended)                                         MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Fail To ID Self And Vehicle When Involved In Accident (2
61-7-105 [1]           V4020     4      Vehicles - Both Attended)                                         MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Fail to Show D/L to Other Parties Involved in Accident (2
61-7-105 [2]           V4021     2      Vehicles - Both Attended)                                         MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Fail To Render Reasonable Assistance To Injured (2
61-7-105 [3]           V4022     8      Vehicles - Both Attended)                                         MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)


61-7-106 [1]           V4030     4      Fail To Stop And ID Self After Striking Unattended Vehicle        MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
61-7-106 [2]           V4031     4      Fail To Leave Identity In Unattended Struck Vehicle               MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Fail To Notify Owner After Accident Resulting In Damage
61-7-107               V4040     4      To Prop/Fixtures Along Hwy                                        MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Fail To Give Notice Of Accident By Quickest
61-7-108               V4050     4      Means/Apparent Damage Over $500                                   MISD                        $235                       $200    $300          $35     N      0              20 Days        61-7-118(1)


61-7-109(1)            V4060     4      Fail To Submit Written Report Of Accident Within 10 Days          MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Fail To Provide Supplemental Info Of Accident When
61-7-109(2)            V4061     4      Requested                                                         MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Failure Of Passenger To Give Immediate Notice/Driver
61-7-110(2)            V4070     4      Unable                                                            MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
                                        Failure Of Vehicle Owner To Submit Written Report/Driver
61-7-110(3)            V4071     4      Unable                                                            MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
61-7-110(4)            V4072     4      Giving False Info In Written Accident Report                      MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
61-7-112                                Failure Of Coroner To Report Traffic Death To Dept                MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)


61-7-113                                Failure Of Garage Persons To Report Gunshots/Accidents            MISD                        $285                       $200    $300          $35     N      0              20 Days        61-7-118(1)
61-8-105               V5000     2      Disobedience To Direction Of Safety/Peace Officer                 MISD                        $135                       $10     $100          $35     N      0              0              61-8-711(1)
                                        Reckless Or Unsafe Operation of Authorized Emergency
61-8-107               V5010     2      Vehicle                                                           MISD                        $135                       $10     $100          $35     N      0              0              61-8-711(1)
61-8-108               V5020            Violation In Operation Of Animal-Drawn Vehicle                    MISD                        $135                       $10     $100          $35     N      0              0              61-8-711(1)
61-8-201               V5050     2      Fail To Obey Instructions Of Traffic Control Devices              MISD                         $85                       $10     $100          $35     N      0              0              61-8-711(1)

                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 48
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Erect a Sign, Marker, Emblem, Or Traffic Control Device
61-8-203(3)            V5051     2      W/O Authority                                                    MISD                         $85                       $25    $300           $35     N      0              0              61-8-712
                                        Fail To Yield ROW To Vehicle When Obeying Green Traffic
61-8-207(1) [1]        V5060     2      Signal                                                           MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(1)
                                        Fail To Yield ROW To Pedestrian When Obeying Green
61-8-207(1) [2]        V5061     2      Traffic Signal                                                   MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(1)
                                        Fail/Yield ROW To Pedestrian Or Traffic When Obey
61-8-207(1)(b)         V5064     2      Green Arrow Signal                                               MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(1)
61-8-207(3)            V5063     2      Fail To Obey Red (Stop) Traffic Signal                           MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(1)
                                        Fail To Obey Traffic Control Signal At a Place Other Than
61-8-207(4)            V5065     2      An Intersection                                                  MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(1)
61-8-208(2)            V5070            Traffic Signal Violation By Pedestrian                           MISD                         $60                       $10    $100           $35     N      0              0              61-8-711(1)
61-8-209(1)            V5080     2      Flashing Signal Violation (Red Or Yellow)                        MISD                         $60                       $10    $100           $35     N      0              0              61-8-711(1)


61-8-210               V5090            Displaying Unauthorized Sign/Signals/ Markings On Hwy            MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(1)


                                        Fail To Stop At Intersection With An Inoperative Electronic
61-8-212               V5091     2      Traffic Control Device                                           MISD                         $85                       $10    $100           $35     N      0              0              61-8-711


61-8-301 [D/BI]        V5125     5      Reckless Driving Involving Death Or Serious Bodily Injury        MISD                     $2,035                        $0 $10,000            $35     Y      0              1 Yr           61-8-715(2)
61-8-301(1)(a) [1st]   V5120     5      Reckless Driving - 1st Offense                                   MISD                        $185                       $25    $300           $35     Y      0              90 Days        61-8-715(1)
61-8-301(1)(a) [2nd]   V5120     5      Reckless Driving - 2nd Or Subsequent Offense                     MISD                        $385                       $50    $500           $35     Y      10 Days        6 Mo           61-8-715(1)


61-8-301(1)(b) [1st]   V5122     5      Reckless Driving While Passing A School Bus - 1st Offense        MISD                        $185                       $25    $300           $35     Y      0              90 Days        61-8-715(1)
                                        Reckless Driving While Passing A School Bus - 2nd Or
61-8-301(1)(b) [2nd]   V5122     5      Subsequent Offense                                               MISD                        $335                       $50    $500           $35     Y      10 Days        6 Mo           61-8-715(1)
                                        Reckless Endangerment Of a Highway Worker - 1st
61-8-301(4)(a) [1st]   V5123     5      Offense                                                          MISD                        $185                       $25    $300           $35     Y      0              90 Days        61-8-715(1)
                                        Reckless endangerment Of Highway Worker - 2nd Or
61-8-301(4)(a) [2nd]   V5123     5      Subsequent Offense                                               MISD                        $385                       $50    $500           $35     Y      10 Days        6 Mo           61-8-715(1)
61-8-302(1) [1]        V5134     2      Careless Driving                                                 MISD                         $85                       $10    $100           $35     N      0              0              61-8-716
                                        Careless Driving involving Death Or Serious Bodily Injury -
61-8-302(1) [2]        V5135     2      MCA 61-8-716                                                     MISD                     $1,035                        $0    $5,000          $35     N      0              6 Mo           61-8-716




                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 49
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min         Max                     Must
CFR's - Pages 98-106   Code     Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine        Fine      Surcharges   Appear       Min Jail       Max Jail    Penalty Section
                                                                                                                                                                     See Miles
                                                                                                                                                                       Over
61-8-303(1)(a) [1]     V5147N     3      Speeding Interstate Urban - Exceed Night Limit Of 65           MISD                                                         Schedule                                                        61-8-725
                                                            1-10 MPH Over Limit                                                      $20                       $10       $100           $35     N      0              0
                                                           11-20 MPH Over Limit                                                      $40                       $10       $100           $35     N      0              0
                                                           21-30 MPH Over Limit                                                      $70                       $10       $100           $35     N      0              0
                                                            31+ MPH Over Limit                                                      $100                       $10       $100           $35     N      0              0
                                                                                                                                                                     See Miles
                                                                                                                                                                       Over
61-8-303(1)(a) [2]     V5145D     3      Speeding On Interstate - Exceed Day Limit Of 75 MPH            MISD                                                         Schedule                                                        61-8-725
                                                           1-10 MPH Over Limit                                                       $20                       $10       $100           $35     N      0              0
                                                          11-20 MPH Over Limit                                                       $40                       $10       $100           $35     N      0              0
                                                          21-30 MPH Over Limit                                                       $70                       $10       $100           $35     N      0              0
                                                            31+ MPH Over Limit                                                      $100                       $10       $100           $35     N      0              0
                                                                                                                                                                     See Miles
                                                                                                                                                                       Over
61-8-303(1)(a) [3]     V5145N     3      Speeding On Interstate - Exceed Night Limit Of 75 MPH          MISD                                                         Schedule                                                        61-8-725
                                                           1-10 MPH Over Limit                                                       $20                       $10       $100           $35     N      0              0
                                                          11-20 MPH Over Limit                                                       $40                       $10       $100           $35     N      0              0
                                                          21-30 MPH Over Limit                                                       $70                       $10       $100           $35     N      0              0
                                                            31+ MPH Over Limit                                                      $100                       $10       $100           $35     N      0              0
                                                                                                                                                                     See Miles
                                                                                                                                                                       Over
61-8-303(1)(a) [4]     V5147D     3      Speeding Interstate Urban - Exceed Day Limit Of 65 MPH         MISD                                                         Schedule                                                        61-8-725
                                                            1-10 MPH Over Limit                                                      $20                       $10       $100           $35     N      0              0
                                                           11-20 MPH Over Limit                                                      $40                       $10       $100           $35     N      0              0
                                                           21-30 MPH Over Limit                                                      $70                       $10       $100           $35     N      0              0
                                                            31+ MPH Over Limit                                                      $100                       $10       $100           $35     N      0              0
                                                                                                                                                                     See Miles
                                                                                                                                                                       Over
61-8-303(1)(b) [1]     V5144D     3      Speeding On Non-Interstate - Exceed Day Limit Of 70 MPH        MISD                                                         Schedule                                                        61-8-725
                                                          1-10 MPH Over Limit                                                        $20                       $10       $100           $35     N      0              0
                                                         11-20 MPH Over Limit                                                        $40                       $10       $100           $35     N      0              0
                                                         21-30 MPH Over Limit                                                        $70                       $10       $100           $35     N      0              0
                                                          31+ MPH Over Limit                                                        $100                       $10       $100           $35     N      0              0
                                                                                                                                                                     See Miles
                                         Speeding On Non-Interstate - Exceed Night Limit Of 65                                                                         Over
61-8-303(1)(b) [2]     V5144N     3      MPH                                                            MISD                                                         Schedule                                                        61-8-725
                                                          1-10 MPH Over Limit                                                        $20                       $10       $100           $35     N      0              0
                                                         11-20 MPH Over Limit                                                        $40                       $10       $100           $35     N      0              0
                                                         21-30 MPH Over Limit                                                        $70                       $10       $100           $35     N      0              0
                                                          31+ MPH Over Limit                                                        $100                       $10       $100           $35     N      0              0


                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 50
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min         Max                     Must
CFR's - Pages 98-106   Code     Points                      MCA Description                           Degree       **Includes Surcharge    Bond           Fine        Fine      Surcharges   Appear       Min Jail       Max Jail    Penalty Section
                                                                                                                                                                    See Miles
                                                                                                                                                                      Over
61-8-303(1)(c)         V5142      3      Speeding - 25 MPH Urban District                              MISD                                                         Schedule                                                        61-8-725
                                                          1-10 MPH Over Limit                                                       $20                       $10       $100           $35     N      0              0
                                                         11-20 MPH Over Limit                                                       $40                       $10       $100           $35     N      0              0
                                                         21-30 MPH Over Limit                                                       $70                       $10       $100           $35     N      0              0
                                                          31+ MPH Over Limit                                                       $100                       $10       $100           $35     N      0              0
                                                                                                                                                                    See Miles
                                                                                                                                                                      Over
61-8-303(2) [1]        V5143N     3      Speeding On HWY 93 - Exceed Night Limit Of 65 MPH             MISD                                                         Schedule                                                        61-8-725
                                                         1-10 MPH Over Limit                                                        $20                       $10       $100           $35     N      0              0
                                                        11-20 MPH Over Limit                                                        $40                       $10       $100           $35     N      0              0
                                                        21-30 MPH Over Limit                                                        $70                       $10       $100           $35     N      0              0
                                                         31+ MPH Over Limit                                                        $100                       $10       $100           $35     N      0              0
                                                                                                                                                                    See Miles
                                                                                                                                                                      Over
61-8-303(2) [2]        V5143D     3      Speeding On HWY 93 - Exceed Day Limit Of 65 MPH               MISD                                                         Schedule                                                        61-8-725
                                                         1-10 MPH Over Limit                                                        $20                       $10       $100           $35     N      0              0
                                                        11-20 MPH Over Limit                                                        $40                       $10       $100           $35     N      0              0
                                                        21-30 MPH Over Limit                                                        $70                       $10       $100           $35     N      0              0
                                                         31+ MPH Over Limit                                                        $100                       $10       $100           $35     N      0              0
                                                                                                                                                                                                                                    61-8-104
61-8-303(3) [1]        V5140      2      Basic Rule - Reasonable And Prudent - 1st Offense             MISD                         $85                       $10       $100            $0     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-303(3) [2]        V5140      2      Basic Rule - Reasonable And Prudent - 2nd Offense             MISD                        $125                       $25       $200            $0     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-303(3) [3]        V5140      2      Basic Rule - Reasonable And Prudent - 3rd Offense             MISD                        $250                       $50       $500            $0     N      0              0              61-8-711(2)
                                         Speeding - Exceed Restricted Speed Limit Established By
61-8-303(4) [1]        V5138      3      Department Under 61-8-309                                     MISD                                                                                    N                                    61-8-725
                                         Speeding - Exceed Restricted Speed Limit Established By
61-8-303(4) [2]        V5139      3      Local Authority Under 61-8-310                                MISD                                                                                    N                                    61-8-725


61-8-308 [1]           V5130      5      Holding a Speed Contest Without A Written Permit              MISD                        $185                       $50       $500           $35     N      0              6 Mo           61-8-717


61-8-308 [2]           V5132      5      Aiding or Abetting in Speed Contest on Highway                MISD                        $185                       $50       $500           $35     N      0              6 Mo           61-8-717


61-8-308 [3]           V5133      5      Holding A Speed Contest Which Is Not Patrolled                MISD                        $185                       $50       $500           $35     N      0              6 Mo           61-8-717




                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 51
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min         Max                     Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine        Fine      Surcharges   Appear       Min Jail       Max Jail    Penalty Section
                                                                                                                                                                      See Miles
                                        Speeding - Exceed Restricted/Special Zone Speed Limit                                                                           Over                                                          61-8-104
61-8-309(1)            V5150     3      Established By Department                                        MISD                                                         Schedule                                                        61-8-711(2)
                                                           5-10 MPH Over Limit                                                        $55                       $10       $100           $35     N      0              0
                                                          11-15 MPH Over Limit                                                        $65                       $10       $100           $35     N      0              0
                                                          16-20 MPH Over Limit                                                        $85                       $10       $100           $35     N      0              0
                                                          21-25 MPH Over Limit                                                        $95                       $10       $100           $35     N      0              0
                                                          26-30 MPH Over Limit                                                       $105                       $10       $100           $35     N      0              0
                                                     31+ MPH Over Limit (See Judge)                                                  $135                       $10       $100           $35     N      0              0
                                                                                                                                                                      See Miles
                                        Speed - Exceed Restricted Speed Limit Established Local                                                                         Over                                                          61-8-104
61-8-310(1)            V5160     3      Authority                                                        MISD                                                         Schedule                                                        61-8-711(2)
                                                          5-10 MPH Over Limit                                                         $55                       $10       $100           $35     N      0              0
                                                         11-15 MPH Over Limit                                                         $65                       $10       $100           $35     N      0              0
                                                         16-20 MPH Over Limit                                                         $85                       $10       $100           $35     N      0              0
                                                         21-25 MPH Over Limit                                                         $95                       $10       $100           $35     N      0              0
                                                         26-30 MPH Over Limit                                                        $105                       $10       $100           $35     N      0              0
                                                    31+ MPH Over Limit (See Judge)                                                   $135                       $10       $100           $35     N      0              0
                                                                                                                                                                      See Miles
                                                                                                                                                                        Over                                                          61-8-104
61-8-310(1)(d)         V5160     3      Violating Speed Limit Near School Or Senior Citizen Center       MISD                                                         Schedule                                                        61-8-711(2)
                                                           5-10 MPH Over Limit                                                        $75                       $20       $200           $35     N      0              0
                                                          11-15 MPH Over Limit                                                        $95                       $20       $200           $35     N      0              0
                                                          16-20 MPH Over Limit                                                       $135                       $20       $200           $35     N      0              0
                                                          21-25 MPH Over Limit                                                       $155                       $20       $200           $35     N      0              0
                                                          26-30 MPH Over Limit                                                       $175                       $20       $200           $35     N      0              0
                                                     31+ MPH Over Limit (See Judge)                                                  $235                       $20       $200           $35     N      0              0
                                                                                                                                                                                                                                      61-8-104
61-8-311(1)            V5170     2      Obstruct Traffic, Under Minimum Speed                            MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                      61-8-104
61-8-311(2)            V5171     2      Obstruct Traffic (Slow Vehicle Fail To Pull Over)                MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                      See Miles
                                                                                                                                                                        Over                                                          61-8-104
61-8-312(1)(a)         V5183     3      Speeding - Exceeding 65 MPH Truck Speed on Interstate            MISD                                                         Schedule                                                        61-8-711(2)
                                                          5-10 MPH Over Limit                                                         $55                       $10       $100           $35     N      0              0
                                                         11-15 MPH Over Limit                                                         $65                       $10       $100           $35     N      0              0
                                                         16-20 MPH Over Limit                                                         $85                       $10       $100           $35     N      0              0
                                                         21-25 MPH Over Limit                                                         $95                       $10       $100           $35     N      0              0
                                                         26-30 MPH Over Limit                                                        $105                       $10       $100           $35     N      0              0
                                                    31+ MPH Over Limit (See Judge)                                                   $135                       $10       $100           $35     N      0              0




                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 52
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min         Max                     Must
CFR's - Pages 98-106   Code     Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine        Fine      Surcharges   Appear       Min Jail       Max Jail    Penalty Section
                                                                                                                                                                     See Miles
                                         Speeding - Truck Non-Interstate Exceed Daytime 60 MPH                                                                         Over                                                          61-8-104
61-8-312(1)(b) [1]     V5180D     3      Limit                                                          MISD                                                         Schedule                                                        61-8-711(2)
                                                            5-10 MPH Over Limit                                                      $55                       $10       $100           $35     N      0              0
                                                           11-15 MPH Over Limit                                                      $65                       $10       $100           $35     N      0              0
                                                           16-20 MPH Over Limit                                                      $85                       $10       $100           $35     N      0              0
                                                           21-25 MPH Over Limit                                                      $95                       $10       $100           $35     N      0              0
                                                           26-30 MPH Over Limit                                                     $105                       $10       $100           $35     N      0              0
                                                      31+ MPH Over Limit (See Judge)                                                $135                       $10       $100           $35     N      0              0
                                                                                                                                                                     See Miles
                                         Speeding - Truck Non-Interstate Exceed Nighttime 55 MPH                                                                       Over                                                          61-8-104
61-8-312(1)(b) [2]     V5180N     3      Limit                                                          MISD                                                         Schedule                                                        61-8-711(2)
                                                            5-10 MPH Over Limit                                                      $55                       $10       $100           $35     N      0              0
                                                           11-15 MPH Over Limit                                                      $65                       $10       $100           $35     N      0              0
                                                           16-20 MPH Over Limit                                                      $85                       $10       $100           $35     N      0              0
                                                           21-25 MPH Over Limit                                                      $95                       $10       $100           $35     N      0              0
                                                           26-30 MPH Over Limit                                                     $105                       $10       $100           $35     N      0              0
                                                      31+ MPH Over Limit (See Judge)                                                $135                       $10       $100           $35     N      0              0
                                                                                                                                                                                                                                     61-8-104
61-8-312(2)            V5184      3      Speeding - Exceeding 55 MPH Triple Unit Truck Speed            MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                     61-8-104
61-8-312(3) [1]        V5181      3      Speeding - Motor-Driven Cycle Night Speed                      MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                     61-8-104
61-8-312(3) [2]        V5185      2      Motor-Driven Cycle Over 35 MPH Without Headlights              MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                         Speeding - Exceeding Posted Speed Over Elevated                                                                                                                                             61-8-104
61-8-313(2)            V5190      3      Structure                                                      MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                     See Miles                                                       61-8-104
                                                                                                                                                                       Over                                                          61-8-711(2)
61-8-314(2) [1]        V5195      3      Violation In a Construction Zone                               MISD                                                         Schedule                                                        61-8-314(5)(a)
                                                              5-10 MPH Over Limit                                                    $75                       $20       $200           $35     N      0              0
                                                             11-15 MPH Over Limit                                                    $95                       $20       $200           $35     N      0              0
                                                             16-20 MPH Over Limit                                                   $135                       $20       $200           $35     N      0              0
                                                             21-25 MPH Over Limit                                                   $155                       $20       $200           $35     N      0              0
                                                             26-30 MPH Over Limit                                                   $175                       $20       $200           $35     N      0              0
                                                        31+ MPH Over Limit (See Judge)                                              $235                       $20       $200           $35     N      0              0




                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 53
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min         Max                     Must
CFR's - Pages 98-106   Code    Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine        Fine      Surcharges   Appear       Min Jail       Max Jail    Penalty Section
                                                                                                                                                                    See Miles                                                       61-8-104
                                                                                                                                                                      Over                                                          61-8-711(2)
61-8-314(2) [2]        V5196     3      Violation In a Work Zone                                       MISD                                                         Schedule                                                        61-8-314(5)(a)
                                                             5-10 MPH Over Limit                                                    $75                       $20       $200           $35     N      0              0
                                                            11-15 MPH Over Limit                                                    $95                       $20       $200           $35     N      0              0
                                                            16-20 MPH Over Limit                                                   $135                       $20       $200           $35     N      0              0
                                                            21-25 MPH Over Limit                                                   $155                       $20       $200           $35     N      0              0
                                                            26-30 MPH Over Limit                                                   $175                       $20       $200           $35     N      0              0
                                                       31+ MPH Over Limit (See Judge)                                              $235                       $20       $200           $35     N      0              0
61-8-316(1)            V5198     5      Fleeing From Or Eluding Peace Officer                          MISD                     $1,035                        $0      $2,000           $35     N      0              1 Yr           61-8-316(2)(a)
                                        Fleeing From Or Eluding Peace Officer While Operating MV
61-8-316(2)(b)         V5199     5      And Causing Bodily Injury Or Death                       FELONY                     NO BOND                           $0 $10,000              $80+     Y      0              10 Yrs         61-8-316(2)(b)
                                        Fail To Yield ROW For Hwy Maintenance Vehicle Flashing                                                                                                                                      61-8-104
61-8-317               V5201     2      Lights                                                         MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                        Operator Of MV Interfering With Person Lawfully Riding                                                                                                                                      61-8-104
61-8-320(1)            V5283     2      Bicycle                                                        MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                        Fail To Yield ROW To Bicycle Within Designated Bicycle                                                                                                                                      61-8-104
61-8-320(2)            V5284     2      Lane                                                           MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-321(1)            V5200     2      Fail To Drive To Right Of Roadway Except When Passing          MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)


                                        Creation Of An Immediate Hazard When Vehicle Operated                                                                                                                                       61-8-104
61-8-321(2)            V5205     2      Left Of Center Fails To Yield To Other Vehicle                 MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-321(3)            V5206     2      Fail To Drive To The Right/Slow Traffic                        MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-322               V5210     2      Fail To Give Approaching Vehicle Half Of Roadway               MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-323(1)            V5220     2      Improper Passing - Crowding Overtaken Vehicle                  MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-323(2) [1]        V5221     2      Fail To Yield To Overtaking Vehicle                            MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-323(2) [2]        V5222     2      Increasing Speed When Being Overtaken                          MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-324(2)            V5230     2      Overtaking Vehicle On Right - Improper Passing                 MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-325(1)            V5240     2      Improper Passing - Highway Ahead Obstructed                    MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-104
61-8-325(2)(a)         V5250     2      Improper Pass - Approach Crest Of Grade (Hill) Or Curve        MISD                         $85                       $10       $100           $35     N      0              0              61-8-711(2)
                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 54
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                                                                                                                                                                                                                  61-8-104
61-8-325(2)(b)         V5251     2      Improper Passing - Approaching Intersection                      MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Improper Pass - Approach Within 100 Feet Bridge Etc.                                                                                                                                      61-8-104
61-8-325(2)(c)         V5252     2      View Obstructed                                                  MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-326(1)            V5260     2      Improper Passing - In No-Passing Zone                            MISD                         $85                       $50    $500          $35     N      0              6 Mo           61-8-724
                                                                                                                                                                                                                                  61-8-104
61-8-327(2)            V5271     2      Travel Wrong Direction - One Way Street Or Highway               MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                  61-8-104
61-8-327(3)            V5270     2      Pass To Left Of Rotary Traffic Island                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                  61-8-104
61-8-328(1)            V5280     2      Change Lanes When Unsafe To Do So                                MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                  61-8-104
61-8-328(2)            V5281     2      Improper Use Of Center Lane Of Three-Lane Roadway                MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Obey Traffic Control Device Designating Specific                                                                                                                                  61-8-104
61-8-328(3)            V5282     2      Lane                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Unsafe Left Turn Across Lane Marked With Two Yellow                                                                                                                                       61-8-104
61-8-328(4)            V5285     2      Lines                                                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Obey Traffic Control Device Prohibiting Lane                                                                                                                                      61-8-104
61-8-328(5)            V5286     2      Change                                                           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Driving A Motor Vehicle In a Signed And Delineated Bicycle                                                                                                                                61-8-104
61-8-328(6)            V5287     2      Lane                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                  61-8-104
61-8-329(1)            V5290     2      Following Too Closely - Reasonable And Prudent                   MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Following Too Close - Insuff Space Between Veh Or                                                                                                                                         61-8-104
61-8-329(2)            V5291     2      Combo, Including Caravan (Not Funeral Procession)                MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                  61-8-104
61-8-330 [1]           V5300     2      Drive On Other Than Right-Hand Roadway Of Divided Hwy            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                  61-8-104
61-8-330 [2]           V5301     2      Drive Over/Etc Divided Space Or Barrier Of Divided Hwy           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-331(1)            V5310     2      Illegal Entrance Or Exit To Restricted Access Highway            MISD                         $85                       $5     $100          $35     N      0              0              61-8-720
                                        Drive Across Central Dividing Section Of Controlled Access
61-8-331(2)            V5311     2      Hwy                                                              MISD                         $85                       $5     $100          $35     N      0              0              61-8-720
61-8-332(1)            V5320     2      Violate Limitations Put On Restricted Access Hwy                 MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-333(1)(a) [1]     V5330     2      Making Right Turn From Improper Lane                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-333(1)(a) [2]     V5331     2      Improper Approach When Making Right Turn                         MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-333(1)(b) [1]     V5332     2      Making Left Turn From Improper Lane                              MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 55
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                       (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                  Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                               Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

61-8-333(1)(b) [2]     V5333     2      Improper Approach When Making Left Turn                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-333(1)(c)         V5335     2      Improper Left Turn On To One-Way Roadway                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-333(2) [1]        V5334     2      Bicyclist Disobey Signs/Markers Indicating To Turn                  MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-333(2) [2]        V5336     2      Improper Turn While Operating Bicycle                               MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-333(3)            V5337     2      Disobey Local Turn Signs And Markers                                MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Special Left Turn Lane Indicated - Left Turn From Any
61-8-333(4)(a)         V5338     2      Other Lane                                                          MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Special Left Turn Lane Indicated - Operating In Lane
61-8-333(4)(b)         V5339     2      Except When Making Left Turn Or Auth U-Turn                         MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-334(1)            V5340     2      Improper Turn - Interfering With Other Traffic                      MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Improper Turn - Crest Of Grade Or On Curve - Approaching
61-8-334(2)            V5341     2      Traffic Within 500 Feet                                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-335               V5350     2      Improper Starting - Fail To Start Vehicle In Safety                 MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-336(1) [1]        V5360     2      Improper Turn - Not In Required Position                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-336(1) [2]        V5361     2      Turning When Unsafe To Do So                                        MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Turn Vehicle From a Direct Course Or Move Vehicle Right
61-8-336(1) [3]        V5365     2      Or Left Without Giving Appropriate Signal                           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Signal Intention To Turn Within 100 Feet/ Turn
61-8-336(2)            V5362     2      (Business/Residential/Urban Area)                                   MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Signal Intention To Turn Within 300 Feet/Turn
61-8-336(3)            V5364     2      (Rural)                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-336(4)            V5363     2      Stopping Or Slowing Without Giving Appropriate Signal               MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Have Vehicle Equipped With Signal Lamps When
61-8-337(2)            V5370     2      Required                                                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-338               V5371     2      Improper Method Of Hand/Arm Signals - Include Bike                  MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-339(1)            V5380     2      ROW Violation - Fail To Yield To Vehicle On Right                   MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        ROW Violation - Fail/Yield To Approaching Traffic
61-8-340 [1]           V5390     2      (Immediate Hazard) When Making Left Turn                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        ROW Violation - Fail/Approach Driver To Yield To Vehicle
61-8-340 [2]           V5391     2      Making Left Turn                                                    MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        ROW Violation - Fail To Yield To Vehicle On Through
61-8-341 [1]           V5400     2      Highway                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        ROW Violation - Fail To Yield To Vehicle Entering Or
61-8-341 [2]           V5401     2      Crossing Hwy                                                        MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)

                                                                                                  ~See Statute for 2nd or Subsequent Offense~
                                                                                                   SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                         $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                       Page 56
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                         MCA Description                         Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section


61-8-342               V5420     2      ROW Violation - Fail To Obey Requirements Of Yield Sign        MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        ROW Violation - Fail/Yield When Enter Hwy From Private
61-8-343 [1]           V5410     2      Road Or Driveway                                               MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        ROW Violation - No Yield When Enter Hwy From Public
61-8-343 [2]           V5411     2      Approach                                                       MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-344(4)            V5610     2      Stop Sign Violation                                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Stop Violation - Emerging From Alley, Private Road,
61-8-345               V5620     2      Building Or Driveway                                           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        ROW Violation - Fail To Yield To Authorized Emergency
61-8-346(1)            V5430     2      Vehicle/Police Vehicle                                         MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Operate Emergency Vehicle/Police Vehicle Without Due
61-8-346(2)            V5431     2      Regard To Safety Of Others                                     MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Slow/Use Caution/Move Away From a Stationary
61-8-346(3)            V5432     2      Emergency Vehicle/Police Vehicle                               MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


                                        Fail To Reduce Speed By 20 MPH Below Posted Limit (50
61-8-346(4)            V5433     3      MPH+) Driving In Lane Next To Emerg/Police Veh                 MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Disobey Signals Indicating Approach Of RR Train Or Other
61-8-347(1)            V5570     2      On-Track Equipment                                             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-347(2)            V5571     2      Driving Through Barrier Or Gate At RR Crossing                 MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-348               V5580     2      Fail To Stop At RR Crossing When Stop Sign Erected             MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Stop At RR Cross (No Stop Sign) Where View
61-8-348(2)            V5581     2      Impaired-Train/Other On-Track Equip Approaching                MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-349(1) [1]        V5590     2      Fail/Stop at RR Cross When Carrying Passenger For Hire         MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Stop and Open Door At RR Crossing When Driving
61-8-349(1) [2]        V5591     2      School Bus                                                     MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-349(1) [3]        V5592     2      Fail To Stop At RR Crossing When Carrying Explosives           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Stop At RR Crossing When Carrying Flammable
61-8-349(1) [4]        V5593     2      Liquid                                                         MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-350(1)            V5600     2      Violation In Moving Heavy Equipment Across RR Crossing         MISD                        $135                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail/Stop School Bus Stopped (Load Or Unload School
61-8-351(1)            V5630     2      Child)                                                         MISD                        $135                       $0     $500          $35     N      0              0              61-8-351(8)



                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 57
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                          Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Fail To Slow For School Bus Preparing To Stop For School
61-8-351(2)            V5631     2      Child                                                          MISD                        $135                       $10    $100          $35     N      0              0              61-8-711(2)
                                        School Bus Fail To Activate Amber Lights Or Red Lights
61-8-351(3)            V5633     2      Before Stopping                                                MISD                        $135                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-351(5)            V5634     2      School Bus Signs Not Covered In Non-School Function            MISD                        $135                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-352               V5640     2      Unlawful Use Flashing Lights On School Bus (Amber/Red)         MISD                        $135                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-353(1) [1]        V5650            Parking On Road When Practical To Park Off Road                MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Stop/Stand/Park Vehicle Less Than 500 Feet Visibility To
61-8-353(1) [2]        V5651            Drivers                                                        MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-354(1)            V5660            Parking In Prohibited Spaces                                   MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-354(3)            V5663     2      Person Unlawfully Moving Vehicle Into Prohibited Area          MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Park Within 18 Inches Of Right Hand Curb Or
61-8-355 [1]           V5661            Shoulder Of Roadway                                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Stop Or Park Within 18 Inches Of Curb On One
61-8-355 [2]           V5662            Way Road                                                       MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-356(1)            V5670            Leaving Vehicle On Highway Right-Of-Way Over 48 Hours          MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-357 [1]           V5680            Permit Unattended Motor Vehicle Engine To Run                  MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-357 [2]           V5681            Leave Unattended Motor Vehicle Without Setting Brake           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Parking Unattended Motor Vehicle On Grade Without
61-8-357 [3]           V5682            Wheels Turned To Curb                                          MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-358               V5690     2      Interfering With Traffic While Backing                         MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-359(1) [1]        V5700     2      More Than One On One-Seated MC/Quad                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-359(1) [2]        V5701     2      MC/Quad Passenger Not Seated On Firmly Attached Seat           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Carry Passenger On MC/Quad Which Interferes With Driver
61-8-359(2)            V5702     2      Operation Or View                                              MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Carry Package, Etc., Which Interferes With Operation Of
61-8-359(3)            V5703     2      MC/Quad                                                        MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-359(4)            V5704     2      Riding MC/Quad (Side Saddle)                                   MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


                                        Operate MC/Quad On Public Highway Or Street Without
61-8-359(5)            V5705     2      Lights On At All Times Except When Permitted                   MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 58
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                         MCA Description                          Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

61-8-359(6)            V5706     2      Operating More Than Two MC Abreast In Traffic Lane              MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-359(7)            V5713     2      Deprive MC/Quad Of Full Use Of Traffic Lane                     MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)


61-8-359(8)            V5707     2      Fail To Comply With Duties Applicable To MC Operator            MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
                                        Operate Vehicle With More Than Three People In The
61-8-360(1) [1]        V5714     2      Front Seat                                                      MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
                                        Operate Vehicle With People In Front Seat That Obstruct
61-8-360(1) [2]        V5710     2      Driver View/Control Over Driving Mechanism                      MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
                                        Passenger Interfering With Driver's View Or Control Over
61-8-360(2)            V5711     2      Vehicle                                                         MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)


61-8-361 [1]           V5720     2      Fail To Keep Vehicle Under Control On Mountain Highway          MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
                                        Fail To Drive To Right Side Of Road In Canyons, Defiles,
61-8-361 [2]           V5721     2      Mountain                                                        MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-362               V5730     2      Allowing Vehicle To Coast Downgrade                             MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-363 [1]           V5740     2      Following Fire Apparatus/Closer Than 500 Feet                   MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
                                        Driving Into/Parking/Stopping Within 500 Feet Of Fire
61-8-363 [2]           V5741     2      Apparatus                                                       MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-364               V5750     2      Crossing Fire Hose                                              MISD                        $135                       $10    $100           $35     N      0              0              61-8-711(2)
                                        Throw Or Deposit Upon A Highway Refuse Or Injurious
61-8-365(1)            V5760            Substance                                                       MISD                        $285                       $0     $250           $35     N      0              0              61-8-365(4)
                                        Drops, Permits, Or Fails To Remove, Destructive Or
61-8-365(2)            V5763            Injurious Material Upon A Highway                               MISD                        $285                       $0     $250           $35     N      0              0              61-8-365(4)
                                        Fail To Remove Glass Or Injurious Substance Dropped
61-8-365(3)            V5761            Upon The Highway From Damaged Vehicle                           MISD                        $185                       $0     $250           $35     N      0              0              61-8-365(4)
61-8-365(5)            V5762            Putting Containers Of Urine/Feces On a Highway                  MISD                        $285                       $0    $1,000          $35     N      0              0              61-8-365(5)
                                        Riding Or Allowing Person To Ride On Fender Or Running
61-8-366               V5770     2      Board                                                           MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-367               V5780     2      Riding/Allow Person To Ride In Trailer House In Tow             MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-368               V5790     2      Interfering With Traffic By Opening Vehicle Door                MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-369                                Shooting From/Across Road Or Highway ROW                        MISD                        $135                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-370               S5810     2      Fail To Secure Load                                             MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
                                        Operate Motor Vehicle Or Off-Highway Vehicle below High
61-8-371                                Water Mark                                                      MISD                         $85                       $10    $100           $35     N      0              0              61-8-711(2)
61-8-372 [1]           V0051            Throw Match/Cigarette/Flame On Roadway/RR                       MISD                        $535                       $0     $500           $35     N      0              0              61-8-372(3)

                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 59
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97     UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106    Code    Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                         Empty Ashtray W/Matches/Ashes/Cigarette Refuse Or
61-8-372 [2]                             Other Related Materials                                         MISD                        $535                        $0     $500           $35     N      0              0              61-8-372(3)
61-8-375                V5791     2      Unlawful Operation Of Motorized Nonstandard Vehicle             MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
                                         Oper Electric Personal Assistive Mobility Device Where
61-8-376                V5792            Prohibited By Official Traffic Control Device                   MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-380(1)             V5822     2      Fail To Give Right Of Way To a Funeral Procession               MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-381(1)             V5823     2      Improper Equipment For Funeral Procession                       MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
                                         Improper Use Of Amber Light-Use Only For Funeral
61-8-381(2)             V5826     2      Procession                                                      MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-382                V5824     2      Improper Operation Of a Vehicle In Procession                   MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-383                V5825     2      Interference With a Funeral Procession                          MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
                                                                                                                                                                                                                                    61-8-714(1)
                                                                                                                                                                                                                                    61-8-442
                                                                                                                                                                                                                                    61-8-732
61-8-401(1)(a) [1st]    V5110    10      Driving Under The Influence Of Alcohol - 1st Offense            MISD                        $685                       $300   $1,000          $85     Y      24 Hrs         6 Mo           61-8-734
                                                                                                                                                                                                                                    61-8-714(2)
                                                                                                                                                                                                                                    61-8-442
                                                                                                                                                                                                                                    61-8-732
61-8-401(1)(a) [2nd]    V5110    10      Driving Under The Influence Of Alcohol - 2nd Offense            MISD                        $785                       $600   $1,000          $85     Y      7 Days         6 Mo           61-8-734
                                                                                                                                                                                                                                    61-8-714(3)
                                                                                                                                                                                                                                    61-8-442
                                                                                                                                                                                                                                    61-8-732
61-8-401(1)(a) [3rd]    V5110    10      Driving Under The Influence Of Alcohol - 3rd Offense            MISD                     $1,085                    $1,000     $5,000          $85     Y      30 days        1 Yr           61-8-734
                                                                                                                                                                                                                                    61-8-731
                                                                                                                                                                                                                                    61-8-442
                                         Driving Under The Influence Of Alcohol - 4th Or                                                                                                                                            61-8-732
61-8-401(1)(a) [4th+]   V5110    10      Subsequent Offense                                            FELONY                 NO BOND                       $1,000 $10,000            $80+     Y      0              5 Yrs          61-8-734
                                                                                                                                                                                                                                    61-8-714(1)
                                                                                                                                                                                                                                    61-8-442
                                         Driving Under The Influence Of Any Drug (Narcotic, Etc.) -                                                                                                                                 61-8-732
61-8-401(1)(b) [1st]    V5111    10      1st Offense                                                     MISD                        $685                       $300   $1,000          $85     Y      24 Hrs         6 Mo           61-8-734
                                                                                                                                                                                                                                    61-8-714(2)
                                                                                                                                                                                                                                    61-8-442
                                         Driving Under The Influence Of Any Drug (Narcotic, Etc.) -                                                                                                                                 61-8-732
61-8-401(1)(b) [2nd]    V5111    10      2nd Offense                                                     MISD                        $785                       $600   $1,000          $85     Y      7 Days         6 Mo           61-8-734
                                                                                                                                                                                                                                    61-8-714(3)
                                                                                                                                                                                                                                    61-8-442
                                         Driving Under The Influence Of Any Drug (Narcotic, Etc.) -                                                                                                                                 61-8-732
61-8-401(1)(b) [3rd]    V5111    10      3rd Offense                                                     MISD                     $1,085                    $1,000     $5,000          $85     Y      30 Days        1 Yr           61-8-734


                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 60
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97     UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106    Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                                                                                                                                                                                                                  61-8-731
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under the Influence of Any Drug (Narcotic, Etc.) -                                                                                                                               61-8-732
61-8-401(1)(b) [4th+]   V5111    10      4th or Subsequent Offense                                      FELONY                 NO BOND                       $1,000 $10,000            $80+     Y      0              5 Yrs       61-8-734
                                                                                                                                                                                                                                  61-8-714(1)
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under The Influence Of Non-Narcotic Drugs - 1st                                                                                                                                  61-8-732
61-8-401(1)(c) [1st]    V5113    10      Offense                                                          MISD                        $685                       $300   $1,000          $85     Y      24 Hrs         6 Mo        61-8-734
                                                                                                                                                                                                                                  61-8-714(2)
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under The Influence Of Non-Narcotic Drugs - 2nd                                                                                                                                  61-8-732
61-8-401(1)(c) [2nd]    V5113    10      Offense                                                          MISD                        $785                       $600   $1,000          $85     Y      7 Days         6 Mo        61-8-734
                                                                                                                                                                                                                                  61-8-714(3)
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under The Influence Of Non-Narcotic Drugs - 3rd                                                                                                                                  61-8-732
61-8-401(1)(c) [3rd]    V5113    10      Offense                                                          MISD                     $1,085                    $1,000     $5,000          $85     Y      30 Days        1 Yr        61-8-734
                                                                                                                                                                                                                                  61-8-731
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under the Influence of Non-Narcotic Drugs - 4th                                                                                                                                  61-8-732
61-8-401(1)(c) [4th+]   V5113    10      Offense                                                        FELONY                 NO BOND                       $1,000 $10,000            $80+     Y      0              5 Yrs       61-8-734
                                                                                                                                                                                                                                  61-8-714(1)
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under The Influence Of Alcohol And Drugs - 1st                                                                                                                                   61-8-732
61-8-401(1)(d) [1st]    V5114    10      Offense                                                          MISD                        $685                       $300   $1,000          $85     Y      24 Hrs         6 Mo        61-8-734
                                                                                                                                                                                                                                  61-8-714(2)
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under The Influence Of Alcohol And Drugs - 2nd                                                                                                                                   61-8-732
61-8-401(1)(d) [2nd]    V5114    10      Offense                                                          MISD                        $785                       $600   $1,000          $85     Y      7 Days         6 Mo        61-8-734
                                                                                                                                                                                                                                  61-8-714(3)
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under The Influence Of Alcohol And Drugs - 3rd                                                                                                                                   61-8-732
61-8-401(1)(d) [3rd]    V5114    10      Offense                                                          MISD                     $1,085                    $1,000     $5,000          $85     Y      30 Days        1 Yr        61-8-734
                                                                                                                                                                                                                                  61-8-731
                                                                                                                                                                                                                                  61-8-442
                                         Driving Under The Influence Of Alcohol And Drugs - 4th Or                                                                                                                                61-8-732
61-8-401(1)(d) [4th+]   V5114    10      Subsequent Offense                                             FELONY                 NO BOND                       $1,000 $10,000            $80+     Y      0              5 Yrs       61-8-734
                                                                                                                                                                                                                                  61-8-722(1)
                                                                                                                                                                                                                                  61-8-442
                                         Operating With Alcohol Concentration Of 0.08% BAC Or                                                                                                                                     61-8-732
61-8-406(1)(a) [1st]    V5112    10      Greater - 1st Offense                                            MISD                        $685                       $300   $1,000          $85     Y      0              10 days     61-8-734




                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 61
                                                                    MONTANA SUPREME COURT BOND SCHEDULE
                                                                                APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97       UVC                                                                                            Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106      Code    Points                       MCA Description                          Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                                                                                                                                                                                                                    61-8-722(2)
                                                                                                                                                                                                                                    61-8-442
                                           Operating With Alcohol Concentration Of 0.08% BAC Or                                                                                                                                     61-8-732
61-8-406(1)(a) [2nd]      V5112    10      Greater - 2nd Offense                                         MISD                        $785                       $600   $1,000          $85     Y      5 Days         30 Days        61-8-734
                                                                                                                                                                                                                                    61-8-722(3)
                                                                                                                                                                                                                                    61-8-442
                                           Operating With Alcohol Concentration Of 0.08% BAC Or                                                                                                                                     61-8-732
61-8-406(1)(a) [3rd]      V5112    10      Greater - 3rd Offense                                         MISD                     $1,085                    $1,000     $5,000          $85     Y      10 Days        6 Mo           61-8-734
                                                                                                                                                                                                                                    61-8-731
                                                                                                                                                                                                                                    61-8-442
                                           Operating With Alcohol Concentration Of 0.08% BAC Or                                                                                                                                     61-8-732
61-8-406(1)(a) [4th]      V5112    10      Greater - 4th Offense                                       FELONY                 NO BOND                       $1,000 $10,000            $80+     Y      0              5 Yrs          61-8-734
                                                                                                                                                                                                                                    61-8-722(1)
                                                                                                                                                                                                                                    61-8-442
                                           Operating With Alcohol Concentration Of 0.04% BAC                                                                                                                                        61-8-732
61-8-406(1)(b) [1st]      V5115     2      Commercial - 1st Offense                                      MISD                        $685                       $300   $1,000          $85     Y      0              10 days        61-8-734
                                                                                                                                                                                                                                    61-8-722(2)
                                                                                                                                                                                                                                    61-8-442
                                           Operating With Alcohol Concentration Of 0.04% BAC                                                                                                                                        61-8-732
61-8-406(1)(b) [2nd]      V5115    10      Commercial - 2nd Offense                                      MISD                        $785                       $600   $1,000          $85     Y      5 Days         30 Days        61-8-734
                                                                                                                                                                                                                                    61-8-722(3)
                                                                                                                                                                                                                                    61-8-442
                                           Operating With Alcohol Concentration Of 0.04% BAC                                                                                                                                        61-8-732
61-8-406(1)(b) [3rd]      V5115    10      Commercial - 3rd Offense                                      MISD                     $1,085                    $1,000     $5,000          $85     Y      10 Days        6 Mo           61-8-734
                                           Operating With Alcohol Concentration Of 0.02% BAC Under
61-8-410(1) [1st]         V0017     2      21 Years Of Age - 1st Offense                                 MISD                        $160                       $100    $500           $35     N      0              0              61-8-410(2)
                                           Operating With Alcohol Concentration Of 0.02% BAC Under
61-8-410(1) [2nd < 18]    V0017     2      21 Years Of Age - 2nd Offense (Under 18)                      MISD                        $260                       $200    $500           $35     N      0              0              61-8-410(3)
                                           Operating With Alcohol Concentration Of 0.02% BAC Under
61-8-410(1) [2nd > 18]    V0017     2      21 Years Of Age - 2nd Offense (Over 18)                       MISD                        $260                       $200    $500           $35     N      0              10 Days        61-8-410(3)
                                           Operating With Alcohol Concentration Of 0.02% BAC Under
61-8-410(1) [3rd+ < 18]   V0017     2      21 Years Of Age - 3rd+ (Under 18)                             MISD                        $360                       $300    $500           $35     Y      0              0              61-8-410(4)
                                           Operating With Alcohol Concentration Of 0.02% BAC Under
61-8-410(1) [3rd+ > 18]   V0017     2      21 Years Of Age - 3rd+ (Over 18)                              MISD                        $360                       $300    $500           $35     Y      24 Hrs         60 Days        61-8-410(4)


61-8-422 [1]              V5117            Transfer/Sell/Encumber Vehicle That Is To Be Seized         FELONY                 NO BOND                            $0 $20,000           $80+     Y      0              2 Yrs          61-8-422


61-8-422 [2]              V5118            Transfer Sale or Encumbrance Of Vehicle                     FELONY                 NO BOND                            $0 $20,000           $80+     Y      0              2 Yrs          61-8-422
61-8-440(1)               V1130     2      Operating Vehicle Without Interlock                           MISD                        $235                        $0     $500           $35     N      0              6 Mo           61-8-440(4)
61-8-440(2)               V1132     2      Assist Person Restricted To Interlock                         MISD                        $235                        $0     $500           $35     N      0              6 Mo           61-8-440(4)
                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 62
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

61-8-440(3)            V1131     2      Circumvent The Operation Of An Interlock Device                   MISD                        $235                       $0     $500          $35     N      0              6 Mo           61-8-440(4)
                                        Unlawful Possession Of Open Alcoholic Beverage
61-8-460               V0022            Container In Motor Vehicle On Highway                             MISD                                                   $0     $100                  N      0              0              61-8-460(3)
61-8-501               V5440            Disobey Traffic Control Signal By Pedestrian                      MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-502(1) [1]        V5450     2      Right-of-Way Violation - Fail To Yield To Pedestrian              MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Pedestrian Fail To Yield To Close Traffic (Impossible To
61-8-502(1) [2]        V5451            Yield) When In Crosswalk                                          MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-502(2)            V5452     2      Pass Vehicle Stopped At Crosswalk                                 MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Right-Of-Way Violation - Fail To Yield To School Children
61-8-502(3)            V5453     2      Or School Crossing Guard                                          MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-503(1)            V5460            Pedestrian Fail To Yield To All Traffic - Not Crosswalk           MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Jaywalking - Pedestrian Crossing Between Intersections
61-8-503(3)            V5461            W/Traffic Control Signals                                         MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fails To Use Due Care When Ped/Bicyclist/ Child/Impaired
61-8-504               V5470     2      Person Observed Upon Roadway                                      MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-505               V5462            Pedestrian Fail To Use Right Half Of Crosswalk                    MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


61-8-506(1)            V5480            Walking Upon/Along Roadway When Sidewalk Available                MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Walk As Far As Practicable From Edge Of Roadway
61-8-506(2)            V5481            When No Sidewalk Available                                        MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-507(1)            V5490            Hitchhiking Or Soliciting From Roadway                            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)


                                        Stand On Street/Highway To Solicit
61-8-507(2)            V5491            Employment/Business/Contribution Without Authorization            MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Intoxicated Pedestrian Walking Or Standing On Roadway
61-8-508               V5500            Or Shoulder                                                       MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Driver Crossing Sidewalk Fails To Yield Right-Of-Way To
61-8-509               V5501            Pedestrian                                                        MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Pedestrian Failing To Yield To Authorized Emergency
61-8-515               V5502            Vehicle With Lights and Siren                                     MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Fail To Yield To Blind Pedestrian (White Cane Or Guide
61-8-516               V5503     2      Dog) On Way Of State Open To Public                               MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Pedestrian Crossing RR Grade - Gate Closed Or Being
61-8-517               V5504            Opened Or Closed                                                  MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
61-8-602               V5510            Bicyclist Disobey Traffic Regulations As Required                 MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)



                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 63
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Bicyclist Not Riding On a Permanent And Regular Attached
61-8-603               V5520            Seat                                                            MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-604               V5530            Hold Onto Vehicle While Riding Bicycle/Sled/ Etc.               MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-605               V5531            Fail To Operate Bicycles In Proper Manner                       MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-605(2)            V5540            Fail To Ride Bicycle To Right Of Roadway                        MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-605(4)            V5541            Riding More Than One Bicycle Abreast On Roadway                 MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-606               V5550            Fail To Have 1 Hand On Handlebars Of Bicycle                    MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-607(1)            V5560            Fail To Have Proper Lights On Bicycle In Use At Night           MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
                                        Bicycle In Use At Night - Not Equipped With Proper
61-8-607(2)            V5559            Reflectors Front , Rear And Pedals                              MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
                                        Bicycle In Use At Night - Not Equipped With Retroflective
61-8-607(3)            V5565            Sidewalls or Spoke Mounted Reflectors                           MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-607(5)            V5561            Defective Or No Brakes On Bicycle                               MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-608(1) [1]        V5562            Bicyclist Fail To Yield Right-Of-Way To Pedestrian              MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
                                        Bicyclist Fail To Give Audible Signal When Overtaking and
61-8-608(1) [2]        V5563            Passing a Pedestrian                                            MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-608(2)            V5564            Disobedience To Bicycle Traffic Control Device                  MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-609               V5566            Bicycle Racing                                                  MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-713               V5041     2      Maliciously Damage/Interfere With Traffic Device                MISD                        $285                       $250    $250           $35     N      0              60 Days        61-8-713


61-8-713(1)            V5040            Deface/Damage/Remove Highway Sign/Signal/Marker                 MISD                        $285                       $250    $250           $35     N      0              60 Days        61-8-713
61-8-713(2)            V5100            Alter/Deface/Remove Traffic Control Device - RR Sign            MISD                        $285                       $250    $250           $35     N      0              60 Days        61-8-713
                                        Operate CMV While Subject To Out-Of-Service Order
61-8-812(1) [1]        V5101     6      Issued Under State/Federal Authority - 1st Offense              MISD                        $535                       $25     $500           $35     N      0              0              61-8-812(2)
                                        Operate CMV While Subject To Out-Of-Service Order
61-8-812(1) [2]        V5101     6      Issued Under State/Fed Authority-2nd Or Subsequent              MISD                     $1,035                        $25    $1,000          $35     N      0              0              61-8-812(2)
                                        Operate CMV Transport Plcrdable HazMat-Subject To Out-
61-8-812(1) [3]        V5102     6      Of-Svc Ordr Issued Under St/Fed Auth                            MISD                        $535                       $25     $500           $35     N      0              0              61-8-812(2)
                                        Operate CMV Used To Transport 15+ Passengers-Subject
61-8-812(1) [4]        V5103     6      To Out-Of-Svc Ordr Issd Under St/Fed Auth                       MISD                     $1,035                        $25    $1,000          $35     N      0              0              61-8-812(2)
                                        Operate Tow Truck Without Cargo/Garage Keepers
61-8-906(1)            V6001            Insurance                                                       MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-906(1)(a)         V6000            Operate Tow Truck Without Liability Insurance                   MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)
61-8-906(3)            V6015            Operate Tow Truck Without Access To Storage                     MISD                         $85                       $10     $100           $35     N      0              0              61-8-711(2)


                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 64
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                       (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                  Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                         MCA Description                              Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

61-8-907               V6010            Operate Tow Truck W/O Annual Safety Inspection                      MISD                         $85                       $10    $100          $35     N      0              0              61-8-711(2)
                                        Obedience To Peace Officers, Highway Patrol Officers, And
61-9-105               V7003     0      Public Safety Officers                                              MISD                        $135                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Obey Traffic Laws Applicable To Persons Driving
61-9-107               V7002     0      Animal Drawn Vehicles                                               MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operate a Vehicle In Unsafe Conditions W/O Proper
61-9-109(1) [1]        V7000     2      Lights/Equip                                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-109(1) [2]        V7001     2      Owner Allow Unsafe Vehicle To Be Driven On Highway                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Maintain Lamps and Equipment In Proper Working
61-9-109(5)            V7006     2      Order                                                               MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-201               V7010     2      Fail To Have Lamps Lighted When Required                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have 2 Headlamps Properly Operating On Motor
61-9-203(1)            V7020     2      Vehicle                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-203(2) [1]        V7021     2      Fail To Have Proper Headlamps On Motorcycle                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operating Motorcycle With Modulating Headlight After
61-9-203(2) [2]        V7023     2      Sunset                                                              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-203(3)            V7022     2      Improper Mounting Of Headlamps (22 To 54 Inches)                    MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operating Vehicle With Obscured/Tinted Headlights After
61-9-203(4)            V7026     2      Sunset                                                              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Vehicle Equipped With 1 or 2 Tail Lamps as
61-9-204(1) [1]        V7030     2      Required                                                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-204(1) [2]        V7031     2      Defective Tail Lamps - Insufficient Visibility                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Meet Height Requirements For Tail Lamp (15 To 72
61-9-204(2)            V7032     2      Inches)                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Vehicle Equipped With White License Plate
61-9-204(3) [1]        V7033     2      Lamp Legible For 50 Feet                                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-204(3) [2]        V7034     2      Fail/Have Tail Lamps Wired To Illuminate With Headlamps             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operating MC Registered As Collector's Item W/O Tail
61-9-204(4)            V7035     2      Lamp During Darkness                                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-204(5)            V7037     2      Operating Vehicle With Obscured/Tinted Rear Lights                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Vehicle Equipped With Two Red Reflectors
61-9-205(1) [1]        V7040     2      On Rear When Required                                               MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have MC/Quad Or Motor Driven Cycle Equipped
61-9-205(1) [2]        V7043     2      With At Least One Red Reflector On Rear                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511

                                                                                                  ~See Statute for 2nd or Subsequent Offense~
                                                                                                   SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                         $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                       Page 65
                                                                    MONTANA SUPREME COURT BOND SCHEDULE
                                                                                APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                          MCA Description                        Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

61-9-205(2) [1]        V7041     2      Improper Mounting Of Reflectors (15 To 60 Inches)              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-205(2) [2]        V7042     2      Insufficient Visibility Of Reflectors                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-206(1) [1]        V7050            Sell New Motor Vehicle Not Equipped With Stop Lamp(s)          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-206(1) [2]        V7051     2      Operating Vehicle Not Equipped With Stop Lamp                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-206(2) [1]        V7052     2      Insufficient Visibility Of Stop Lamps                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-206(2) [2]        V7170     2      Improper Color Of Stop Lamps - Red Required                    MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-206(3)            V7053     2      Stop Light Projecting Glaring Light                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-208(1)            V7060     2      Fail To Have Bus/Truck Properly Equipped With Reflectors       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Bus Or Truck Over 80" Wide Equipped With
61-9-208(2)(a)         V7061     2      Clearance Lamps (Front)                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Bus/Truck Over 80" Wide Equipped With
61-9-208(2)(b)         V7077     2      Clearance Lamps (Rear)                                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Bus Or Truck Over 80" Wide Properly
61-9-208(2)(c)         V7062     2      Equipped With Side Marker Lamps                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Bus Or Truck Over 80" Wide Properly
61-9-208(2)(d)         V7082     2      Equipped With Reflectors                                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-208(3)            V7056     2      Fail To Have Two Front Clearance Lamps On Truck Tractor        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Two Front Clearance Lamps On Trailer Or
61-9-208(4)(a)         V7058     2      Semi-Trailer (Over 3000 lb GVW)                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Side Marker Lamps On Trailer Or Semi-Trailer
61-9-208(4)(b)         V7059     2      (Over 3000 lb GVW)                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Reflectors On Trailer Or Semi-Trailer (Over
61-9-208(4)(c)         V7069     2      3000 lb GVW)                                                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Clearance Lamps/Reflectors On Trailer (Over
61-9-208(4)(d)         V7083     2      3000 lb GVW)                                                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Side marker Lamp and Clearance Lamp Pole
61-9-208(5)(a)         V7073     2      Trailer (Over 3000 lb GVW)                                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-208(5)(b)         V7074     2      Fail To Have Reflectors On Pole Trailer Over 3000 lb GVW       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


                                        Fail To Have Safety Chain When Required On Trailer/Semi-
61-9-208(6)(a)         V7068     2      Trailer/Pole Trailer - 3000 lb GVW Or Less                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Two Rear Reflectors On Trailer/Semi-
61-9-208(6)(b) [1]     V7075     2      Trailer/Pole Trailer - 3000 lb GVW Or Less                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 66
                                                                    MONTANA SUPREME COURT BOND SCHEDULE
                                                                                APRIL 2010
                                                                                                                       (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                  Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                         MCA Description                              Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Fail To Have Stop lamps On Trailer/Semi-Trailer/Pole
61-9-208(6)(b) [2]     V7076     2      Trailer - 3000 lb GVW Or Less                                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Color - Front Clearance/Marker Lamp Or Reflector
61-9-209(1)            V7070     2      (Amber)                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Color - Rear Clearance/Side Marker Lamp Or
61-9-209(2)            V7071     2      Reflector (Red)                                                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Color, Reflectors / Stoplights / Lighting Devices
61-9-209(3)            V7072     2      On Rear (Red)                                                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-209(3)(a)         V7084     2      Improper Color Of Signal Device On Rear Of Vehicle                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-209(3)(b)         V7078     2      Improper Color License Plate Light (White)                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-209(3)(c)         V7079     2      Improper Color Backup Light (White)                                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-210(1)            V7080     2      Improper Mount Of Reflectors (24"-60") Bus/Truck/Trailer            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Mount Of Clearance Lamps Bus/Truck/Trailer
61-9-210(4)            V7081     2      (Width and Height)                                                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-211(1)            V7090     2      Insufficient Visibility - Reflectors Bus/Truck/Trailer              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-211(2)            V7091     2      Insufficient Visibility - Clearance Lamps Bus/Truck/Trailer         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-211(3)            V7092     2      Insufficient Visibility - Side Marker Lamps Bus/Truck/Trailer       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-212               V7100     2      Insufficient Lamps On Combination Of Vehicles                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Display Red Lamp Or Flag On Projecting Load
61-9-213(1)            V7110     2      (Four Feet and Over) - Night                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Display Red Flag (12 Inches Square) On Projecting
61-9-213(2)            V7111     2      Load (Four Feet and Over) - Day                                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Lamps Lighted On Parked Or Disabled
61-9-214(2)            V7120     2      Vehicle                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-214(3)            V7121            Fail To Dim Lights On Parked Vehicle                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


                                        Fail To Have Farm Tractor / Farm Equipment Equipped
61-9-215(1) [1]        V7130            With Headlight - Night - No Electrical System                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


                                        Fail To Have Farm Tractor / Farm Equipment Equipped
61-9-215(1) [2]        V7131            With Rear Lamp - Night - No Electrical System                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Comb Farm Tractor/Implement Equip
61-9-215(2)(a)         V7135            Equipped With White Light - Night - No Elect System                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


                                                                                                  ~See Statute for 2nd or Subsequent Offense~
                                                                                                   SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                         $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                       Page 67
                                                                    MONTANA SUPREME COURT BOND SCHEDULE
                                                                                APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                         MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section


                                        Fail To Have Comb Farm Tractor/Implement Equip
61-9-215(2)(b)         V7136            Equipped With Rear Lamp Refl - Night- No Elect System             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Farm Tractor/Implement/Self Propel Unit
61-9-215(3) [1]        V7137            Equipped With Headlamps - Night - Elect System                    MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Farm Tractor/Implement/Self Propel Unit
61-9-215(3) [2]        V7139            Equip W/Rear Lamps & Refl - Night - Elect System                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Farm Tractor Element of Combination
61-9-215(4)(a)         V7138            Equipped With Headlamps - Night                                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Towed Implement Of Husbandry - No Red Lamps Indicating
61-9-215(4)(b)         V7132     2      Projections - Night - Electrical System                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Implement of Husbandry/Combination - No Lamps
61-9-215(4)(c)         V7134     2      Indicating Projections                                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Other Vehicles/Equipment Equipped With
61-9-216               V7140     2      Proper Lighting During Hours Of Darkness                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-217(1)            V7150     2      Illegal Use Of Spotlights, Etc.                                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Mounting (Not Over 30 Inches) Or Adjustment -
61-9-217(2) [1]        V7151     2      Fog Lamps                                                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-217(2) [2]        V7155     2      Fog Lamps Used As Headlights                                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Using Driving Lamps As Headlamps Or With Low Beam
61-9-217(3) [1]        V7154     2      Headlamps                                                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Mounting (16 To 42 Inches) - Auxiliary Driving
61-9-217(3) [2]        V7153     2      Lamps                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


                                        Imp Use Of Off Road Lamps (Over 42 Inches High) - Lamps
61-9-217(4)            V7156     2      Lighted While Vehicle Parked/Oper on Highway                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-218(1) [1]        V7174     2      Insufficient Visibility - Signal Lamps                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-218(1) [2]        V7173     2      Improperly Mounted Signal Lamps                                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-218(1) [3]        V7176     2      Improper Color Signal Lamp                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-218(2)            V7172     2      Defective Signal Lamps                                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-218(4)            V7175     2      Stop Or Signal Lamp Projecting Glaring Light                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Motor Vehicle Equipped With More Than Two Side Or
61-9-219(1) [1]        V7180     2      Fender Lamps                                                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-219(1) [2]        V7181     2      Improper Color (Amber Or White) - Cowl Or Fender Lamps            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Motor Vehicle Equipped With More Than One Running
61-9-219(2) [1]        V7182     2      Board Lamp Each Side                                              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 68
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section


61-9-219(2) [2]        V7183     2      Improper Color (Amber Or White) - Running Board Lamps            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-219(3) [1]        V7184     2      Vehicle Equipped With More Than Two Back Up Lamps                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Back Up Lamps Illuminated When Vehicle In Forward
61-9-219(3) [2]        V7185     2      Motion                                                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-219(4)            V7186     2      Improper Use of Four-Way Emergency Signal Lamps                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-220(1)            V7188     2      Improper Distribution Of Light - High Beam                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-220(2)            V7189     2      Improper Distribution Of Light - Low Beam                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-220(3)            V7190     2      Fail To Have High Beam Indicator When Required                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Inadequate Lights - Reveal Person / Vehicle At Safe
61-9-221               V7004     2      Distance                                                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-221(1)            V7200     2      Fail To Dim Within 1000 Feet Of Oncoming Traffic                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail/Dim Within 500 Feet When Approach Vehicle From
61-9-221(2)            V7201     2      Rear                                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Comply With Single Beam Road/Lighting
61-9-222               V7202     2      Requirements - Veh Manufactured Before July 1, 1956              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-223(1)            V7210     2      Defective Lights - Motor Driven Cycle                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Multi Beam Headlamps Fail To Meet Requirement - Motor
61-9-223(2)            V7211     2      Driven Cycle                                                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Aiming Of Single Beam Lamp - Motor Driven
61-9-223(3)            V7212     2      Cycle                                                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


                                        Fail To Have 2 Lighted Headlamps During Hrs Of Dark
61-9-225(1)            V7219     2      (Motorcycle, Quad, Motor Driven Cycle Excluded)                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Exceeding Number Of Driving Lamps and Headlamps
61-9-225(2)            V7220     2      Lighted When On Highway (Four Permitted)                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-226(1)            V7230     2      Improperly Adjusted Supplementary Light                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Displaying Unauthorized Red Light Visible From In Front Of
61-9-226(2)            V7231     2      The Center Of The Vehicle                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operating With Prohibited Flashing / Blinking / Sequential /
61-9-226(3)            V7232     2      Rotating / Pulsating Lights                                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-226(4) [1]        V7235     2      Unauthorized License Plate Decorative Lighting                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Color Or Use Of Undercarriage Decorative
61-9-226(4) [2]        V7238     2      Lighting                                                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511



                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 69
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Violating Use Of Red Blinker Or Revolving Light For Private
61-9-227(1)            V7240     2      Vehicle                                                         MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Not Having Required ID Card On Private Vehicle With Red
61-9-227(2)            V7241     2      Light                                                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-228               V7250     2      Improper Lighting On Snow Removal Equipment                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-301               V7260     2      Fail To Have Vehicle/Trailer Equipped With Brakes               MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Inadequate Or Defective Service Brakes (Special Mobile
61-9-302               V7261     2      Equipment Excluded)                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-303               V7262     2      Inadequate Or Defective Parking Brake                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-304               V7259     2      Brakes Required On All Wheels - Exceptions                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have/Defective Auto Breakaway Brakes - Trlr Over
61-9-305               V7263     2      3000 lb GVW Mfg After January 1, 1966                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-306               V7275     2      Tractor Brakes Protected                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Trailer Supply Air Reservoir Safeguard
61-9-307               V7264     2      Against Backflow                                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Tow Vehicle W/Air Brakes Not Equipped W/2 Means Apply
61-9-308(1)            V7265     2      Emergency Brakes                                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Tow Vehicle W/Vac Brake - Not Equipped With 2nd Control
61-9-308(2)            V7266     2      Device                                                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Vehicle Not Equipped W/Single Control To Operate All
61-9-309               V7267     2      Brakes                                                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Insufficient Or Inadequate Reservoir For Air Brakes - Bus /
61-9-310(1)            V7268     2      Truck / Truck Tractor                                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        3-Axle Truck With Insufficient Reserve Or Vacuum
61-9-310(2)            V7272     2      Reservoir                                                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Motor Vehicle / Trailer - Air Or Vacuum Reservoir With No
61-9-310(3)            V7273     2      Check Valve                                                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-311               V7269     2      Vehicle Not Equipped With Air Brake Warning Device              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-312               V7274     2      Performance Ability Of Brakes                                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-313(1) [1]        V7270     2      Fail To Maintain Brakes In Good Working Order                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-313(1) [2]        V7271     2      Fail/Adjust Brakes W/Respect To Wheel On Opposite Side          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Distribute/Have For Sale/Offer For Sale Or Sell Non-
61-9-314(4)            V7276     0      Compliant Hydraulic Brake Fluid                                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-315(1)            V7280     2      Defective Brakes - Motor Driven Cycle                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 70
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        CMV With Engine Compression Brake Not Equipped With
61-9-321(1)            V7281     2      Muffler In Good Working Condition                              MISD                         $85                       $10    $500          $35     N      0              0              61-9-521
61-9-401(1) [1]        V7290     2      Defective Horn - Warning Device                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-401(1) [2]        V7291     2      Fail To Sound Horn To Ensure Safe Operation                    MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-401(1) [3]        V7292     2      Unnecessary Use of Horn or Warning Device                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Unauthorized Vehicle Using/Equipped with Siren, Bell Or
61-9-401(2)            V7293     2      Whistle                                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-401(3)            V7295     2      Improper Use Of Theft Alarm When Vehicle Is In Motion          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Use Of Siren, Whistle, Or Bell On Authorized
61-9-401(4)            V7294     2      Emergency Vehicle                                              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-402(1)            V7160     2      Fail To Have Police Vehicle Equipped With Siren                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail/Equip Auth Emergency Vehicle With Siren And
61-9-402(2)(a)         V7165     2      Flashing / Rotating Red Light                                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail/Equip Auth Emergency Vehicle With Red Signal Lamps
61-9-402(2)(b)         V7166     2      Alternating (Front and Rear)                                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Both Two Red / Two Amber Warning Lights
61-9-402(3) [1]        V7161     2      On School Bus (Front and Rear)                                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-402(3) [2]        V7162     2      Defective Signal / Warning Lamps On School Bus                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Emergency Service Vehicle With
61-9-402(4)            V7164     2      Alternating/Rotating/Flashing Amber Lights                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Yield ROW/Stop/Proceed W/Caution Past
                                        Emergency Signal Equipment - Reasonable & Proper
61-9-402(5)            V7163     2      Speed                                                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-402(7)            V7167     2      Display Unauthorized Blue Light, Lense Or Globe                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-402(8)            V7168     2      Display Unauthorized Green Light, Lense Or Globe               MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-402(9)            V7169     2      Display Unauthorized Flashing Headlamps/Backup Lamps           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Mufflers Defective Or Improper - Noise / Smoke, Use Of
61-9-403(1)            V7300     2      Cutout / Bypass                                                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail/Prevent Escape Of Excessive Fumes/Smoke From
61-9-403(2)            V7301     2      Motor Vehicle                                                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-404 [1]           V7310     2      Fail To Have Rear View Mirror                                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-404 [2]           V7311     2      Defective Rear View Mirror - See 200 Feet To Rear              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-405(1) [1]        V7312     2      Fail To Have Motor Vehicle Equipped With Windshield            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511

                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 71
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Fail to Wear Protective Eyewear - Operate Motor Vehicle
61-9-405(1) [2]        V7313     2      With No Windshield                                               MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operate Motor Vehicle With Obstructed Windshield / Side
61-9-405(2)(a)         V7314     2      Windows, Etc.                                                    MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operate Motor Vehicle With Defective Or Shattered
61-9-405(2)(b)         V7317     2      Windshield                                                       MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-405(3) [1]        V7321     2      Defective Windshield Wipers                                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-405(3) [2]        V7322     2      Fail To Have Windshield Wipers                                   MISD                         $85                       $10    $100          $35     N      0                             61-9-511


                                        Windshield Sunscreening Not Clear/Transparent Below                                                                                                                                       61-9-429
61-9-405(4)(a)         V7320     2      AS1; Improper Color (Red/Amber/Yellow) Above AS1                 MISD                         $85                       $0     $500          $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                  61-9-429
61-9-405(4)(b)         V7323     2      Front Side Window Tinting - Allows Less Than 24% Light           MISD                         $85                       $0     $500          $35     N      0              6 Mo           46-18-212
                                        Rear/Rear Side Window Tinting - Allows Less Than 14%                                                                                                                                      61-9-429
61-9-405(4)(c)         V7324     2      Light                                                            MISD                         $85                       $0     $500          $35     N      0              6 Mo           46-18-212
61-9-406(1)            V7330     2      Operating With Defective Solid Rubber Tires                      MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operating Or Moving a Vehicle On Highway With Metal
61-9-406(2)            V7331     2      Tires                                                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-406(3) [1]        V7332     2      Operate Vehicle W/Tires Having Illegal Studs, Etc.               MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operate Vehicle After 5/31 And Before 10/1 W/Stud Tires
61-9-406(3) [2]        V7333     2      (Exception School Bus)                                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                                                                                                                                                                                                                  61-9-520
61-9-406(5)            V7334     2      Operate Vehicle Without Traction Devices When Required                                        $25                       $0      $25           $0     N      0              0              No SC
                                        Fail To Have Veh Equipped With Mud Flaps / Fenders /
61-9-407(1)            V7340     2      Splash Aprons As Required                                        MISD                         $60                       $10     $25          $35     N      0              0              61-9-515
                                        Defective Or Improper Mud Flaps / Fenders / Splash
61-9-407(2)            V7341     2      Aprons                                                           MISD                         $60                       $10     $25          $35     N      0              0              61-9-515


61-9-409               V7359            Seatbelts Required In Vehicles Manufactured after 1964           MISD                         $85                       $0     $100          $35            0              0              61-9-516
61-9-409(1)            V7360     2      No Seat Belt Front Left/Right Side - Built 1/1/65-1/1/68         MISD                         $85                       $0     $100          $35     N      0              0              61-9-516
                                        No Seatbelts In Vehicle Manufactured 1968 Or Newer
61-9-409(2)            V7365     2      (Each Designated Seating Position)                               MISD                         $85                       $0     $100          $35     N      0              0              61-9-516
61-9-409(3) [1]        V7367     2      Fail To Keep Seat Belts In Working Order                         MISD                         $85                       $0     $100          $35     N      0              0              61-9-516
                                        Operate Motor Vehicle With Defective Or Removed Seat
61-9-409(3) [2]        V7370     2      Belts                                                            MISD                         $85                       $0     $100          $35     N      0              0              61-9-516
                                        Fail To Have Emergency Warning Devices In Vehicle (
61-9-411(1)            V7380     2      Bus/Truck Tractor/1 Ton Or Greater Motor Truck)                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 72
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Operate Vehicle Transporting Explosives / Flammables
61-9-411(2) [1]        V7381     2      W/O Elect Signal Or Reflectors                                    MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Possess Flame Device In Vehicle Carrying Explosives
61-9-411(2) [2]        V7382     2      /Flammable Liquid                                                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Display Warning Devices - Disabled Vehicle
61-9-412               V7390     2      (Passenger Bus / Truck / Trailer / Etc.                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-413(2)            V7400     2      Improper Markings - Vehicle Carrying Explosives                   MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Carry 2 Fire Extinguishers - Vehicle Carrying
61-9-413(3)            V7401     2      Explosives                                                        MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Not Equipped With Chains, Cables, Straps, Webbing To
61-9-414(1)            V7055     2      Meet Working Load Limits - Log Trucks                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Carry 3 Wrappers As Standard Equipment - Log
61-9-414(2)(a)         V7065     2      Trucks                                                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-414(2)(b)         V7066     2      Fail To Have Wrapper Secured By Binder                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-414(2)(b)(iii)    V7054     2      Fail To Secure Leverage Handle Of Binder                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511


61-9-414(2)(c)         V7064     2      Fail To Have At Least Two Wrappers On Loaded Log Truck            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Both Ends Of Short Logs Secured By
61-9-414(2)(d)         V7067     2      Wrapper                                                           MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Have Proper Emblem/Slow Moving Vehicle When
61-9-415(1)            V7141     2      Required                                                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Improper Mounting/Size/Color Of Emblem Denoting Slow
61-9-415(2)            V7142     2      Moving Vehicle                                                    MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Driver Of Slow-Moving Vehicle Fail/Pull Off Roadway As
61-9-415(3)            V7143     2      Required                                                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Slow Moving Vehicle Fail To Drive To Extreme Right On
61-9-415(4)            V7770     2      Four Lane Hwy                                                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-416(1)(a)         V7600     2      Fail To Carry Flares/Lanterns/Warning Lights                      MISD                         $85                       $0     $100          $35     N      0              0              61-9-517
                                        Display Warning Signs That Do Not Meet Specs - Tow
61-9-416(1)(b)         V7601     2      Truck                                                             MISD                         $85                       $0     $100          $35     N      0              0              61-9-517
61-9-416(1)(c)         V7605     2      Fail To Carry Fire Extinguisher - Tow Truck                       MISD                         $85                       $0     $100          $35     N      0              0              61-9-517
                                        Fail To Display, Secure And/Or Equip Tow Truck With
61-9-416(1)(d)         V7603     2      Proper Lights (Red Or Amber)                                      MISD                         $85                       $0     $100          $35     N      0              0              61-9-517
                                        Fail To Carry Broom And/Or Clean Debris From Road -
61-9-416(1)(e)         V7604     2      Tow Truck                                                         MISD                         $85                       $0     $100          $35     N      0              0              61-9-517
                                        Fail To Carry Shovel And/Or Spread Dirt On Oil/Grease -
61-9-416(1)(f)         V7606     2      Tow                                                               MISD                         $85                       $0     $100          $35     N      0              0              61-9-517
                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 73
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Fail To Carry Extension Cord For Towed Vehicle - Tow
61-9-416(1)(g) [1]     V7607     2      Truck                                                           MISD                         $85                       $0     $100          $35     N      0              0              61-9-517


61-9-416(1)(g) [2]     V7671     2      Fail To Display Stop/Turn/Tail Lights On Towed Vehicle          MISD                         $85                       $0     $100          $35     N      0              0              61-9-517
                                        Operating Or Passenger On MC/Quad Without Helmet
61-9-417(1)            V5708     2      Under 18 YOA                                                    MISD                         $40                       $5       $5          $35     N      0              0              61-9-518(1)
                                        Motorcycle Operator Allow Passenger Under 18 Without
61-9-417(2)            V5712     2      Headgear                                                        MISD                         $40                       $5       $5          $35     N      0              0              61-9-518(1)


61-9-418               V5709     2      Operating Without Noise Suppression Device On MC/Quad           MISD                         $85                       $10    $100          $35     N      0              0              61-9-518(2)
                                        Fail/Have Child Under 6 Years Old And Less Than 60 lbs.
61-9-420               V7361     2      Properly Restrained                                             MISD                         $85                       $0     $100          $35     N      0              0              61-9-423
                                        Operating MV Reg - 10,000 Lbs W/O Front Or Rear
61-9-430(1)            V7375     2      Bumper                                                          MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Use Signs, Flares, Reflectors, Lanterns, Flag
61-9-431               V7374     2      Persons As Required - Tow Truck                                 MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-431(1)            V7602     2      Fail To Place Warning Signs As Required - Tow Truck             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Fail To Place Red Flare/Lantern/Warning Light/Reflector
61-9-431(5)            V7610     2      (Hours of Darkness)                                             MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operating A Medium - Speed Electric Vehicle Without
61-9-432               V7611     2      Proper Lights And Equipment                                     MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
                                        Operating A Motor Vehicle With Exhaust System that Emits
61-9-435(1)            V7615     2      Noise In Excess Of 95 Decibels                                  MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-503(1)            V7500     2      Fail To Submit Vehicle To Inspection                            MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-503(2)            V7501     2      Fail To Comply With Written Notice Of Mech Defects              MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-9-503(3)            V7502     2      Moving Defective Vehicle Beyond Specified Limits                MISD                         $85                       $10    $100          $35     N      0              0              61-9-511
61-10-102(1)           S2070     0      Exceeding The 102" Width Limit                                  MISD                         $85                       $30    $100          $35     N      0              0              61-10-145
                                        Operate Dual Wheel Tractor 15' Wide And Over W/O Flag
61-10-102(2) [1]       S2069     2      Vehicle                                                         MISD                         $85                       $30    $100          $35     N      0              0              61-10-145
                                        Operating Implement Of Husbandry Over 100 Miles From
61-10-102(2) [2]       S2071     2      Base Without Special Permit                                     MISD                         $85                       $30    $100          $35     N      0              0              61-10-145
                                        Operating Over Width Implement Of Husbandry During
61-10-102(2) [3]       S2072     2      Hours Of Darkness                                               MISD                         $85                       $30    $100          $35     N      0              0              61-10-145


                                        Operate In Excess Of 100 Mls On County Road With Impl
61-10-102(2) [4]       S2073     2      Of Husbandry Exceeds 12'6" Width W/O Flag Veh                   MISD                         $85                       $30    $100          $35     N      0              0              61-10-145


                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 74
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Operate On Other Than County Road Impl Of Husbandry
61-10-102(2) [5]       S2074     2      Exceeds 12'6" Width W/O Flag Vehicle                            MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
61-10-102(2)(a)        S2083     2      Operating An Implement Of Husbandry Without Lights              MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
                                        Hay Mover Over 16'6" W/O Flag Vehicles Interstate
61-10-102(2)(b)        S2085     2      Highways                                                        MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
                                        Viol Of Day/Night Travel Restrict For Commercial Hay
61-10-102(2)(c)        S2087     2      Hauler                                                          MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
                                        Fail To Remove Flag Vehicle Signs When Vehicle Not
61-10-102(5)           S2150            Being Operated As Flag Vehicle                                  MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
61-10-103              S2075            Exceeding 14' Height Limit                                      MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
61-10-104(1) [1]       S2076            Exceeding 55' Maximum Single Truck Length                       MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
61-10-104(1) [2]       S2077            Exceeding 55' Maximum Bus Length                                MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
61-10-104(2)(a)        S2088            Exceeding The 53" Maximum Semi-Trailer Length                   MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
                                        Exceeding The 75' Maximum Length For Combinations Of
61-10-104(2)(c)        S2089            Vehicles                                                        MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
61-10-104(3) [1]       S2079     2      Tow More Than One Vehicle In Combination                        MISD                         $85                       $30    $100           $35     N      0              0              61-10-145


61-10-104(3) [2]       S2080     2      Drawing More Than Three Motor Vehicles By Saddlemount           MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
                                        Tow More Than One Trlr W/Veh Rated Less Than 2000#
61-10-104(4)           S2081            May Not Exceed Max Length Of 65'                                MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
                                        Exceeding The 15' Maximum Overhang Limit On Log
61-10-104(5) [1]       S2082            Trucks (Center Rear Axle To Log End)                            MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
                                        Exceed The 75' Overall Length Limit For Trucks/Truck
61-10-104(5) [2]       S2086            Tractors & One Pole Trlr/Semi-Trlr Hauling Logs                 MISD                         $85                       $30    $100           $35     N      0              0              61-10-145
61-10-107(1) [1]       S2093            Exceed 20,000 Lbs Single Axle Weight Limit                      MISD                         $35                       $30   $2,000          $35     N      0              0              61-10-145
61-10-107(1) [2]       S2094            Exceed 34,000 Lbs Tandem Axle Weight Limit                      MISD                         $35                       $30   $2,000          $35     N      0              0              61-10-145
                                        Exceeding The Max Gross Weight Allowed Any Group Of
61-10-107(1) [3]       S2095            Axles (Bridge Formula)                                          MISD                         $35                       $30   $2,000          $35     N      0              0              61-10-145
                                        Exceed 11,000 Lbs Single Axle Weight (Exclude Steering
61-10-107(2)(a) [1]    S2097            Axle)                                                           MISD                         $35                       $30   $2,000          $35     N      0              0              61-10-145
                                        Exceeding 500 Pounds Per Inch Tire Width On a Single
61-10-107(2)(a) [2]    S2098     2      Axle Equipped With Wide Based Tires                             MISD                         $35                       $30   $2,000          $35     N      0              0              61-10-145
                                        Operating Overweight/Dimension Vehicle Or Combination
61-10-109              S2096            On Hwy W/O Special Permit                                       MISD                         $35                       $30   $2,000          $35     N      0              0              61-10-145
                                        Exceed Maximum Size Of Haystack Mover (55' Length - 20'                                                                                                                                   61-10-145(4)
61-10-123(1)           S2119            Width)                                                          MISD                         $85                       $0     $500           $35     N      0              6 Mo           46-18-212

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 75
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                                                                                                                                                                                                                    61-10-145(4)
61-10-123(2)           S2120     2      Exceeding 75 Mile Limit (Haystack Movers)                        MISD                         $85                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-123(3) [1]       S2117     2      Fail To Have Two Pilot Cars (Haystack Movers)                    MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-123(3) [2]       S2118     2      Fail To Have Pilot Cars Properly Equipped                        MISD                         $85                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-123(4)           S2121     3      Exceeding 35 MPH Max Speed Limit For Haystack Movers             MISD                         $85                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-123(5)           S2122     2      Operating Haystack Mover During Hours Of Darkness                MISD                         $85                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-123(6)           S2123     2      Operating Haystack Mover On Interstate                           MISD                         $85                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-146(2)
61-10-124(1)           S2124     0      Operate Without Over-Dimensional (Size) Permit                   MISD                         $85                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-124(2) [1]       S2125     2      Fail To Obtain Special Triples Permit                            MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-124(2) [2]       S2068     0      Exceed 95 Feet Maximum Length Without Permit                     MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Operate Non-Divisible Oversized Load Up To 120' Without                                                                                                                                     61-10-145(4)
61-10-124(2)(f)(I)     S2084            Permit                                                           MISD                        $535                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Operate Triple Combination Outside The Two Mile Limit Off
61-10-124(4)(a)        S2078     2      The Interstate System                                            MISD                        $535                       $500   $1,000          $35     N      0              0              61-10-146(2)(b)
                                        Fail To Follow Conditions Of Triples Permit (See A.R.M.
61-10-124(4)(g) [1]    S2067     2      18.8.517)                                                        MISD                        $535                       $500   $1,000          $35     N      0              0              61-10-146(2)(b)
                                        Operating 6-12 MPH Over The 55 MPH Speed Limit For
61-10-124(4)(g) [2]    S2128     3      Triples (See A.R.M. 18.8.517)                                    MISD                        $535                       $500   $1,000          $35     N      0              0              61-10-146(2)(b)
                                        Operating In Excess Of 12 MPH Over The 55 MPH Speed
61-10-124(4)(g) [3]    S2090     3      Limit For Triples (See A.R.M. 18.8.517)                          MISD                        $535                       $500   $1,000          $35     N      0              0              61-10-146(2)(b)
                                        Operate With Lighter Trailer In Front Of Heavier Trailer
61-10-124(4)(g) [4]    S2091     2      ($5,000 Pounds Difference)                                       MISD                        $535                       $500   $1,000          $35     N      0              0              61-10-146(2)(b)
                                        Operate Veh In Excess Of Seasonal Wt. & Speed
61-10-128(2) [1st]     S2116     3      Restrictions Because Of Climatic Conditions - 1st Off.           MISD                         $85                       $10      $50           $35     Y      0              25 Days        61-10-147
                                        Operate Veh In Excess Of Seasonal Wt. & Speed
61-10-128(2) [2nd]     S2116     3      Restrictions Because Of Climatic Conditions - 2nd Off.           MISD                        $235                       $50     $200           $35     Y      0              100 Days       61-10-147
                                        Operate Veh In Excess Of Seasonal Wt. & Speed
61-10-128(2) [3rd]     S2116     3      Restrictions Because Of Climatic Conditions - 3rd Off.           MISD                        $535                       $200    $500           $35     Y      0              6 Mo           61-10-147
                                        Fail To Obey Direction To Be Weighed (See A.R.M.                                                                                                                                            61-10-145(4)
61-10-141(1) [1]       S2100     2      18.8.1301)                                                       MISD                        $235                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 76
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Fail To Unload Excessive Weight/Load When Directed To                                                                                                                                       61-10-145(4)
61-10-141(1) [2]       S2101     2      Do So                                                            MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Fail To Remove Unloaded Excess Commodities From                                                                                                                                             61-10-145(4)
61-10-141(2)           S2108     2      Highway Right-of-Way                                             MISD                        $145                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-142 [1]          S2113            Fail To Carry Special Permit In Vehicle To Which It Refers       MISD                         $85                        $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                    61-10-145(4)
61-10-142 [2]          S2114     2      Fail To Permit Officer To Inspect Special Permit                 MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Fail To Surrender Violated Special Permit To Officer When
61-10-143              S2115     2      Ordered                                                          MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Fail To Use/Extend Retractable Axle When Weight
61-10-145(2)           S2200     2      Exceeds Legal Max For Fixed Axles                                MISD                         $35                       $100    $100           $35     N      0              0              61-10-145(2)
                                        Misrepresenting Size Or Weight Of Load When Obtaining                                                                                                                                       61-10-146(1)
61-10-146(1) [1]       S2110            Special Permit                                                   MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Fail To Follow Conditions And Requirements Of Special                                                                                                                                       61-10-146(1)
61-10-146(1) [2]       S2111            Permit                                                           MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Operate a Vehicle, Combination Of, Load, Object, Or Other                                                                                                                                   61-10-146(1)
61-10-146(1) [3]       S2112            Thing With Size Or Weight W/O Spec Permit                        MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212
                                        Operating a Vehicle With Weight Greater Than The
61-10-146(2)(a)        S2109            Maximum Authorized                                               MISD                         $35                       $30    $2,000          $35     N      0              0              61-10-146
61-10-201              V3000            Failure To Pay GVW Fees                                          MISD                        $135                        $0     $300           $35     N      0              60 Days        61-10-232


61-10-206 [1]          V3070            Failure To Pay Special Fees On Certain Farm Vehicles             MISD                        $135                        $0     $300           $35     N      0              60 Days        61-10-232
                                        Improper Operation Of a Vehicle Under Special Farm
61-10-206 [2]          V3071            Vehicle Fees                                                     MISD                         $85                        $0     $300           $35     N      0              60 Days        61-10-232
                                        Fail To Display Proof Of Payment Of Current GVW Fees -                                                                                                                                      61-10-209(3)
61-10-209(1)           V3090            Ref ARM 18.8.429                                                 MISD                        $135                        $0     $300           $35     N      0              60 Days        61-10-232
                                                                                                                                                                                                                                    61-10-209(3)
61-10-209(2)           V3100            Operating Vehicle After Expiration Of License Fee Period         MISD                        $135                        $0     $300           $35     N      0              60 Days        61-10-232
61-10-211(1)           S3130            Fail To Obtain Trip Permit By Non-Resident                       MISD                         $85                        $0     $300           $35     N      0              60 Days        61-10-232
61-10-211(2)           S3131            Violating Mileage Payment Of Trip Permit                         MISD                         $85                        $0     $300           $35     N      0              60 Days        61-10-232
61-10-212(1)           S3140            Fail To Properly Display Trip Permit In Vehicle                  MISD                         $85                        $0     $300           $35     N      0              60 Days        61-10-232


61-10-212(2)           S3141            Operating In State In Excess Of Time Limit Of Trip Permit        MISD                         $85                        $0     $300           $35     N      0              60 Days        61-10-232
                                        Fail To Purchase Trip Permit Immediately Upon Arrival In
61-10-213 [1]          S3150            State                                                            MISD                         $85                        $0     $300           $35     N      0              60 Days        61-10-232


                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 77
                                                                      MONTANA SUPREME COURT BOND SCHEDULE
                                                                                  APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                         MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section


61-10-213 [2]          S3151            Violation Of Use Of Vehicle Exempted Under 15-6-201              MISD                         $85                       $0     $300           $35     N      0              60 Days        61-10-232
61-10-214(1)           V3170            Operating "Exempt" City Vehicle Beyond 15 Mile Limit             MISD                         $85                       $0     $300           $35     N      0              60 Days        61-10-232


61-10-214(2)           V3171            Violation/Use Of Exempt Vehicle Of Agricultural Worker           MISD                         $85                       $0     $300           $35     N      0              60 Days        61-10-232
                                        Operating Dealer Exempt Vehicle In Violation Of Exempt
61-10-214(3)           V3172            Authorized                                                       MISD                         $85                       $0     $300           $35     N      0              60 Days        61-10-232
                                        Violation Of a Gross Vehicle Weight Licensing Requirement
61-10-232              S3167            Under Title 61, Chapter 10, Part 2                               MISD                        $135                       $0     $300           $35     N      0              60 Days        61-10-232
61-10-233              S3168            Operate In Excess Of Gross Vehicle Weight License                MISD                        $135                       $0     $300           $35     N      0              60 Days        61-10-232
                                        Operate Vehicle Whose Gross Laden Weight Exceeds
61-10-233(1)           S3161            GVW Shown On Owner Certificate                                   MISD                         $85                       $0     $300           $35     N      0              60 Days        61-10-232
                                        Fail To Pay Additional GVW Fees Applicable To Cover
61-10-233(2)           S3164            Overload                                                         MISD                         $85                       $0     $300           $35     N      0              60 Days        61-10-232
61-11-213              V1203     6      Habitual Offender Operating Motor Vehicle                        MISD                     $1,035                        $0    $1,000          $35     Y      14 Days        1 Yr           61-11-213
61-13-103              V7363            Seatbelt Violation                                               MISD                                                   $20     $20                   N      0              0              61-13-104

Title 67
67-1-204                                Unlawful Flight In Aircraft                                      MISD                        $285                       $0     $500           $35     N      0              6 Mo           67-1-205
67-1-204(4)                             Operate Aircraft In A Careless Or Reckless Manner                MISD                        $285                       $0     $500           $35     N      0              6 Mo           67-1-205
67-1-204(5)                             Willful And Malicious Use Of Aircraft - Livestock                MISD                        $285                       $0     $500           $35     N      0              6 Mo           67-1-205


67-1-204(6)                             Unlawful Landing Of Aircraft On Private Lands Or Waters          MISD                        $285                       $0     $500           $35     N      0              6 Mo           67-1-205
                                        Operate/Attempt To Operate/Actual Control Of Aircraft
67-1-204(7)                             While Under The Influence Of Alcohol Or Drugs                    MISD                        $385                       $0     $500           $35     N      0              6 Mo           67-1-205
67-1-204(8)                             Fail To Report Violation Of 67-1-204(7)                          MISD                        $185                       $0     $500           $35     N      0              90 Days        67-1-105
67-1-211                                Alcohol Concentration Standards - Crewmember                     MISD                        $285                       $0     $500           $35     N      0              6 Mo           67-1-205
67-3-101                                Fail To Register                                                 MISD                        $185                       $0     $500           $35     N      0              90 Days        67-1-105
67-3-103(1)                             Fail To Carry Registration                                       MISD                        $185                       $0     $500           $35     N      0              90 Days        67-1-105
67-3-103(2)                             Fail To Exhibit/Produce Registration                             MISD                        $185                       $0     $500           $35     N      0              90 Days        67-1-105
67-3-105                                Refuse Inspection                                                MISD                        $185                       $0     $500           $35     N      0              90 Days        67-1-105
                                                                                                                                                                                                                                   67-3-202
67-3-201                                Fail To Register/License Aircraft                                MISD                        $285                       $0     $500           $35     N      0              6 Mo           46-18-212
67-3-211                                Aircrew Member W/O License, Certificate, Permit                  MISD                        $185                       $0     $500           $35     N      0              90 Days        67-1-105


                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 78
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        Fail To Acquire Permit (Structure W/I 2 Miles Of Public
67-5-203                                Airport Or Landing Field)                                       MISD                        $285                       $0     $500           $35     N      0              6 Mo           67-6-211

Title 69
69-11-108                               Prohibition On Confiscation Of Fuel                             MISD                         $85                       $50    $200           $35     N      0              0              69-11-108(3)


69-11-207                               Authorization For Free Transportation - Common Carrier          MISD                        $135                       $10    $300           $35     N      0              0              69-11-207
                                        Transport Passengers For Hire W/O Certificate Of Public
69-12-108 [1st]                         Convenience And Necessity - 1st Offense                         MISD                        $285                       $25    $500           $35     N      0              0              69-12-108(2)
                                        Transport Passengers For Hire W/O Certificate Of Public
69-12-108 [2nd]                         Convenience And Necessity - 2nd Offense                         MISD                        $535                       $25   $1,000          $35     N      0              0              69-12-108(2)
69-12-401              S4201            Unlawful Operation Of A Motor Carrier                           MISD                        $185                       $25    $500           $35     N      0              0              69-12-108(2)
69-12-403              S4202            Failure To Discontinue Service Upon Order                       MISD                         $85                       $25    $500           $35     N      0              0              69-12-108(2)
                                        Fail To Display On Sides Of Vehicle Name, Of Persons, Or
69-12-408(1)(a)        S3180            Corporation                                                     MISD                         $85                       $25    $500           $35     N      0              0              69-12-108(2)
                                        Inadequate Markings Of Motor Vehicle In Excess Of 10,000
69-12-408(1)(b) [1]    S3181            GVW                                                             MISD                         $85                       $25    $500           $35     N      0              0              69-12-108(2)
69-12-408(1)(b) [2]    S3182            Fail To Keep Markings Legible                                   MISD                         $85                       $25    $500           $35     N      0              0              69-12-108(2)
69-12-421                               Fail To Pay Motor Carrier Fees                                  MISD                         $85                       $25    $500           $35     N      0              0              69-12-108(2)
69-12-611              S4212            Fail To Carry Copy of Lease                                     MISD                        $135                       $25    $500           $35     N      0              0              69-12-108(2)


69-14-626                               Prohibition On Extended Obstruction Of Highway Crossings        MISD                        $135                       $25    $100           $35     N      0              0              69-14-626(2)
69-14-1204                              Stowing Away On Railroad Property                               MISD                        $285                       $0    $1,000          $35     N      0              6 Mo           69-14-1204(2)

Title 75
75-7-106                                Use Of Junked Motor Vehicles As Reinforcement                   MISD                        $385                       $0     $500           $35     Y      0              0              75-7-123(1)(a)
75-7-113                                Violation Of Emergency Notice Procedure                         MISD                        $385                       $0     $500           $35     N      0              0              75-7-123(1)(a)
                                        Littering - Dumping/Leaving Any Garbage/Dead
75-10-212(2)                            Animal/Refuse/Debris                                            MISD                        $135                       $0     $100           $35     N      0              30 Days        75-10-233
75-10-213                               Unlawful Disposition Of Dead Animals                            MISD                        $185                       $50    $500           $35     N      0              0              75-10-232(1)
                                        Dispose Of Solid Waste Or Operate Solid Waste
75-10-221                               Management System W/O A License                                 MISD                        $185                       $50    $500           $35     N      0              0              75-10-232(1)
75-10-406                               Fail To Obtain, Or Violates Hazardous Waste Permit              MISD                     $2,085                        $0    $5,000          $35     Y      0              6 Mo           75-10-418
                                        Transports Any Hazardous Waste To An Unpermitted
75-10-418(1)(a)                         Facility                                                      FELONY                 NO BOND                           $0 $25,000           $80+     Y      0              3 Yrs          75-10-418(2)


                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 79
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min      Max                   Must
CFR's - Pages 98-106   Code    Points                          MCA Description                           Degree       **Includes Surcharge    Bond           Fine     Fine    Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                        Treats, Stores, Or Disposes Hazardous Waste Without
75-10-418(1)(b)                         Permit                                                          FELONY                 NO BOND                           $0 $25,000         $80+     Y      0              3 Yrs       75-10-418(2)
                                        Omits Material Information Or Makes False Statement Or
75-10-418(1)(c)                         Statement/Representation                                        FELONY                 NO BOND                           $0 $25,000         $80+     Y      0              3 Yrs       75-10-418(2)


75-10-418(1)(d)                         Violate Used Oil Or Hazardous Waste Rule Or Regulation          FELONY                 NO BOND                           $0 $25,000         $80+     Y      0              3 Yrs       75-10-418(2)


75-10-418(1)(e)                         Transport Hazardous Waste Without A Manifest                    FELONY                 NO BOND                           $0 $25,000         $80+     Y      0              3 Yrs       75-10-418(2)
75-10-505                               Fail To Shield/Remove Junk Vehicles                               MISD                        $135                       $0    $250          $35     N      0              30 Days     75-10-542(1)
                                        Fail To Obtain License - Motor Vehicle Wrecking
75-10-511                               Facility/Graveyard                                                MISD                        $135                       $0    $250          $35     N      0              30 Days     75-10-542(1)
75-10-512                               Fail To Maintain Records - Wrecking Facility                      MISD                        $135                       $0    $250          $35     N      0              30 Days     75-10-542(1)
75-10-933                               Fail To Obtain License - Megalandfill                             MISD                        $135                       $0    $250          $35     N      0              30 Days     75-10-542(1)
                                                                                                                                                                                                                               75-15-134
75-15-111                               Outdoor Advertising Prohibited In Proximity To Highway            MISD                        $135                       $0    $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                               75-15-134
75-15-112                               Unlawful Advertising                                              MISD                        $135                       $0    $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                               75-15-134
75-15-113                               Nonconforming Standards For Permitted Advertising                 MISD                        $135                       $0    $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                               75-15-134
75-15-122                               Fail To Obtain Permit                                             MISD                        $135                       $0    $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                               75-15-134
75-15-131                               Fail To Allow Inspection                                          MISD                        $135                       $0    $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                               75-15-134
75-15-211                               Fail To Obtain License - Junkyard                                 MISD                        $135                       $0    $500          $35     N      0              6 Mo        46-18-212

Title 76
76-13-113                               Destruction Of Signs                                              MISD                        $285                       $0    $500          $35     N      0              6 Mo        76-13-112
76-13-121                               Fail To Obtain Permit For Burning                                 MISD                        $285                       $0    $500          $35     N      0              6 Mo        76-13-112
76-13-123                               Failure To Extinguish Campfire                                    MISD                        $285                       $0    $500          $35     N      0              6 Mo        76-13-112
                                        Throw/Place Any Lighted/Glowing Substance In/Near
76-13-124              V0010            Forest                                                            MISD                        $285                       $0    $500          $35     N      0              6 Mo        76-13-112
76-13-125                               Spark Arresters Required                                          MISD                        $285                       $0    $500          $35     N      0              6 Mo        76-13-112
                                        Fail To Show Ownership Of Coniferous Tree When
76-13-601              S0040            Requested (Transporting More Than 5)                              MISD                        $135                       $0    $500          $35     N      0              6 Mo        76-13-601(5)



                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 80
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                       MCA Description                              Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail    Max Jail    Penalty Section

Title 77
77-1-801(1)                             No Annual Recreational Use License                                MISD                        $135                       $50    $500          $35     N      0              6 Mo        77-1-801(4)
77-1-801(2)            V2055            Fail To Display Recreational Use License                          MISD                        $135                       $50    $500          $35     N      0              6 Mo        77-1-801(4)
77-1-806(2)                             Entry Of Private Property Without Permission                      MISD                        $135                       $50    $500          $35     N      0              6 Mo        77-1-806(2)
                                        Removal Of Minerals And Gems During Preliminary
77-3-118                                Prospecting Period                                                MISD                        $285                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                73-3-410
77-3-410                                False Statements Relating to Oil and Gas Leases                 FELONY                 NO BOND                           $0 $50,000          $80+     Y      0              10 Yrs      46-18-213
77-3-431                                Failure Of Lessees To File Report                                 MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212

Title 80
                                                                                                                                                                                                                                80-3-306(1)(b)
80-3-314                                Failure To Report                                                 MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-3-306(1)(b)
80-3-321                                Fail To Obtain/Renew/Produce Dealer License                       MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-407                                Fail To Report - Grain Standards And Storage                      MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-408                                Failure To Allow Examination Of Books                             MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-421                                License Suspension And Revocation                                 MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-501                                Failure To Obtain Public Warehouse License                        MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-521                                Fail To Maintain Records - Warehouse Operator                     MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-524                                Discrimination In Charge By Warehouse Operator                    MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-526                                Warehouse Receipts                                                MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-533                                Loss Of Receipts - Conditions Of Reissue                          MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-601                                License Requirements - Commodity Dealer                           MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                80-4-429
80-4-725                                Sale Or Offer For Sale Treated Product                            MISD                        $135                       $0     $500          $35     N      0              6 Mo        46-18-212



                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 81
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                              Degree      **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section


                                       Fail To Appropriately Label Containers For Agricultural,
80-5-123                               Vegetable, Flower, And Indigenous Seeds                            MISD                       $135                       $100    $300           $35     N      0              0              80-5-136(4)(b)
80-5-130                               Fail To Obtain License - Condition Agricultural Seed               MISD                       $135                       $100    $300           $35     N      0              0              80-5-136(4)(b)
80-5-133                               Fail To Allow Inspection                                           MISD                       $135                       $100    $300           $35     N      0              0              80-5-136(4)(b)
80-5-136                               Violate Stop Sale Order                                            MISD                       $135                       $100    $300           $35     N      0              0              80-5-136(4)(b)
80-5-139                               Violation Of Rules Of Department Of Agriculture                    MISD                       $135                       $100    $300           $35     N      0              0              80-5-136(4)(b)
80-5-403                               Imported Seed Potatoes - Restrictions                              MISD                       $135                        $0     $500           $35     N      0              6 Mo           80-5-405(4)
80-5-404                               Planting Noncertified Seed Potatoes                                MISD                       $135                        $0     $500           $35     N      0              6 Mo           80-5-405(4)
80-6-1105                              Fail To Obtain Certification - Alfalfa Leaf-Cutting Bees           MISD                       $335                       $300    $500           $35     N      0              0              80-6-1110
80-6-1107                              Restrictions On Importing Bees                                     MISD                       $335                       $300    $500           $35     N      0              0              80-6-1110
                                       Restrictions On Rearing, Moving And Trapping Of Bees
80-6-1108                              And Movement Of Equipment                                          MISD                       $335                       $300    $500           $35     N      0              0              80-6-1110
80-8-201                               Fail To Register Pesticides                                        MISD                       $535                       $100   $1,500          $35     N      0              0              80-8-306
80-8-202                               Prohibited Acts                                                    MISD                       $535                       $100   $1,500          $35     N      0              0              80-8-306
80-8-204                               Fail To Obtain Applicator's License                                MISD                       $535                       $100   $1,500          $35     N      0              0              80-8-306
80-8-207                               Fail To Obtain Dealers License                                     MISD                       $535                       $100   $1,500          $35     N      0              0              80-8-306
80-8-210                               Fail To Obtain Nonresident's License                               MISD                       $535                       $100   $1,500          $35     N      0              0              80-8-306
80-8-301                               Fail To Report Loss Or Damage                                      MISD                       $535                       $100   $1,500          $35     N      0              0              80-8-306


80-9-201                               Fail To Obtain Commercial Feed License And Registration            MISD                       $285                       $100    $300           $35     N      0              0              80-9-303(1)(a)
80-9-203                               Misbranded Feed                                                    MISD                       $285                       $100    $300           $35     N      0              0              80-9-303(1)(a)
80-9-204                               Adulterated Feed                                                   MISD                       $285                       $100    $300           $35     N      0              0              80-9-303(1)(a)
80-9-205                               Prohibitions - Commercial Feed                                     MISD                       $285                       $100    $300           $35     N      0              0              80-9-303(1)(a)
80-10-201                              Fail To Obtain Registration - Commercial Fertilizers               MISD                       $335                       $300    $500           $35     N      0              0              80-10-303(2)
80-10-202                              Fail To Obtain License - Commercial Fertilizers                    MISD                       $335                       $300    $500           $35     N      0              0              80-10-303(2)
80-10-205                              Misbranding And Adulteration                                       MISD                       $335                       $300    $500           $35     N      0              0              80-10-303(2)


80-15-402                              Prohibited Activity - Chemical Groundwater Protection Act          MISD                    $5,000                         $0 $25,000            $35     N      0              1 Yr           80-15-414(1)


80-15-403                              Failure To Comply - Chemical Groundwater Protection Act            MISD                       $535                       $100   $1,500          $35     N      0              0              80-15-414(2)




                                                                                                  ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 82
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

Title 81
                                       Violation Of A Rule Or Order Of The Department of                                                                                                                                         81-21-105
81-2-102                               Livestock                                                         MISD                        $285                        $0     $500           $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                 81-2-113
81-2-103                               Adoption Of Rules Of Authority                                    MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                 81-2-113
81-2-104                               Rules - Agreement W/ Federal Government Authority                 MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                 81-2-113
81-2-107                               Duty To Report Contagious Diseases                                MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                 81-2-113
81-2-108                               Diseased Animal Not To Run At Large                               MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                                                                                                                                                                                                                 81-2-113
81-2-110                               Expense Of Cleaning & Disinfecting Carriers Facilities            MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
81-2-112                               Prohibition By Governor On Importation Of Animals                 MISD                        $335                       $300   $5,000          $35     N      0              60 Days     81-2-112(2)
                                                                                                                                                                                                                                 81-2-113
81-2-120                               Management Of Wild Buffalo/Bison For Disease Control              MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                       Taking Of Publicly Owned Wild Buffalo/Bison That Are                                                                                                                                      81-2-113
81-2-121                               Present On Private Property                                       MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
                                       Refusal To Have Livestock Inspected, Tested, Treated Or                                                                                                                                   81-2-113
81-2-303                               Vaccinated                                                        MISD                        $135                        $0     $500           $35     N      0              6 Mo        46-18-212
81-2-403                               Use Of Sires Not Fit For Artificial Insemination                  MISD                        $335                        $0     $500           $35     N      0              6 Mo        46-18-212
81-2-502                               License Required To Treat Garbage Feed To Swine                   MISD                        $135                       $50     $250           $35     N      0              6 Mo        81-2-511
81-2-503                               Failure To Obtain License - Feed Garbage To Swine                 MISD                        $135                       $50     $250           $35     N      0              6 Mo        81-2-511
81-2-504                               Violation Of Department Rules                                     MISD                        $135                       $50     $250           $35     N      0              6 Mo        81-2-511
81-2-505(1)                            Fail To Allow Authorized Entry                                    MISD                        $135                       $50     $250           $35     N      0              6 Mo        81-2-511
81-2-505(2)                            Fail To Keep/Provide Records                                      MISD                        $135                       $50     $250           $35     N      0              6 Mo        81-2-511
81-2-509                               Fail To Treat Garbage                                             MISD                        $135                       $50     $250           $35     N      0              6 Mo        81-2-511


81-2-510                               Using Garbage Originating On Or Removed From Airplanes            MISD                        $135                       $50     $250           $35     N      0              6 Mo        81-2-511
81-2-601                               Tuberculin, Permission For Sale/Distribution                      MISD                        $285                       $25     $500           $35     Y      0              90 Days     81-2-603
81-2-602                               Fail To Report Sales Or Distribution Of Tuberculin                MISD                        $285                       $25     $500           $35     Y      0              90 Days     81-2-603


81-2-703 [1]                           Import Livestock W/O Health Certificate Or Import Permit          MISD                        $135                        $0     $500           $35     N      0              6 Mo        81-2-708
81-2-703 [2]                           Transport Animals Into State W/O Permit                           MISD                        $135                        $0     $500           $35     N      0              6 Mo        81-2-708


                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 83
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                             Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

81-2-706                               Consignment Requirements                                          MISD                        $135                       $0     $500           $35     N      0              6 Mo           81-2-708
81-2-707                               Violation Of Department Rules                                     MISD                        $135                       $0     $500           $35     N      0              6 Mo           81-2-708
                                       Recording/Brands Required - Game Farm Animals To Be
81-3-102                               Marked                                                            MISD                        $335                       $0    $1,000          $35     N      0              1 Yr           81-3-108
                                                                                                                                                                                                                                   81-3-231(4)
81-3-202 [1]                           Violation Of Department Rules (Marks & Brands)                    MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
                                                                                                                                                                                                                                   81-3-231(4)
81-3-202 [2]                           Violation Of Department Rules Or Orders                           MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
                                       Grazing Permit/Trans Of Strays/Livestock Not Lawfully                                                                                                                                       81-3-231(4)
81-3-203(5)                            Under Transporters Control                                        MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
                                       Failure/Pay Fees For Inspection & Livestock Transport
81-3-205                               Permits                                                           MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
81-3-210                               Failure To Provide Bill Of Sale Required                          MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
                                       Fail to Have Livestock Inspected/Change
                                       Ownership/County Line/ Market/ Possession/Obtain MPC,
81-3-211(2)                            Etc.                                                              MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
81-3-211(5) [1]                        Fail/Have Cert. Of Inspection When Moving Livestock               MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)


81-3-211(5) [2]                        Refusal To Exhibit Cert. Of Inspection To Patrolmen, Etc.         MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)


81-3-213                               Failure To Have Livestock Inspected, Removal From State           MISD                        $285                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
81-3-215                               Failure to Have Inspection - Dead Animals Feedlot                 MISD                        $185                       $0     $500           $35     N      0              6 Mo           81-3-232
81-3-231(3)                            Failure To Exhibit Inspection Certificate, Permit, Etc.           MISD                        $135                       $50    $500           $35     N      0              6 Mo           81-3-231(5)
                                       Removal of Livestock From State W/O Inspection -
81-3-233                               Exception                                                       FELONY                 NO BOND                           $0    $2,000         $80+     Y      0              3 Yrs          81-3-233
81-4-201 [1]                           Permit Swine, Sheep, Goats To Run At Large                        MISD                        $135                       $0     $500           $35     N      0              0              81-4-202
81-4-201 [2]                           Livestock Unlawfully Running At Large                             MISD                        $135                       $0     $500           $35     N      0              0              81-4-202
                                                                                                                                                                                                                                   81-4-209
81-4-204                               Male Equine Animals At Large                                      MISD                        $135                       $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                   81-4-213
81-4-210                               Bulls At Large - Time Period                                      MISD                        $135                       $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                   81-4-213
81-4-211                               Female Breeding Cattle, Purebred Bull To Accompany                MISD                        $135                       $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                   81-4-214
81-4-214                               Running Irons Prohibited                                          MISD                        $185                       $0     $500           $35     N      0              6 Mo           46-15-212


                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 84
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                              Degree      **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                                                                                                                                                                                                                    81-4-217(4)
81-4-217                               Takes Or Receives An Impounded Animal                              MISD                       $285                        $0     $500           $35     N      0              6 Mo           46-18-212


81-4-218                               Failure To Mark Land & Mining Claims In National Forest            MISD                       $185                        $0     $500           $35     N      0              6 Mo           46-18-212
81-4-306                               Permitting Animals To Run At Large Herd District                   MISD                       $185                       $50     $250           $35     N      0              0              81-4-306
81-4-308                               Retrieval Impounded Animals - Herd District                        MISD                       $235                       $100    $500           $35     N      0              60 Days        81-4-308
81-4-309                               Unlawful Introduction Livestock - Herd District                    MISD                       $285                       $250    $500           $35     Y      0              60 Days        81-4-309
                                       Horses Running At Large In A Horse Herd District                                                                                                                                             81-4-325
81-4-324                               Prohibited                                                         MISD                       $285                       $250    $500           $35     Y      0              60 Days        81-4-309
81-4-401                               Livestock At Large In Municipalities                               MISD                       $185                        $0     $500           $35     N      0              6 Mo           81-4-402
                                       Abandoned Horses On Public Range Declared Public
81-4-502                               Nuisance                                                           MISD                       $185                        $0     $500           $35     N      0              6 Mo           46-18-212
81-4-507                               Gathering Horses In Roundup District Before Roundup                MISD                       $285                        $0     $500           $35     N      0              6 Mo           46-18-212
81-4-513                               Report Of Roundup Foreman                                          MISD                       $135                        $0     $500           $35     N      0              6 Mo           46-18-212
81-4-621                               Unlawful Possession Of Any Estray                                  MISD                       $285                        $0     $500           $35     N      0              6 Mo           46-18-212


81-5-101 [1st]                         Moving Livestock From Customary Range - 1st Offense                MISD                        $60                        $0      $25           $35     N      0              6 Mo           81-5-101(2)


81-5-101 [2nd]                         Moving Livestock From Customary Range - 2nd Offense                MISD                       $285                        $0     $250           $35     N      0              6 Mo           81-5-101(2)


81-5-101 [3rd]                         Moving Livestock From Customary Range - 3rd Offense                MISD                       $535                        $0     $500           $35     N      0              6 Mo           81-5-101(2)


81-5-102                               Driving Animals Upon Railroad Track                              FELONY                NO BOND                            $0    $5,000         $80+     Y      0              5 Yrs          81-5-102
81-5-103                               Abandonment Of Sheep                                               MISD                        $85                       $100    $100           $35     Y      3 Mo           1 Yr           81-5-103
81-5-112                               Failure To Obtain Sheep Transportation Permit                      MISD                       $335                        $0    $1,000          $35     N      0              6 Mo           81-5-112(2)
81-7-102                               Violation Of Rules - Predatory Animals                             MISD                       $285                        $0     $500           $35     N      0              6 Mo           46-18-212
81-7-121                               Falsifying Certificates Of Affidavits (Predatory Animal)           MISD                       $285                        $0     $500           $35     N      0              6 Mo           46-18-212
81-7-122                               Penalty For Fraudulent Claims (Predatory Animals)                  MISD                       $535                        $0    $1,000          $35     N      0              1 Yr           41-7-122
81-7-401                               Dogs Harassing, Destroying, Injuring Livestock                     MISD                       $235                        $0     $500           $35     N      0              0              81-7-401(6)
81-7-403                               Dogging Of Livestock                                               MISD                       $135                        $0     $500           $35     N      0              0              81-7-403
81-7-501                               Aerial Hunting Prohibited                                          MISD                       $535                       $500   $1,000          $35     N      0              0              81-7-511
81-7-502                               Violation Of Rule Making Authority (Aerial Hunting)                MISD                       $535                       $500   $1,000          $35     N      0              0              81-7-511
81-7-503                               Failure To Obtain Permit                                           MISD                       $535                       $500   $1,000          $35     N      0              0              81-7-511
81-7-506                               Aerial Harassing Of Livestock                                      MISD                       $535                       $500   $1,000          $35     N      0              0              81-7-511
                                                                                                  ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 85
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                              Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

81-8-214                               Operating An Unlicensed Market Sale                                MISD                        $285                       $100    $600           $35     N      30 Days        6 Mo           81-8-216(1)
81-8-231                               Duties Of Department (Marketing)                                   MISD                        $285                       $100    $600           $35     N      0              30 Days        81-8-216(1)
81-8-232                               Fail To Conspicuously Post License/Certificate                     MISD                        $135                        $0     $500           $35     N      0              6 Mo           46-18-212


81-8-251                               Fail To Obtain Certificate To Operate Livestock Market             MISD                        $285                       $100    $600           $35     N      30 Days        6 Mo           81-8-216(1)
81-8-256                               Fail To Pay Fee To Operate Livestock Market                        MISD                        $285                       $100    $600           $35     N      30 Days        6 Mo           81-8-216(1)
81-8-258                               Fail To Keep Records & Reports - Livestock Market                  MISD                        $285                       $100    $600           $35     N      30 Days        6 Mo           81-8-216(1)
81-8-261                               Refuse Authorized Inspection                                       MISD                        $285                       $100    $600           $35     N      30 Days        6 Mo           81-8-216(1)
81-8-264                               Violation Of Satellite Video Livestock Auction Market              MISD                        $285                        $0     $500           $35     N      0              6 Mo           46-18-212
81-8-271                               Operating As An Unlicensed Livestock Dealer                        MISD                        $335                       $250   $1,000          $35     N      0              6 Mo           81-8-279
81-8-278                               Department Access To Livestock Dealer Records                      MISD                        $335                       $250   $1,000          $35     N      0              6 Mo           81-8-279
81-8-401                               Certain Dealings In Baby Animals Unlawful                          MISD                         $85                        $0     $100           $35     N      0              30 Days        81-8-402
81-8-501                               Unlawful Sale Of Registered Livestock                              MISD                        $185                       $25     $500           $35     N      10 Days        6 Mo           81-8-502
81-8-705                               Wrongful Use Of Label                                              MISD                         $85                       $10     $500           $35     N      0              0              81-8-705(1)
81-9-111                               Failure To Have Hide Inspected                                     MISD                        $185                       $100    $500           $35     Y      30 Days        6 Mo           81-9-118
81-9-112                               Inspection And Marking Of Hides And Meat                           MISD                        $285                       $100    $500           $35     Y      30 Days        6 Mo           81-9-118
81-9-114                               Fail To Report Violations                                          MISD                        $185                       $100    $500           $35     Y      30 Days        6 Mo           81-9-118
81-9-115                               Unlawful Purchase Of Hide                                          MISD                        $185                       $100    $500           $35     Y      30 Days        6 Mo           81-9-118
81-9-201                               Meat Establishment License                                         MISD                        $135                        $0     $500           $35     N      0              0              81-9-201(4)
81-9-220                               Rules (Slaughter)                                                  MISD                        $235                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Reg. Of Equine/Game Farm Animal/Rabbit Or Carcasses/
81-9-232                               Products                                                           MISD                        $235                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Slaughter Livestock/ Poultry/Prepare Livestock Products/
81-9-234(1)(a)                         Poultry For Human Consumption                                      MISD                        $285                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Sell/Transp/Adulterated/Misbranded/Condemned/Uninspect
81-9-234(1)(b)                         ed Meats/Livestock Products/Poultry Products                       MISD                        $285                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Falsely Represent Article Been
                                       Inspected/Passed/Exempted/Knowingly Make False
81-9-234(1)(c)                         Statement/Certificate                                              MISD                        $285                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Sell/Transport Slaughtered Poultry Which
                                       Blood/Feathers/Feet/Head/Viscera Have Not Been
81-9-234(1)(d)                         Removed                                                            MISD                        $285                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
81-9-234(1)(e)                         Fail To Keep Records Required                                      MISD                        $135                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
81-9-234(1)(f)                         Forge Any Official Stamp, Mark Or Certificate                      MISD                        $285                        $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 86
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code   Points                         MCA Description                          Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Use/Alter/Deface/Destroy Any Official
81-9-234(1)(g)                         Mark/Stamp/Certificate W/O Authorization                        MISD                        $285                       $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Fail To Use/Detach/Deface/Destroy An Official Stamp/Mark
81-9-234(1)(h)                         Or Certificate                                                  MISD                        $285                       $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Knowingly Poss. Counterfeit Certificate/Stamp/Label Or
81-9-234(1)(i)                         Carcass/Parts W/ Counterfeit/Improper Mark                      MISD                        $285                       $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Sell Or Transport An Equine Carcass Or Parts Unless
81-9-234(1)(j)                         Marked As Required                                              MISD                        $285                       $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
                                       Buy/Sell/Transport Livestock Products/Poultry Products Not
81-9-234(1)(k)                         Intended For Human Food Unless Natu                             MISD                        $285                       $0    $1,000          $35     N      0              1 Yr           81-9-234(2)


                                       Engage In The Business Of Buying/Selling/Transporting
81-9-234(1)(l)                         Dead/Dying/Disabled/Diseased Animals                            MISD                        $285                       $0    $1,000          $35     N      0              1 Yr           81-9-234(2)
81-9-301                               Unlawful Operation Of Rendering Or Disposal Plant               MISD                        $160                       $50    $250           $35     N      0              0              81-9-306
                                       Violation Of Rules - Power Of Dept To Adopt And Enforce
81-9-302                               Rules (Slaughter)                                               MISD                        $135                       $0     $500           $35     N      0              6 Mo           46-18-212
81-9-313                               Dead Or Fallen Animal Records                                   MISD                        $135                       $50    $250           $35     N      30 Days        90 Days        81-9-317
81-9-314                               Fail To Tag Dead Or Fallen Animal                               MISD                        $135                       $50    $250           $35     N      30 Days        90 Days        81-9-317
81-9-315                               Fail To Produce Records                                         MISD                        $135                       $50    $250           $35     N      30 Days        90 Days        81-9-317
81-9-316                               Fail To Keep Records - Disposal Of Hides                        MISD                        $135                       $50    $250           $35     N      30 Days        90 Days        81-9-317
81-9-402                               Hide Certificate - Identification                               MISD                        $135                       $0     $500           $35     N      0              6 Mo           46-18-212
                                                                                                                                                                                                                                 81-9-422
81-9-411                               Operating As A Hide Dealer Without License                      MISD                        $135                       $0     $500           $35     N      0              6 Mo           46-18-212
                                       Violation Of Rules Or Order - Poultry Industry - Powers &                                                                                                                                 81-20-103
81-20-101                              Authority Of Department                                         MISD                        $135                       $0     $500           $35     N      0              6 Mo           46-18-212
                                       Failure To Obtain Egg Dealer's/Egg Grader's License - 1st
81-20-201 [1st]                        Offense                                                         MISD                         $85                       $25     $75           $35     N      0              0              81-20-208
                                       Failure To Obtain Egg Dealer's/Egg Grader's License - 2nd
81-20-201 [2nd]                        Offense                                                         MISD                        $185                       $50    $200           $35     N      0              0              81-20-208
81-20-204 [1st]                        Certificate Of Candling Or Packing - 1st Offense                MISD                         $85                       $25     $75           $35     N      0              0              81-20-208
81-20-204 [2nd]                        Certificate Of Candling Or Packing - 2nd Offense                MISD                        $185                       $50    $200           $35     N      0              0              81-20-208
81-20-206                              Fail To Notify Purchaser - Grade Of Eggs                        MISD                         $85                       $25     $75           $35     N      0              0              81-20-208
                                       Rules To Be Adopted By Dept Of Livestock (Poultry &
81-20-207                              Eggs)                                                           MISD                         $85                       $25     $75           $35     N      0              0              81-20-208
                                                                                                                                                                                                                                 81-21-105
81-21-102                              Operating An Unlicensed Milk Plant                              MISD                        $285                       $0     $500           $35     N      0              6 Mo           46-18-212

                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 87
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code   Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Violation Of Rules & Laws/Standards Of Quality &
81-22-104                              Sanitation Of Manufactured Dairy                                MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-106                              Fail To Furnish Producers Names & Addresses                     MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-201                              Fail To Obtain License - Manufactured Dairy Products            MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-204                              Fail To Obtain License - Milk Or Cream Route                    MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-206                              Fail To Obtain License - Graders/Weighers/Samplers              MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-302                              Fail To Take & Preserve Samples                                 MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
                                       Department's Right Of Entry Into Dairy Or Plants For
81-22-304                              Inspection                                                      MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
                                       Fail Provide Plans for Const/Remodel/Relocate Of
81-22-403                              Manufacturing Plant                                             MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
                                       Removal Or Destruction Of Products In Case Of Potential
81-22-404                              Health Hazard                                                   MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-405                              Labeling Of Cheese Containers                                   MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
                                       Fail To Comply With Sanitary Regulations - Imported
81-22-407                              Products                                                        MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
                                       Failure To Have Manufacturer's/ Wholesaler's/Retailer's
81-22-408                              Names On Package                                                MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-409                              Adulterating Milk Or Cream Unlawful                             MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
                                       Manufacture, Sale Or Importation Of Products Containing
81-22-410                              Extraneous Fats                                                 MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-411                              Filled Dairy Products Unlawful                                  MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
81-22-501                              Fail To Produce Or Report Records                               MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601


81-22-602                              Deceit In Grade/Measure/Test Of Milk & Cream Unlawful           MISD                        $285                       $25    $500          $35     N      0              6 Mo           81-22-601
                                                                                                                                                                                                                                81-23-405
                                                                                                                                                                                                                                Original Jurisdiction
                                                                                                                                                                                                                                In The District
81-23-104                              Violation Board Of Milke Control Rules & Orders                 MISD                        $385                       $0     $600          $35     N      0              0              Court
                                                                                                                                                                                                                                81-23-405
                                                                                                                                                                                                                                Original Jurisdiction
                                                                                                                                                                                                                                In The District
81-23-105                              Testing Of Milk                                                 MISD                        $385                       $0     $600          $35     N      0              0              Court
                                                                                                                                                                                                                                81-23-405
                                                                                                                                                                                                                                Original Jurisdiction
                                       Fail To Obtain License - Producers/Producer -                                                                                                                                            In The District
81-23-201                              Distributor/Distributors/Jobbers                                MISD                        $385                       $0     $600          $35     N      0              0              Court

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 88
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Unlawful Acts - Animals & Animal Facility - Damage Less
81-30-103 [1]                          Than $500                                                        MISD                        $285                        $0     $500           $35     N      0              6 Mo           81-30-105(2)
                                       Unlawful Acts - Animals & Animal Facility - Damage Over
81-30-103 [2]                          $500                                                           FELONY                 NO BOND                           $500   $5,000         $80+     Y      0              10 Yrs         81-30-105(3)
81-30-103(2)(f)                        Enter Or Remain On Premises Of An Animal Facility                MISD                        $135                       $50     $500           $35     N      0              3 Mo           81-30-105(1)

Title 87

                                       Apply For Or Purchase A Hunting, Fishing, Or Trapping
87-1-102(4)                            License When License Privileges Are Forfeited                    MISD                     $1,035                        $500   $2,000          $35     N      0              60 Days        87-1-102(4)


                                                                                                                                                                                                                                   87-1-125
                                                                                                                                                                                                                                   (Restitution - 87-1-
87-1-125                               Violation Of Commission Or Department Orders Or Rules            MISD                        $135                       $50     $500           $35     N      0              0              111 & 87-1-115)
87-1-208                               Fail To Stop At Check Station                                    MISD                         $85                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Fail To Report Bear, Wolf, Tiger, Mountain Lions, Or
87-1-231(1)                            Coyote Captured Alive                                            MISD                        $135                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-1-231(2)                            Fail To Tattoo Captive Animals                                   MISD                        $135                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Failing To Report Disposition Of Bear, Wolf, Tiger,
87-1-231(3)                            Mountain Lion, Or Coyote In Captivity                            MISD                        $135                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Apply For Or Purchase A License When Privilege Is
87-1-803(4) [1]                        Suspended Under Wildlife Violator Compact                        MISD                     $1,035                        $500   $2,000          $35     N      0              60 Days        87-1-102(4)
                                       Hunt, Trap, Or Fish When Privilege Is Suspended Under
87-1-803(4) [2]                        Wildlife Compact Violator                                        MISD                     $1,035                        $500   $2,000          $35     N      0              60 Days        87-1-102(4)


                                       Refusal To Surrender Hunting/Trapping/Fishing Lic When
87-1-803(4) [3]                        Privelege Suspended-Wildlife Violator Compact                    MISD                     $1,035                        $500   $2,000          $35     N      0              60 Days        87-1-102(4)
                                       Apply For License While Suspended For Failure To Comply
87-1-804(3)                            With Citation - Compact                                          MISD                     $1,035                        $500   $2,000          $35     N      0              60 Days        87-1-102(4)


                                       Hunt/Trap/Attempt To Hunt/Trap Or Possess Game Animal -
87-2-103(1)(a) [1]                     Deer/Antelope/Elk/Mtn Lion Without A License                     MISD                        $535                       $300   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Hunt/Trap/Attempt to Hunt/Trap or Possess Game Animal
87-2-103(1)(a) [2]                     Without A License                                                MISD                        $735                       $500   $2,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Hunt/Trap/Attempt To Hunt/Trap Or Possess Game
87-2-103(1)(b)                         Bird/Fish, Etc. Without A License                                MISD                        $135                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Hunt/Trap/Attempt To Hunt/Trap Any Game Animal, Game
87-2-103(1)(c)                         Bird, Fur-Bearing Animal Or Fish W/O License                     MISD                        $135                       $100   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 89
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                       Non-Resident Trap/Attempt To Trap Predatory Animals Or
87-2-103(1)(d)                         Non-Game Wildlife Without License                               MISD                        $335                       $100   $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Apply For, Purchase, Or Possess More Than One License
87-2-104(1)                            Or Special License                                              MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-104(2)                            Unlawful Use Of Replacement License - Permit Or Tag             MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Issuing Or Obtaining A Licenses Without Required
87-2-106                               Documentation Or Information                                    MISD                        $135                       $50    $1,000          $35     Y      0              6 Mo        87-2-106(9)
                                       Subscribe Or Make Any Statement On Application For
87-2-106(6)                            License That Is False                                           MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-2-106(9)
                                       Apply For Or Purchase Resident License For Non-Resident
87-2-106(7)                            Use                                                             MISD                         $35                       $100   $1,000          $35     N      0              6 Mo        87-2-106(9)
                                       Affirming To Or Making A False Statement To Obtain A
87-2-106(8)                            Resident License                                                MISD                         $35                       $100   $1,000          $35     N      0              6 Mo        87-2-106(9)
                                       Assist Unqualified Applicant In Obtaining A Resident
87-2-106(10)                           License                                                         MISD                        $335                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-109                               Fail To Possess Or Exhibit License On Demand                    MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-110                               Alteration, Attachment, Loan, Transfer License                  MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Unlawful Possession Of A Hunting Or Fishing License Or
87-2-114(1)                            Permit Of Another                                               MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Knowingly Carry Or Control Hunting License / Permit Of
87-2-114(1)(a)                         Another                                                         MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Knowingly Carry Or Possess Resident License / Permit
87-2-114(1)(b)                         Issued To Non-Resident                                          MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Knowingly Carry Or Possess Unlawfully Obtained License /
87-2-114(1)(c)                         Permit                                                          MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)


                                       Knowingly Carry, Possess Or Sell 2 Or More Unlawfully
87-2-114(4)                            Obtained License/Permit (Commercial Activity)                 FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              5 Yrs       87-2-114
87-2-120                               Unlawful Means of Angling Or Fishing                            MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-201                               Fail To Purchase Conservation License                           MISD                         $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       License Agent Failure To Require Proper ID When Issuing
87-2-202                               A License                                                       MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-203                               Sell License Without Wildlife Conservation License              MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Subscribe To Any False Statement In An Application For A
87-2-205                               Wildlife Conservation License                                   MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-411(1)                            No State Waterfowl Stamp                                                                     $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(2)(d)

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 90
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

                                       Fail To Tag, Validate Tag, Attach Tag, Or Tag In Wrong
87-2-509(2)                            District                                                         MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Train Dogs On Mountain Lion Or Bobcat Without License -
87-2-521 [1]                           Resident                                                         MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Train Dogs On Mountain Lion Or Bobcat Without License -
87-2-521 [2]                           Non-Resident                                                     MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Fail To Obtain Written Permission To Hunt Or Snare
87-2-604                               Predatory Animals Or Non Game Wildlife                           MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-806                               Violation Of Special Scientific Permit                           MISD                         $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-2-807                               Take Migratory Game Birds For Propagation                        MISD                         $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Unlawful to Hunt/Attempt to Hunt Any Game Animal Or
87-3-101(1)                            Game Bird From Self-Propelled Or Drawn Vehicle                   MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Unlawful To Hunt/Attempt To Hunt Any Game Animal Or
87-3-101(2)                            Game Bird From Roadway                                           MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Hunt/Attempt To Hunt With Spotlight/Artificial Light, Snare,
87-3-101(3)                            Or Bait (Game Animals, Game Birds)                               MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-102 [1]                           Waste / Abandon Game Animal - Large Game Animal                  MISD                        $735                       $50    $1,000          $35     N      0              6 Mo        87-3-102(6)


87-3-102 [2]                           Waste / Abandon Game Animal - Game Animal (Elk/Deer)             MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-3-102(6)
87-3-102 [3]                           Waste / Abandon Game Animal - Other Game Animal                  MISD                        $335                       $50    $1,000          $35     N      0              6 Mo        87-3-102(6)
87-3-102 [4]                           Waste / Abandon Game Animal - Game Bird Or Fish                  MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-3-102(6)
                                       Kill, Take, Hunt, Shoot, Capture More Than One Large
87-3-103 [1]                           Game Animal W/O Authorization                                    MISD                        $735                       $500   $2,000          $35     N      0              6 Mo        87-1-102(2)(a)
                                       Attempt Kill, Take, Hunt, Shoot, Or Capture More Than One
87-3-103 [2]                           Large Game Animal W/O Authorization                              MISD                        $635                       $200    $600           $35     N      0              6 Mo        87-1-102(2)(c)
                                       Kill, Take, Hunt, Shoot, Or Capture More Than One Game
87-3-103 [3]                           Animal W/O Authorization                                         MISD                        $535                       $300   $1,000          $35     N      0              6 Mo        87-1-102(2)(b)
                                       Attempt Kill, Take, Hunt, Shoot, Or Capture More Than One
87-3-103 [4]                           Game Animal W/O Authorization                                    MISD                        $435                       $200    $600           $35     N      0              6 Mo        87-1-102(2)(c)
                                       Kill, Take, Hunt, Shoot, Or Capture More Than One Other
87-3-103 [5]                           Game Animal W/O Authorization                                    MISD                        $335                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Attempt Kill, Take, Hunt, Shoot, Or Capture More Than One
87-3-103 [6]                           Other Game Animal W/O Authorization                              MISD                        $335                       $200    $600           $35     N      0              6 Mo        87-1-102(2)(c)
                                       Unlawful To Hunt Or Fish During Closed Season - Large
87-3-104 [1]                           Game Animal                                                      MISD                        $735                       $500   $2,000          $35     N      0              6 Mo        87-1-102(2)(a)
                                       Unlawful To Hunt Or Fish During Closed Season - Game
87-3-104 [2]                           Animal                                                           MISD                        $535                       $500   $2,000          $35     N      0              6 Mo        87-1-102(2)(a)
                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 91
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Unlawful To Hunt Or Fish During Closed Season - Other
87-3-104 [3]                           Game Animal                                                      MISD                        $335                       $200    $600           $35     N      0              60 Days        87-1-102(2)(c)
                                       Unlawful To Hunt Or Fish During Closed Season - Game
87-3-104 [4]                           Bird Or Fish                                                     MISD                        $135                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Unlawful To Import For Introduction Or To Introduce Or
87-3-105                               Transplant Wildlife                                              MISD                        $335                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-107(1)(a)                         Fail To Tag Snare Traps                                          MISD                        $135                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Set Snare Or Traps On Private Property Without
87-3-107(1)(b)                         Landowner Consent                                                MISD                        $135                       $50     $500           $35     N      0              6 Mo           87-1-102(1)(a)
                                       Unlawful To Use Any Recorded Or Electrically Amplified
87-3-108                               Bird Or Animal Calls Or Sounds                                   MISD                        $335                       $200    $600           $35     N      0              60 Days        87-1-102(2)(c)
                                       Attempting To Take Simulated Wildlife Decoy - Large Game                                                                                                                                    87-3-109(3)
87-3-109 [1]                           Animal                                                           MISD                        $735                       $500   $2,000          $35     N      0              6 Mo           87-1-102(2)(a)
                                       Attempting To Take Simulated Wildlife Decoy - Game                                                                                                                                          87-3-109(3)
87-3-109 [2]                           Animal                                                           MISD                        $535                       $300   $1,000          $35     N      0              6 Mo           87-1-102(2)(b)
                                       Attempting To Take Simulated Wildlife Decoy - Other Game                                                                                                                                    87-3-109(3)
87-3-109 [3]                           Animal                                                           MISD                        $335                       $200    $600           $35     N      0              60 Days        87-1-102(2)(c)
                                                                                                                                                                                                                                   87-3-109(3)
87-3-109 [4]                           Attempting To Take Simulated Wildlife Decoy - Fur Bearer         MISD                        $335                       $100   $1,000          $35     N      0              6 Mo           87-1-102(2)(d)
                                       Attempting To Take Simulated Wildlife Decoy - Game Bird                                                                                                                                     87-3-109(3)
87-3-109 [5]                           Or Fish                                                          MISD                        $335                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-110                               Sell Grizzly Bear Part Without Registration                      MISD                        $735                       $500   $2,000          $35     N      0              6 Mo           87-1-102(2)(a)
                                       Unlawful Possession, Shipping, Transportation - Value In
87-3-111(1) [1]                        Excess Of $1,000                                               FELONY                 NO BOND                            $0 $50,000           $80+     N      0              5 Yrs          87-3-111(6)(b)
                                       Unlawful Possession, Shipping, Transportation (Elk, Deer,
87-3-111(1) [2]                        Antelope, Mountain Lion)                                         MISD                        $535                       $300   $1,000          $35     N      0              6 Mo           87-1-102(2)(b)
                                       Unlawful Possession, Shipping, Transportation (Other
87-3-111(1) [3]                        Game Animal)                                                     MISD                        $335                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)


87-3-111(1) [4]                        Unlawful Possession, Shipping, Transportation (Furbearer)        MISD                        $335                       $100   $1,000          $35     N      0              6 Mo           87-1-102(2)(d)
                                       Unlawful Possession, Shipping, Transportation (Game Bird,
87-3-111(1) [5]                        Fish)                                                            MISD                        $335                       $50    $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                                                                                                                                                                                                    5 Yrs (Lic
                                                                                                                                                                                                                    Susp - Min
                                       Unlawful Possession, Shipping, Transportation Of Fish Or                                                                                                                     3 yrs/Max
87-3-111(1) [6]                        Game                                                           FELONY                 NO BOND                            $0 $50,000           $80+     N      0              Life)          87-3-111(6)(b)
87-3-112                               Possession And Unlawful Use Of Fishing Implements                MISD                        $135                       $50    $1,000          $35     N      0              0              87-1-102(1)(a)

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 92
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                               Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section

87-3-116(1) [1]                        Outfitting Without A License                                       MISD                        $535                       $200   $1,000          $35     Y      0              1 Yr        87-3-116(1)
                                       Outfitting Without A License For Consideration Less Than
87-3-116(1) [2]                        $5,000                                                             MISD                     $1,035                        $200   $1,000          $35     N      0              1 Yr        87-3-116(1)


87-3-116(2) [1]                        Outfitting Without A License                                     FELONY                 NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs       87-3-116(1)
                                       Outfitting Without A License For Consideration In Excess of
87-3-116(2) [2]                        $5,000                                                      FELONY                      NO BOND                            $0 $50,000           $80+     Y      0              5 Yrs       87-3-116(2)
                                       Illegal Sale, Purchase, Or Exchange of Unlawfully Taken
87-3-118 [1]                           Wildlife - Restitution Value <= $1,000                             MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-3-118(4)
                                       Illegal Sale, Purchase, Or Exchange of Unlawfully Taken
87-3-118 [2]                           Wildlife - Restitution Value > $1,000                            FELONY                 NO BOND                            $0    $5,000         $80+     Y      0              5 Yrs       87-3-118(5)
87-3-121                               Offer Or Give Prize For Taking / Killing Game Animal               MISD                        $335                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-123                               Use Of Silencers Or Mufflers On Firearms Forbidden                 MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)


87-3-124 [1]                           Unlawful Use Of Dogs For Hunting - Large Game Animal               MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-124 [2]                           Unlawful Use Of Dogs For Hunting - Game Animal                     MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)


87-3-124 [3]                           Unlawful Use Of Dogs For Hunting - Other Game Animal               MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-124 [4]                           Unlawful Use Of Dogs For Hunting - Furbearer                       MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-124(1)(d)                         Permitting Dogs To Harass Hooved Game Animals                      MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)


87-3-124(3)(c)                         Train Dogs On Mountain Lion Or Bobcat Out-Of-Season                MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-125(1)                            Drive Off Established Road                                         MISD                         $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-125(2)                            Harass Or Chase Game Animal                                        MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)


87-3-125(4)                            Harass Wildlife With A Self Propelled Vehicle                      MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-126 [1]                           Unlawful Use Of Aircraft Or Boat - Large Game Animal               MISD                        $735                       $500   $2,000          $35     N      0              6 Mo        87-1-102(2)(a)
87-3-126 [2]                           Unlawful Use Of Aircraft Or Boat - Game Animal                     MISD                        $535                       $300   $1,000          $35     N      0              6 Mo        87-1-102(2)(b)
87-3-126 [3]                           Unlawful Use Of Aircraft Or Boat - Other Game Animal               MISD                        $335                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-126 [4]                           Unlawful Use Of Aircraft Or Boat - Furbearers                      MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-126 [5]                           Unlawful Use Of Aircraft Or Boat - Game Bird Or Fish               MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Taking Wildlife In Defense Of Property Without Department
87-3-130(1)                            Notification Within 72 Hours                                       MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-130(2)                            Feeding Wildlife                                                   MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)

                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                     Page 93
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                              Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

87-3-134                               Unlawful Possession Of Motion Tracking Device                     MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-135                               Unlawful Use Of Archery Equipment                                 MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)


87-3-142                               Interfere Or Hinder The Lawful Taking Of A Game Animal            MISD                        $135                       $0     $500           $35     N      0              30 Days        87-3-143
87-3-203                               Unlawfully Using Small Fish As Bait                               MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-204(1)                            Unlawful Methods To Take Fish                                     MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-205(1)                            Possessing Nets For Fish Taking                                   MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-206(1)                            Use Explosives And/Or Poisons To Take Fish                        MISD                        $535                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-207                               Unlawful To Place Caged Fish In Public Waters                     MISD                         $85                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-209                               Moving Infected Salmonid Fish Or Eggs                             MISD                        $335                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-221(1)                            Import Salmonid Eggs Or Fish Without Permit                       MISD                        $335                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)


87-3-222(1)                            Improper Disposal Of Imported Salmonid Fish Or Parts              MISD                        $335                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-301                               Unlawful Shotgun Load - Deer Or Elk                               MISD                         $85                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-302(1)                            Fail To Wear Hunter Orange While Hunting                          MISD                         $55                       $10     $20           $35     N      0              0              87-3-302(5)
87-3-304(1)                            Fail To Get Landowner Permission To Hunt Big Game                 MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Hunt Without Landowner Permission Other Than Big Game
87-3-304(2)                            - 1st Offense                                                     MISD                         $60                       $0      $25           $35     N      0              0              87-3-304(2)


87-3-305                               Hunt Or Attempt To Hunt Deer Within City / Town Limits            MISD                        $335                       $50   $1,000          $35     N      0              6 Mo           87-1-102(2)(a)
87-3-306                               Destroy Evidence Of Sex In Any Game Animal                        MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-307(1)                            Sponsor Game Animal Contest                                       MISD                        $335                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-401                               Unlawful Use Of Rifles To Shoot Game Birds                        MISD                        $185                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-402                               Hunt Game Birds Out Of Season                                     MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Violation Of Waterfowl Regs - Before Or After Shooting
87-3-403 [1]                           Hours                                                             MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-403 [2]                           Violation Of Waterfowl Regs - No Federal Stamp                    MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Violation Of Waterfowl Regs - No State Stamp (See 87-2-
87-3-403 [3]                           411)                                                              MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)


87-3-403 [4]                           Violation Of Waterfowl Regs - Use Unplugged Shotgun               MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-403 [5]                           Violation Of Waterfowl Regs - Use Rifle On Waterfowl              MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-3-403 [6]                           Violation Of Waterfowl Regs - Use Steel Shot                      MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)


                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 94
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section


87-3-403 [7]                           Violation Of Waterfowl Regs - Hunt Over A Baited Field         MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-403 [8]                           Violation Of Waterfowl Regs - Waste Of Waterfowl               MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-403 [9]                           Violation Of Waterfowl Regs - Closed Season                    MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-3-405                               Fail To Tag Or Validate Turkey                                 MISD                         $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Trap Or Hunt Or Attempt To Trap Or Hunt Any Fur-Bearing
87-3-501(1)                            Animal During A Closed Season                                  MISD                        $335                       $100   $1,000          $35     N      0              6 Mo        87-1-102(2)(d)
                                       Destroy, Open Or Leave Open, Or Partially Destroy A
87-3-503                               House Of Any Muskrat Or Beaver                                 MISD                         $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(2)(d)
87-3-504                               Fail To Tag Traps                                              MISD                         $85                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Wasting Or Abandoning Of Fur-Bearing Animals In Traps
87-3-506                               Or Snares                                                      MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Disturb, Destroy, Remove Traps Or Trapped Animals
87-3-507                               Belonging To Another                                           MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-4-1002                              Fur Farm Without License                                       MISD                        $235                       $50    $1,000          $35     N      0              6 Mo        87-4-102(1)
87-4-1014                              Unlawful Capture Of Furbearers For Fur Farm                    MISD                        $535                       $100   $1,000          $35     N      0              6 Mo        87-1-102(2)(d)


87-4-201                               Taxidermy Without License Or Violation Of Taxidermy Law        MISD                        $285                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-4-302                               Fail To Keep Records Of Transactions - Fur Dealers             MISD                        $285                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-4-303                               Fur Dealers Without Licenses                                   MISD                        $285                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                                                                                                                                                                                                              87-4-407(2)
87-4-407(2)                            Operate Alternative Livestock Ranch Without License            MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-4-427(4)
                                                                                                                                                                                                                              87-1-102(1)(a)
87-4-414(2)                            Shooting Of Alternate Livestock For Fee Or Remuneration        MISD                        $535                        $0     $500           $35     N      0              6 Mo        87-4-427(4)
                                       Capture, Take, Or Acquire Game Animal For Alternative
87-4-418                               Livestock Ranch                                                MISD                        $535                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
                                       Fail To Have Bird Upland Game Bird License Or Bird
87-4-504                               Stamp When Hunting On Shooting Preserve                        MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)


87-4-525                               Fail To Tag Shooting Preserve Birds (ARM 12.6.1201)            MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-4-526                               Fail To Keep Shooting Preserve Records                         MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-4-601(1)                            Unlawful Sale Of Fish Or Spawn                                 MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-4-603                               Fail To Obtain Fish Pond License / Keep Records                MISD                        $135                       $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-4-608(1)                            Unlawful Procurement Of Crayfish                               MISD                         $85                       $50     $500           $35     N      0              6 Mo        87-4-608(3)


                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 95
                                                                    MONTANA SUPREME COURT BOND SCHEDULE
                                                                                APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                       Taking Aquatic Organisms For Commercial Use Without
87-4-609                               Permit                                                           MISD                        $335                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-4-705 [1]                           Sell Game Bird Without Permit                                    MISD                        $535                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-4-705 [2]                           Fail To Keep Records Of Sold Animals                             MISD                        $535                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-4-803                               Zoo Or Menagerie Without License                                 MISD                        $235                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)


                                       Unlawfully Obtain Wild Animals For A Roadside Menagerie,
87-4-804                               Wild Animal Menagerie, Or Zoo W/O Permit                         MISD                        $535                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-4-903                               Game Bird Farm Without License                                   MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-4-915                               Field Trial Without Permit                                       MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Take, Possess, Transport, Export, Sell, Or Offer For Sale
87-5-106                               Non-Game Wildlife                                                MISD                        $235                       $0     $250           $35     N      0              0              87-1-102(1)(a)
87-5-201(1) [1]                        Unlawfully Killing Non-Game Birds                                MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-5-201(1) [2]                        Take Or Destroy The Nest Or Eggs Of A Wild Bird                  MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-5-201(1) [3]                        Possess Parts Of Non-Game Birds                                  MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Hunt, Capture, Kill, Possess, Purchase, Offer Or Expose
87-5-203                               For Sale, Or Transport A Raptor                                  MISD                        $335                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Violation Of Falconry Regulations - Improperly Taking From
87-5-204 [1]                           Wild                                                             MISD                        $335                       $50    $500           $35     N      0              6 Mo           87-1-125(1)
                                       Violation Of Falconry Regulations - Licensee Possessing
87-5-204 [2]                           More Than 3                                                      MISD                        $335                       $50    $500           $35     N      0              6 Mo           87-1-125(1)


87-5-204 [3]                           Violation Of Falconry Regulations - Sell Or Offer For Sale       MISD                        $335                       $50    $500           $35     N      0              6 Mo           87-1-125(1)
                                       Violation Of Falconry Regulations - Transfer Bird(s) Without
87-5-204 [4]                           Permission                                                       MISD                        $335                       $50    $500           $35     N      0              6 Mo           87-1-125(1)
87-5-205                               Capture Peregrine Falcon, Bald Eagle, Or Osprey                  MISD                        $535                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Restrictions On Use Of Raptors - Flush Or Loose At Big
87-5-207(1)                            Game                                                             MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
                                       Restrictions On Use Of Raptors - Loose At Protected
87-5-207(2)                            Mammals And Birds                                                MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-5-401(1) [1]                        Game Preserve                                                    MISD                        $285                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-5-401(1) [2]                        Game Preserve - Carry Firearms                                   MISD                        $285                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-5-401(1) [3]                        Game Preserve - Discharge Firearm                                MISD                        $285                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-5-401(1) [4]                        Game Preserve - Flush/Drive Game Or Birds                        MISD                        $285                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)
87-5-502                               Construct Hydraulic Projects Without Notice                      MISD                        $135                       $50   $1,000          $35     N      0              6 Mo           87-1-102(1)(a)

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 96
                                                                 MONTANA SUPREME COURT BOND SCHEDULE
                                                                             APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min        Max                    Must
CFR's - Pages 98-106   Code   Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine       Fine     Surcharges   Appear       Min Jail    Max Jail    Penalty Section


87-5-705                               Person May Not Import, Possess, Or Sell Exotic Wildlife          MISD                     $1,035                        $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)
87-5-711(1) [1]                        Import For Introduction Any Wildlife (See 87-5-721)              MISD                        $735                       $500   $5,000          $35     N      0              1 Yr        87-5-721(2)(a)
87-5-711(1) [2]                        Import Raptors Not North American                                MISD                        $735                       $500   $5,000          $35     N      0              1 Yr        87-5-721(2)(a)
87-5-711(1) [3]                        Import / Introduce Wildlife Without Permission - Fish            MISD                        $735                       $500   $5,000          $35     N      0              1 Yr        87-5-721(2)(a)
87-5-711(2)                            Introduce Fish In Violation (See Penalty 87-5-721)               MISD                        $735                       $500   $5,000          $35     N      0              1 Yr        87-5-721(2)(a)
                                                                                                                                                                                                                                87-5-721(2)(a)
                                                                                                                                                                                                                                87-5-721(2)(b)
87-5-721(2)                            Intentionally Imports Introduces Or Transplants Fish             MISD                     $2,535                        $500   $5,000          $35     N      0              1 Yr        87-5-721(2)(c)
87-5-721(3)                            Unlawful Holding Of Exotic Wildlife                              MISD                     $1,035                        $50    $1,000          $35     N      0              6 Mo        87-1-102(1)(a)




                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 97
   CODE
    OF
 FEDERAL
REGULATION
   (CFR)
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                        MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

CFR
                                                                            61-10-154 -- Violation of Motor Carrier Safety Standards
107.62                 V4463     2      No HM Certificate Of Registration Aboard Vehicle                 MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Hazardous
171.2 [1]              V4429            Materials Regulations - First Offense                            MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Hazardous
171.2 [2]              V4429            Materials Regulations - Second Offense                           MISD                        $585                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Hazardous
171.2 [3]              V4429            Materials Regulations - Third Offense                            MISD                        $735                       $25   $1,000          $35     N      0              0              61-9-512
171.2A                 V4463     2      Failure To Comply With HM Regulations                            MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
171.3                  V4463     2      Not Transporting HW In Accordance With Regulations               MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
171.4                  V4463     2      Marine Pollutant Requirements                                    MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
172.2                  V4463     2      General HM Shipping Paper Violations                             MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.200A               V4412     2      No HM Shipping Paper In Possession As Required                   MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.201                V4463     2      General Entry Violations On HM Shipping Papers                   MISD                        $135                       $25    $500           $35     N      0              0              61-9-512


172.201D               V4463     2      No Emergency Response Number On HM Shipping Papers               MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.202                V4463     2      Violations Of HM Shipping Paper Basic Description                MISD                        $135                       $25    $500           $35     N      0              0              61-9-512


172.203                V4463     2      Violations Of HM Shipping Paper Additional Description           MISD                        $135                       $25    $500           $35     N      0              0              61-9-512


172.204A               V4463     2      Shipper's Certification Missing On HM Shipping Papers            MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.205                V4463     2      No/Improper HW Manifest As Required                              MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.3                  V4430            General HM Marking Requirement Violations                        MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.301                V4430            Non-Bulk Package Marking Requirements - General                  MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.302                V4430            Bulk Package Marking Requirements - General                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.303A               V4430            Prohibited HM Marking On Package                                 MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.4                  V4459            Labeling Requirement Violations - General                        MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.400A1              V4459            No HM Label On Package                                           MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.406A               V4459            HM Labels Not Placed As Required                                 MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.5                  V4460     2      Placarding Requirement Violations - General                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.502A1              V4460     2      Prohibited Placarding Violations                                 MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
172.502A2              V4460     2      Sign/Device To Be Confused With Placard                          MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 98
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                      (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                 Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                              Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

172.504A               V4443     2      Vehicle Not Placarded As Required                                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
172.516                V4460     2      Placard Not Visible Or Displayed Properly                          MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
172.516C6              V4460     2      Placard Damaged, Deteriorated, Or Obscured                         MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
172.6                  V4463     2      Emergency Response Information Not Available                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
172.7                  V4463     2      Training Of HM Employees                                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
173.24B                V4447     2      Failed To Meet General Package Requirements                        MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
173.24B1               V4442     2      Release Of HM From Package/Cargo Tank                              MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
173.24C                V4444            Unauthorized Package/Cargo Tank                                    MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
173.24F1               V4447            Closures For Packages/Cargo Tanks Open Or Leaking                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
173.29                 V4447            Transporting Empty Packages/Cargo Tank With Residue                MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
173.33A                V4447            Cargo Tank General Requirements                                    MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
173.34                 V4447            Cylinder Qualify, Markings, Retest Violations                      MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
173.35A                V4447            Intermediate Bulk Container Requirements                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.804                V4452     2      Failed To Comply With FMCSR's                                      MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.816                V4452     2      Driver Training Requirements                                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.834                V4452     2      General Loading/Unloading Requirements                             MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.834A               V4452     2      Packages Not Secure In/On Vehicle                                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.834C               V4452     2      Smoking While Loading/Unloading                                    MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.834G               V4452     2      Failed To Prevent Relative Motion                                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.834I               V4452     2      Attendance Of Cargo Tank (Loading Or Unloading)                    MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
177.835                V4452     2      Improper Transport Of Explosives (Class 1)                         MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
177.838                V4452     2      Improper Transport Of Class 4, 5 Or Division 4.2                   MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
177.839                V4452     2      Improper Transport Of Class 8                                      MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
177.84                 V4452     2      Improper Transport Of Class 2                                      MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
177.841                V4452     2      Improper Transport Of Class 6.1 Or 2.3                             MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
177.848D               V4452     2      Prohibited Load/Transport/Storage Combination                      MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
177.848F               V4452     2      Class 1 Load Separation Or Segregation                             MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
177.87                 V4452     2      HM Regulations For Passenger Carrying Vehicles                     MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
178.245                V4445            Requirements For Spec 51 Portable Tanks                            MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
178.255                V4445            Requirements For Spec 60 Portable Tanks                            MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
178.27                 V4445            Requirements For 101/102 IM Tanks                                  MISD                        $285                       $25    $500          $35     N      0              0              61-9-512

                                                                                                 ~See Statute for 2nd or Subsequent Offense~
                                                                                                  SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                        $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                      Page 99
                                                                MONTANA SUPREME COURT BOND SCHEDULE
                                                                            APRIL 2010
                                                                                                                  (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                             Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

178.32                 V4445            General Cargo Tank Specifications Requirements                 MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
178.337                V4445            330/331 Cargo Tank Specification Requirements                  MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
178.338                V4445            338 Cargo Tank Specification Requirements                      MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
                                        406/407/412 Cargo Tank Specification General
178.345                V4445            Requirements                                                   MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
178.346                V4445            406 Cargo Tank Requirements                                    MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
178.347                V4445            407 Cargo Tank Requirements                                    MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
178.348                V4445            412 Cargo Tank Requirements                                    MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
178.35                 V4445            General Requirements For Spec Cylinders                        MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
180.405                V4446            Qualification Of Cargo Tanks                                   MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
180.405J               V4446            Cargo Tank Withdrawal Certification                            MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
180.407C               V4446            Cargo Tank Periodic Test And Inspection                        MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
180.415B               V4446            Cargo Tank Test Or Inspection Markings                         MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non-Compliance With Drug And Alcohol
382.115 [1st]          V4419            Testing Regulations - 1st Offense                              MISD                        $385                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non-Compliance With Drug And Alcohol
382.115 [2nd]          V4419            Testing Regulations - 2nd Offense                              MISD                        $635                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non-Compliance With Drug And Alcohol
382.115 [3rd]          V4419            Testing Regulations - 3rd Offense                              MISD                        $835                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With Commercial Drivers
383.3 [1st]            V4420            License Regulations - 1st Offense                              MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With Commercial Drivers
383.3 [2nd]            V4420            License Regulations - 2nd Offense                              MISD                        $485                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With Commercial Drivers
383.3 [3rd]            V4420            License Regulations - 3rd Offense                              MISD                        $685                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With Insurance
387.3 [1st]            V4421            Requirements - 1st Offense                                     MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With Insurance
387.3 [2nd]            V4421            Requirements - 2nd Offense                                     MISD                        $485                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With Insurance
387.3 [3rd]            V4421            Requirements - 3rd Offense                                     MISD                        $685                       $25   $1,000          $35     N      0              0              61-9-512
                                        No MCS-90/MCS-82 Form (Foreign Passenger Motor
387.31F                V4409     2      Carriers)                                                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
387.7F                 V4409     2      No MCS-90/MCS-82 Form (Foreign Motor Carriers)                 MISD                        $135                       $25    $500           $35     N      0              0              61-9-512


                                                                                             ~See Statute for 2nd or Subsequent Offense~
                                                                                              SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                    $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                 Page 100
                                                                     MONTANA SUPREME COURT BOND SCHEDULE
                                                                                 APRIL 2010
                                                                                                                    (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                               Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                            MCA Description                        Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section


390.17                 V4471     2      Use Of Electronic Devices For Texting By A CMV Operator          MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
390.21                 V4451     2      No DOT/MVI Number/Name Of Company On Vehicle                     MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carriers In Non Compliance With 49 CFR Part 390 -
390.3 [1st]            V4422            1st Offense                                                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carriers In Non Compliance With 49 CFR Part 390 -
390.3 [2nd]            V4422            2nd Offense                                                      MISD                        $335                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carriers In Non Compliance With 49 CFR Part 390 -
390.3 [3rd]            V4422            3rd Offense                                                      MISD                        $535                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 391 -
391.1 [1st]            V4423            1st Offense                                                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 391 -
391.1 [2nd]            V4423            2nd Offense                                                      MISD                        $335                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 391 -
391.1 [3rd]            V4423            3rd Offense                                                      MISD                        $535                       $25   $1,000          $35     N      0              0              61-9-512
391.11B1               V4401     2      Driver Under 21 (Interstate) Under 18 (Intrastate)               MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
391.11B2               V4450     2      Non English Speaking Driver                                                                  $135                       $25    $500           $35     N      0              0              61-9-512
391.11B5               V4403     2      No CDL For Type Of Vehicle Being Operated                        MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
391.15A                V4406     2      Driver Disqualified Under 391.11 Or 391.15                       MISD                        $335                       $25    $500           $35     N      0              0              61-9-512


391.41A                V4402     2      No Or Improper Medical Certification In Drivers Possession       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
391.45B                V4402     2      Medical Certificate Expired                                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
391.49J                V4404     2      No Medical Waiver In Drivers Possession                          MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 392 -
392.1 [1st]            V4424            1st Offense                                                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 392 -
392.1 [2nd]            V4424            2nd Offense                                                      MISD                        $335                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 392 -
392.1 [3rd]            V4424            3rd Offense                                                      MISD                        $535                       $25   $1,000          $35     N      0              0              61-9-512
392.16                 V4450     2      Driver Failing To Use Seatbelt                                   MISD                         $25                       $25    $500           $35     N      0              0              61-9-512
392.2                  V4456            Driver Not Obeying Local Laws                                    MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
392.22                 V4462     2      Failing To Display Warning Devices                               MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
392.3                  V4405     2      Driver Ill or Fatigued                                           MISD                        $235                       $25    $500           $35     N      0              0              61-9-512
                                        No Driver Shall Be On Duty And Possess/Be Under The                                                                                                                                        61-8-714
392.4                  V4407     2      Influence Of/Or Use Drugs Or Other Substances                    MISD                        $660                       $25    $500           $35     N      0              0              61-9-512

                                                                                               ~See Statute for 2nd or Subsequent Offense~
                                                                                                SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                      $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                   Page 101
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                                Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                          MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

                                        No Driver Shall Use Alcohol, Be Under The Influence Of                                                                                                                                      61-8-714
392.5                  V4408     2      Alcohol, Within 4 Hours Of Going On Duty                          MISD                        $660                       $25    $500           $35     N      0              0              61-9-512
392.60                 V4450     2      Unauthorized Passenger                                            MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
392.7                  V4450     2      Driver Daily Inspection Of Vehicle/Equipment                                                  $135                       $25    $500           $35     N      0              0              61-9-512
392.71A                V4448     2      Using/Equipping CMV With Radar Detector                           MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
392.9                  V4436     2      Load Not Secured (Spare Tire, Dunnage, Etc.)                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.100                V4410     2      No/Bad/Inadequate Load Securement                                 MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 393 -
393.1 [1st]            V4425            1st Offense                                                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 393 -
393.1 [2nd]            V4425            2nd Offense                                                       MISD                        $335                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 393 -
393.1 [3rd]            V4425            3rd Offense                                                       MISD                        $535                       $25   $1,000          $35     N      0              0              61-9-512
393.11 [1]             V4435     2      No Light Or Reflector On Proj Load (Night)                        MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.11 [2]             V4435     2      No/Improper Reflectors                                            MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.11 [3]             V4435     2      No/Inoperative Clearance Lamps                                    MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.13                 V4435     2      No/Improper Reflective Sheeting                                   MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.19                 V4435     2      No/Inoperative Turn Signals                                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.201                V4439     2      All Frame Violations                                              MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.201A               V4439     2      Frame Cracked, Broken, Bent, Loose                                MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.201B               V4439     2      Cab Securement To The Frame                                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.201D               V4439     2      Loose Accessories Mounted On Frame                                MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.203                V4451     2      Cab And Body Violations                                           MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.205A               V4441     2      Wheel/Rim Cracked Or Broken                                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.205B               V4441     2      Stud/Bolt Holes Elongated On Wheels                               MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.205C               V4441     2      Wheel Fasteners Loose And Or Missing                              MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.207A               V4438     2      Axle Positioning Parts Defective/Missing                          MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.207B               V4438     2      Sliding Axle Locking Pins Broken/Disengaged                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.207C               V4438     2      Leaf Spring/Assembly Defective                                    MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.207D               V4438     2      Coil Spring Cracked/Broken                                        MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.207E               V4438     2      Torsion Bar Cracked/Broken/Bent                                   MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.207F               V4438     2      Air Suspension W/Excessive Air Leak Or Deflated                   MISD                        $135                       $25    $500           $35     N      0              0              61-9-512


                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 102
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                        MCA Description                           Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

393.209(d)             V4437     2      Loose / Worn Joints On Steering System                          MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.209A               V4437     2      Broken/Unsecured Steering Wheel                                 MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.209B               V4437     2      Excessive Steering Wheel Lash                                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.209C               V4437     2      Steering Column Loose/Unsecured                                 MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.25F                V4435     2      No/Inoperative Stop Lamps                                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.28                 V4435     2      Wiring Protection Inadequate                                    MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.30                 V4451     2      Battery Installation Improper                                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.41                 V4431     2      Vehicle Not Equipped W/Parking Brake As Required                MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.42                 V4431     2      Vehicle Not Equipped W/Brakes As Required                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.42B                V4431     2      Vehicle Not Equipped W/Front Wheel Brakes                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.43                 V4431     2      Tractor Protection Valve Inoperative                            MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.43A                V4431     2      Breakaway Device For Tractor                                    MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.43D                V4431     2      Breakaway Device For Trailer                                    MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.44                 V4431     2      Front Brake Line Protection On Buses                            MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.45B [1]            V4431     2      Brake Hose And Tubing Chaffing / Kinking / Unsecured            MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.45B [2]            V4431     2      Brake Hose And Tubing In Contact With Exhaust                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.45B [3]            V4431     2      Improper/Leaking Brake Hose/Tubing Connection                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.47                 V4431     2      Inadequate Brake Lining                                         MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.48A                V4431     2      Inoperative Brakes                                              MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.51                 V4431     2      Low Air/Hydraulic Warning Device                                MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.60                 V4451     2      Windshield Condition                                            MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.62                 V4451     2      Escape Window Not Marked On Bus                                 MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.65                 V4434     2      Fuel Tank System Requirements                                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.65B                V4434     2      Improper Location Of Fuel System                                MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.65C                V4434     2      Improper Fuel Tank Securement                                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.65F                V4434     2      Improper Fuel Line Protection                                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.67                 V4434     2      Fuel Tank Requirement Violations                                MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.67C7               V4434     2      Fuel Tank Filler Cap Not Secure Or Missing                      MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.67C8               V4434     2      Improper Fuel Tank Safety Vent                                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.70C                V4432     2      All Other Coupling Device Violations                            MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.70D                V4432     2      No/Improper Safety Chains/Cables For Full Trailer               MISD                        $135                       $25    $500          $35     N      0              0              61-9-512

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 103
                                                                    MONTANA SUPREME COURT BOND SCHEDULE
                                                                                APRIL 2010
                                                                                                                 (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                            Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106   Code    Points                         MCA Description                        Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

393.71                 V4432     2      Coupling Device Violations/Driveaway Towaway                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75A                V4440     2      Tire Fabric Exposed                                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75A1               V4440     2      Tire Ply Or Belt Material Exposed                             MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75A2               V4440     2      Tire Tread And/Or Side Wall Separation                        MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75A3               V4440     2      Tire Flat Or Audible Air Leak                                 MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75B                V4440     2      Tires On Front Wheels Less Than 4/32 Tread Depth              MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75C                V4440     2      Tires Other Than Front Wheels Less Than 2/32 Tread            MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75D                V4440     2      Regroove/Recap/Retread Tires On Front Axle of Bus             MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75E                V4440     2      Regrooved Tires On Front Axle Of Truck/Truck-Tractor          MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.75F                V4440     2      Weight Exceed Tire Capacity Rating/Under Inflated             MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.76                 V4451     2      Sleeper Berth Requirement Violation                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.77                 V4451     2      Cab Heater Violations                                         MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.78                 V4458     2      Windshield Wiper Inoperative                                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.79                 V4451     2      Cab Defroster Inoperative                                     MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.80 [1]             V4461     2      Rear Vision Mirrors Inadequate/Broken                         MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.80 [2]             V4432     2      Fifth Wheel Coupling Device Violations                        MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.81                 V4451     2      Horn Inoperative                                              MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.82                 V4451     2      Speedometer Inoperative                                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83A                V4433     2      Improper Exhaust Location                                     MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83B                V4433     2      Exhaust Discharge Near Fuel Tank / Filler Tube                MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83C                V4433     2      Improper Exhaust System - Bus - Gas                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83D                V4433     2      Improper Exhaust System - Bus - Diesel                        MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83E                V4433     2      Exhaust System Discharge Not At Rear Of Cab - Truck           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83F                V4433     2      Improper Exhaust System Repair                                MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83G                V4433     2      Exhaust Leaking At Under Cab Or Sleeper                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.83H                V4433     2      Exhaust System Not Secured Properly                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.84                 V4451     2      Cab Floor Condition                                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.86                 V4451     2      No/Improper Rear End Protection - Rear Bumper                 MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.87                 V4411     2      No/Improper Flag On Projecting Load                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.88                 V4451     2      TV Screen In View Of Driver                                   MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
393.90                 V4451     2      No/Inadequate Bus Standee Line                                MISD                        $135                       $25    $500          $35     N      0              0              61-9-512

                                                                                            ~See Statute for 2nd or Subsequent Offense~
                                                                                             SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                   $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                Page 104
                                                                   MONTANA SUPREME COURT BOND SCHEDULE
                                                                               APRIL 2010
                                                                                                                   (Recommended)            Court
 MCA's - Pages 1-97    UVC                                                                                              Bond               Specified       Min       Max                    Must
CFR's - Pages 98-106   Code    Points                       MCA Description                            Degree       **Includes Surcharge    Bond           Fine      Fine     Surcharges   Appear       Min Jail       Max Jail    Penalty Section

393.9H                 V4435     2      No/Inoperative Head Lamps                                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.9T                 V4435     2      No/Inoperative Tail Lamps                                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.91                 V4451     2      Bus - Improper Aisle Seats                                      MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.93                 V4451     2      Vehicle Not Equipped With Seatbelts                             MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.95A                V4451     2      No/Discharge Fire Extinguisher                                  MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
393.95F                V4462     2      No Emergency Warning Device (Triangle Reflectors)               MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 395 -
395.1 [1st]            V4426            1st Offense                                                     MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 395 -
395.1 [2nd]            V4426            2nd Offense                                                     MISD                        $385                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 395 -
395.1 [3rd]            V4426            3rd Offense                                                     MISD                        $535                       $25   $1,000          $35     N      0              0              61-9-512
395.13D1               V4453     2      Operating CMV After Driver Placed OOS                           MISD                        $385                       $25    $500           $35     N      0              0              61-9-512
395.15G                V4457     2      Onboard Recording Info Not Available                            MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
395.3A1                V4413     2      11 Hour Driving Rule - Property Carriers                        MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
395.3A2                V4414     2      14 Hour Driving Rule - Property Carriers                        MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
395.3B                 V4415     2      60/70 Hour Rule                                                 MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
395.5A [1]             V4467     2      10 Hour Driving Rules - Passenger Carriers                      MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
395.5A [2]             V4468     2      15 Hour Driving Rule - Passenger Carriers                       MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
395.8                  V4450     2      General Form And Manner Log Violations                          MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
395.8A                 V4416     2      No Log Book In Possession                                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
395.8E                 V4418     2      False Log                                                       MISD                        $285                       $25    $500           $35     N      0              0              61-9-512
395.8F1                V4417     2      Log Not Current                                                 MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
395.8K2                V4416     2      Not In Possession Of 7 Previous Days Logs                       MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 396 -
396.1 [1st]            V4427            1st Offense                                                     MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 396 -
396.1 [2nd]            V4427            2nd Offense                                                     MISD                        $385                       $25   $1,000          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 396 -
396.1 [3rd]            V4427            3rd Offense                                                     MISD                        $535                       $25   $1,000          $35     N      0              0              61-9-512
396.17                 V4451     2      No/Expired Periodic Annual Inspection                           MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
396.3A                 V4451     2      Vehicle Maintenance (General)                                   MISD                        $135                       $25    $500           $35     N      0              0              61-9-512
396.3A1B               V4431     2      General Brake Violations                                        MISD                        $135                       $25    $500           $35     N      0              0              61-9-512

                                                                                              ~See Statute for 2nd or Subsequent Offense~
                                                                                               SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                     $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                  Page 105
                                                                  MONTANA SUPREME COURT BOND SCHEDULE
                                                                              APRIL 2010
                                                                                                                     (Recommended)            Court
 MCA's - Pages 1-97     UVC                                                                                               Bond               Specified       Min       Max                   Must
CFR's - Pages 98-106    Code   Points                       MCA Description                              Degree       **Includes Surcharge    Bond           Fine      Fine    Surcharges   Appear       Min Jail       Max Jail    Penalty Section

396.3A1BA              V4431     2      Brake Out Of Adjustment                                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
396.3A1BC              V4431     2      Brake - Air Compressor Violation                                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
396.3A1BD              V4431     2      Brake Drum Defective                                              MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
396.3A1BH              V4431     2      Brake Hose/Tube Damage Or Leaking                                 MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
396.3A1BL              V4431     2      Brake Air Pressure Loss                                           MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
396.5B                 V4451     2      Grease And Oil Leaks                                              MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
396.9C                 V4454     2      Operating CMV After Vehicle Place OOS                             MISD                        $385                       $25    $500          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 397 -
397.1 [1st]            V4428            1st Offense                                                       MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 397 -
397.1 [2nd]            V4428            2nd Offense                                                       MISD                        $385                       $25    $500          $35     N      0              0              61-9-512
                                        Motor Carrier In Non Compliance With 49 CFR Part 397 -
397.1 [3rd]            V4428            3rd Offense                                                       MISD                        $685                       $25    $500          $35     N      0              0              61-9-512
397.1B                 V4452     2      Driver Not In Compliance With Part 397                            MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
397.11A                V4452     2      Operating HM Vehicle Within 300FT Of Fire                         MISD                        $385                       $25    $500          $35     N      0              0              61-9-512
397.13                 V4452     2      Smoking Within 25FT Of HM Vehicle                                 MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
397.17                 V4452     2      No Tire Inspection On HM Vehicle                                  MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
397.19                 V4452     2      No Instruction/Documents With Explosives                          MISD                        $135                       $25    $500          $35     N      0              0              61-9-512
397.3                  V4450     2      Driver Not Obeying State And Local HM Laws                        MISD                        $385                       $25    $500          $35     N      0              0              61-9-512
397.5                  V4452     2      Driver Not Attending HM Vehicle                                   MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
397.67                 V4452     2      HM Routing Violations                                             MISD                        $385                       $25    $500          $35     N      0              0              61-9-512
397.7                  V4452     2      Parking Of HM Placarded Vehicle - Violations                      MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
398.6                  V4449            Violation Hours Of Service - Migrant Workers                      MISD                        $285                       $25    $500          $35     N      0              0              61-9-512
                       61-9-512. Violation of Rules -- Penalty. (1) Any violation of any rules adopted by the department is a misdemeanor.
                              (2) A person convicted of a violation of any standard adopted pursuant to 61-10-154 shall be fined not less than $25 or more than $500 for the 1st offense and not less than $25
                              or more than $1,000 for each subsequent offense.
                              (3) The penalties provided in subsection (2) apply to any motor carrier that is a corporation subject to the standards adopted pursuant to 61-10-154. The penalties may be
                              imposed against:
                                   (a) a director or officer of the corporation;
                                   (b) any receiver, trustee, lessee, agent, or person acting for or employed by the corporation; or
                                   (c) any broker of property or officer, agent, or employee of the broker.




                                                                                                ~See Statute for 2nd or Subsequent Offense~
                                                                                                 SURCHARGES -- $35 (Misd-$15, Tech-$10, MLEA-$10)
                                                                                       $85 (Misd-$15, Tech-$10, Vict Wit-$49, Vict Wit Admin Fee-$1, MLEA-$10)

                                                                                                                    Page 106